EXHIBIT 10.1




EXECUTION VERSION


FIFTH AMENDMENT
FIFTH AMENDMENT dated as of April 2, 2018 (this “Agreement”) to the Second
Amended and Restated Credit Agreement dated as of June 5, 2015 (as amended by
that certain First Amendment dated as of August 5, 2016, that certain Second
Amendment dated as February 21, 2017, that certain Third Amendment dated as of
August 22, 2017 and that certain Fourth Amendment dated as of September 22, 2017
and as further amended, restated, supplemented or otherwise modified from time
to time to date, the “Credit Agreement”), by and among ASGN Incorporated
(formerly known as On Assignment, Inc.), a Delaware corporation (the
“Borrower”), each of the Lenders party thereto and Wells Fargo Bank, National
Association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). Each of Wells Fargo Securities, LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, SunTrust Robinson Humphrey, Inc., Capital
One, National Association, Fifth Third Bank, MUFG Union Bank, N.A., and JPMorgan
Chase Bank, N.A., acted as a joint lead arranger and joint bookrunner
(collectively in such capacity, the “Lead Arrangers”) with respect to this
Agreement and the transactions contemplated hereby.


Statement of Purpose


WHEREAS the Borrower, the lenders party thereto (the “Existing Lenders”) and the
Administrative Agent are parties to the Credit Agreement, pursuant to which the
Existing Lenders have extended certain credit facilities to the Borrower.


WHEREAS the Borrower has requested that the Administrative Agent and the
Existing Lenders agree to amend the Credit Agreement as more specifically set
forth herein, inter alia, to provide for:
(a)    incremental term loan financing in an aggregate principal amount of
$822,000,000 to be funded on or about the Effective Date (as defined below);


(b)    the modification of the maximum Consolidated Total Leverage Ratio set
forth in Section 7.11 of the Credit Agreement; and


(c)    certain other modifications set forth herein.


WHEREAS the Borrower has requested that the Administrative Agent and the
Existing Lenders agree to amend and restate the Security Agreement, the Pledge
Agreement and the Guaranty, each as more specifically set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
1.    Capitalized Terms. All capitalized undefined terms used in this Agreement
(including, without limitation, in the introductory paragraph and the Statement
of Purpose hereto) shall have the meanings assigned thereto in the Credit
Agreement.


1

--------------------------------------------------------------------------------




2.    Amendments to the Credit Agreement. As of the Effective Date and subject
to and in accordance with the terms and conditions set forth herein (a) the body
of the Credit Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the Credit Agreement
attached hereto as Annex A, (b) the Schedules to the Credit Agreement are hereby
amended and restated in their entirety as set forth in Annex A‑1 attached hereto
and (c) the Exhibits to the Credit Agreement are hereby amended and restated in
their entirety as set forth in Annex A‑2 attached hereto.
3.    Amendments to the Security Agreement. As of the Effective Date and subject
to and in accordance with the terms and conditions set forth herein, the
Security Agreement (and each of the schedules, exhibits and annexes thereto) is
hereby amended and restated as set forth in the form attached hereto as Annex B
(the “Restated Security Agreement”).
 
4.    Amendments to the Pledge Agreement. As of the Effective Date and subject
to and in accordance with the terms and conditions set forth herein, the Pledge
Agreement (and each of the schedules, exhibits and annexes thereto) is hereby
amended and restated as set forth in the form attached hereto as Annex C (the
“Restated Pledge Agreement”).


5.    Amendments to the Guaranty. As of the Effective Date and subject to and in
accordance with the terms and conditions set forth herein, the Guaranty (and
each of the schedules, exhibits and annexes thereto) is hereby amended and
restated as set forth in the form attached hereto as Annex D (the “Restated
Guaranty”).


6.    Consents. Subject to the terms and conditions set forth herein, each of
the Existing Lenders party to this Agreement hereby consent to:


(a)    the acquisition (the “ECS Acquisition”) by the Borrower of all of the
Equity Interests of ECS Federal, LLC, a Delaware limited liability company (the
“ECS Target”) from the existing equity holders of the ECS Target (such equity
holders, collectively, the “ECS Sellers”); and


(b)    a one-time increase in the Consolidated Secured Leverage Ratio required
under Section 2.14(a)(i)(B) of the Credit Agreement to 4.00 to 1.00; provided
that for the avoidance of doubt, the parties acknowledge that immediately after
the initial funding of incremental term loans in form of “Initial Term B-2
Loans” (as defined in Annex A) (the “Incremental Debt”) the Consolidated Secured
Leverage Ratio required under Section 2.14(a)(i)(B) shall be 3.25 to 1.00.


7.    Conditions to Effectiveness. The effectiveness of this Agreement and the
obligation of the Lenders to fund the Incremental Debt is subject to the
satisfaction or waiver of the following conditions (the date of such
satisfaction or waiver, the “Effective Date”):


(a)    the Administrative Agent shall have received counterparts of this
Agreement executed by the Administrative Agent and the Borrower;


2

--------------------------------------------------------------------------------




(b)    the Administrative Agent shall have received an executed signature page
to this Agreement or written authorization directing the Administrative Agent to
execute this Agreement on its behalf (each, an “Authorization”) from Lenders
(that constitute Required Lenders) and all of the initial Term B-2 Lenders (as
defined in Annex A);
(c)    the Administrative Agent shall have received executed counterparts of the
other Loan Documents (including, without limitation, the Restated Security
Agreement, the Restated Pledge Agreement, the Restated Guaranty Agreement and a
Note in favor of each Lender who has requested a Note at least three (3)
Business Days prior to the Effective Date, a Note), each executed by a
Responsible Officer of the signing Loan Party;
(d)    the Administrative Agent shall have received written opinions of legal
counsel (including appropriate local counsel) to the Loan Parties, addressed to
the Administrative Agent and each Lender (and, subject to customary conditions,
expressly permitting reliance by the assigns of the Administrative Agent and
each Lender), dated as of the Effective Date;
(e)    the Administrative Agent shall have received the following, in form and
substance reasonably satisfactory to the Administrative Agent and the Lead
Arrangers:
(i)    copies of the Organization Documents of each Loan Party certified as of a
recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and complete as of the Effective Date;
(ii)    certificates of resolutions or other action duly adopted by the board of
directors (or other governing body) of each Loan Party authorizing and approving
the transactions contemplated hereunder and under the annexes hereto and the
execution, delivery and performance of this Agreement (including the annexes
hereto) and the other Loan Documents to which it is a party and incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and
(iii)    certificates of good standing or the equivalent from each Loan Party’s
jurisdiction of organization or formation, as applicable;
(f)    the Administrative Agent shall have received the following:
(i)    results of lien searches with respect to each Loan Party (including a
search as to judgments, bankruptcy, tax and UCC matters) in each jurisdiction
and filing office in which filings or recordations under applicable Uniform
Commercial Code or other applicable Law should be made to evidence or perfect a
security interest with respect to such matters along with copies of the
financing statements on file referenced in such searches and, in each case,
indicating that the assets of such Loan Party are free and clear of all Liens
(other than Liens permitted under Annex A);


3

--------------------------------------------------------------------------------




(ii)    UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
(iii)    all certificates evidencing any certificated Equity Interests pledged
to the Administrative Agent pursuant to the Restated Pledge Agreement, together
with duly executed blank and undated stock powers attached thereto; and
(iv)    evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Restated
Security Agreement has been taken (including receipt of duly executed payoff
letters and UCC-3 termination statements);
(g)    the Administrative Agent and the Lead Arrangers shall have received a
certificate (in form and substance reasonably satisfactory to the Administrative
Agent and the Lead Arrangers) signed by the chief financial officer of the
Borrower attesting to the Solvency of the Borrower and its Subsidiaries, on a
consolidated basis, after giving effect to the Restatement Date Transactions (as
defined in Annex A);
(h)    the Administrative Agent and the Lead Arrangers shall have received
evidence that (i) certain Second Amended and Restated Revolving Credit and Term
Loan Agreement dated as of April 17, 2017 by and among the ECS Target, the
lenders from time to time party thereto, SunTrust Bank, as administrative agent
(as amended, restated, modified or otherwise supplemented through the Effective
Date, the “Existing ECS Credit Agreement”) has been, or substantially
concurrently with the funding of the initial Credit Extensions to be made on the
Effective Date is being, terminated (including receipt of customary payoff
letters with respect thereto) and all Liens securing obligations under the
Existing ECS Credit Agreement has been, or substantially concurrently with the
funding of the initial Credit Extensions on the Effective Date are being,
released and (ii) on the Effective Date, immediately after giving effect to the
Restatement Date Transactions (as defined in Annex A), the Borrower and its
Subsidiaries shall have no outstanding Indebtedness (other than the Obligations
and Indebtedness permitted pursuant to Section 7.02 of the Credit Agreement);
(i)    the Administrative Agent and the Lead Arrangers shall have received:
(i)    the audited consolidated balance sheets and the related consolidated
statements of income, stockholder’s equity and cash flows of the Borrower and
its Subsidiaries for (x) the fiscal years ended December 31, 2015 and December
31, 2016 and (y) if applicable, any fiscal year ending after December 31, 2016
and at least 90 days prior to the Effective Date (the “Borrower Audited
Financial Statements”);
(ii)    the audited consolidated balance sheets and the related consolidated
statements of income, stockholder’s equity and cash flows of the ECS Target and
its Subsidiaries for (x) the fiscal years ended December 31, 2015 and December
31, 2016 and (y) if applicable, any fiscal year ending after December 31, 2016
and at least 120 days prior to the Effective Date (the “ECS Audited Financial
Statements”);


4

--------------------------------------------------------------------------------




(iii)    the unaudited consolidated balance sheets and the related consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for (x)
each of the four-quarter periods ended March 31, 2017, June 30, 2017, September
30, 2017 and December 31, 2017 and (y) if applicable, each of the four-quarter
periods ending after December 31, 2017 and at least 45 days prior to the
Effective Date (the “Borrower Interim Financial Statements”);
(iv)    the unaudited consolidated balance sheets and the related consolidated
statements of income and cash flows of the ECS Target and its Subsidiaries for
(x) each of the four-quarter periods ended March 31, 2017, June 30, 2017,
September 30, 2017 and December 31, 2017 and (y) if applicable, each of the
four-quarter periods ending after December 31, 2017 and at least 45 days prior
to the Effective Date (the “ECS Interim Financial Statements”);
(v)    a pro forma consolidated balance sheet and related pro forma consolidated
statements of income and cash flows of the Borrower and its Subsidiaries as of
and for the most recent four-quarter period ended at least 45 days prior to the
Effective Date (or 120 days prior to the Effective Date if the most recent four
quarter period ended on a fiscal year end), prepared after giving effect to the
Restatement Date Transactions (as defined in Annex A) as if the Restatement Date
Transactions (as defined in Annex A) had occurred as of the last day of such
four-quarter period (in the case of such balance sheet) or at the beginning of
such period (in the case of such other statements); and
(vi)    projections of balance sheets, income statements and cash flow
statements of the Borrower and its Subsidiaries prepared by management of the
Borrower on an annual basis through December 31, 2024;
(j)    the Borrower and each of the other Loan Parties shall have provided to
the Lead Arrangers at least three (3) Business Days prior to the Effective Date
the documentation and other information requested by any Lead Arranger (either
for itself or on behalf of any Lender) at least ten (10) Business Days prior to
the Effective Date in order to comply with requirements of the Act, applicable
“know your customer” and anti-money laundering rules and regulations;
(k)    receipt by (i) the Administrative Agent and the Lead Arrangers of any
fees and reasonable and documented expenses required to be paid on or before the
Effective Date, (ii) Wells Fargo Securities, LLC, for the account of each
Existing Lender that executes and delivers its signature page or Authorization,
as the case may be, to Wells Fargo Securities, LLC (or its counsel or designee)
on or prior to 5:00 p.m. (Eastern time) on February 20, 2018 (the “Consent
Date”), of a consent fee equal to (A) 0.05% of the principal amount of the
Revolving Credit Commitment of such Existing Lender on the Consent Date plus (B)
0.075% of the principal amount of the Term Loans held by such Existing Lender on
the Consent Date and (iii) the Lenders of any other fees required to be paid on
or before the Effective Date, in each case of the foregoing clauses (i) – (iii),
without duplication and to the extent invoiced at least one (1) Business Day
prior to the Effective Date (or as otherwise set forth in a funds flow approved
by the Borrower);
(l)    unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable and documented fees, charges and disbursements of a single
primary legal counsel and,


5

--------------------------------------------------------------------------------




if necessary, one local counsel in any relevant material jurisdiction to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent), in each case to the extent invoiced at least one (1)
Business Day prior to the Effective Date (or as otherwise set forth in a funds
flow approved by the Borrower);.
(m)    since January 31, 2018, there shall not have been any Change (as defined
below) that has had, or would reasonably be likely to have, individually or in
the aggregate, an ECS Material Adverse Effect (as defined below);. 
(n)    the ECS Acquisition shall have been consummated substantially
concurrently with the funding of the initial Credit Extensions (including the
initial draw of the Incremental Debt) on the Effective Date in accordance with
that certain Membership Interest Purchase Agreement dated January 31, 2018, by
and among, inter alia, the Borrower, the ECS Target and the ECS Sellers,
including all exhibits, schedules and annexes thereto (the “ECS Purchase
Agreement”), without giving effect to any amendments, modifications or waivers
to the ECS Purchase Agreement that are materially adverse to the Lenders unless
such amendments, modifications or waivers are approved in writing by the Lead
Arrangers (such approval not to be unreasonably withheld, delayed or
conditioned); it being understood that, without limitation, (x) (i) any decrease
in the purchase price of 10% or more (regardless of how such decrease is
applied) and (ii) any amendment, waiver or other modification of the third party
beneficiary rights of the Lead Arrangers or the Lenders, shall, in each case, be
deemed to be materially adverse to the interests of the Lenders and (y) any
decrease in the purchase price of less than 10% shall be deemed not to be
materially adverse to the interests of the Lenders but only to the extent that
any portion of such decrease that represents a decrease in the cash purchase
price that is in excess of 3% of the cash purchase price is allocated to reduce
the Incremental Debt (and the commitments thereunder) on a dollar per dollar
basis;
(o)    receipt by the Lead Arrangers of a true, correct and fully executed copy
of all material documentation for the ECS Acquisition, in each case (other than
the ECS Purchase Agreement) in form and substance reasonably satisfactory to
each Lead Arranger;
(p)    each of the representations made by the ECS Target, the ECS Sellers or
any of their respective Subsidiaries or Affiliates or with respect to the ECS
Target or its Subsidiaries or its business in the ECS Purchase Agreement that
are material to the interests of the Lenders are accurate in all material
respects (or if qualified by materiality or reference to material adverse
effect, in all respects), but only to the extent that in the event of an
inaccuracy with respect to, or a breach of, such representations the Borrower or
its Affiliates have the right to terminate their respective obligations under
the ECS Purchase Agreement or otherwise decline to close the ECS Acquisition;
and
(q)    each of the representations and warranties set forth in the Loan
Documents relating to corporate existence of the Loan Parties and good standing
of the Borrower, the ECS Target and the other material Loan Parties in their
respective jurisdictions of organization; power and authority, due
authorization, execution and delivery and enforceability, in each case, relating
to the Loan Parties entering into and performance of the Loan Documents; no
conflicts with or consents under the Loan Parties’ Organization Documents (as
they relate to the entering into and performance of the Loan Documents);
Solvency of the Borrower and its Subsidiaries, taken as a whole, as of the
Effective Date (after giving effect to the Restatement Date Transactions); use
of proceeds of the Facilities on the Effective Date; Federal Reserve margin
regulations; the Investment Company Act; the use of


6

--------------------------------------------------------------------------------




proceeds of the Loans not violating the Act, FCPA, Anti-Money Laundering Laws of
relevant jurisdictions and laws applicable to Sanctioned Persons; creation,
validity and, subject to the last paragraph of this Section with respect to
perfection of Liens) perfection of security interests in the Collateral; and the
status of the Facilities and the guaranties thereof as senior debt (or
equivalent term) are accurate in all material respects (or if qualified by
materiality or reference to Material Adverse Effect, in all respects).
For purposes of this Section 7,
“Change” means any fact, change, event, circumstance, occurrence, effect or
development.
“ECS Material Adverse Effect” means any Change that is materially adverse to
(a) the business, assets, liabilities, financial condition or results of
operations of the ECS Target and its Subsidiaries, taken as a whole, or (b) the
ability of the ECS Target to consummate the transactions contemplated by the ECS
Purchase Agreement or to perform its obligations under the ECS Purchase
Agreement in accordance with the terms of the ECS Purchase Agreement and
applicable Law; provided, however, that an ECS Material Adverse Effect will not
include or be deemed to result from any Change, either alone or in combination
with any other Change, directly or indirectly, arising out of, relating to or
attributable to (and none of the following shall be taken into account in
determining whether there has been or will be an ECS Material Adverse Effect):
(i) any Change affecting the general economy or business, economic, financial,
credit or capital market conditions in the United States or in foreign countries
in which the ECS Target or any Subsidiary thereof has material operations or
business; (ii) any Change affecting the industries in which the ECS Target or
any Subsidiary thereof operates generally, including the national political or
regulatory framework in which the ECS Target or any Subsidiary thereof has
material operations or business; (iii) any Change attributable to the
announcement of the ECS Purchase Agreement, or the pendency of the Transactions,
including any reduction in revenues resulting therefrom and any adverse change
in supplier, customer, distributor, employee, partner or similar relationships
resulting therefrom, to the extent the Change was proximately caused by the
announcement or pendency of the Transactions; (iv) any action required to be
taken or omitted pursuant to the ECS Purchase Agreement or Ancillary Documents
(other than the obligations of the ECS Target and each Subsidiary thereof under
the ECS Purchase Agreement or any Ancillary Document to (y) conduct its business
in the ordinary course of business consistent with past practice and in
substantially the same manner previously conducted, and (z) use commercially
reasonable efforts to (I) preserve intact its current business organizations,
(II) keep available the services of its current officers and employees and
(III) maintain its relations with suppliers, customers, licensors and others
having business relationships with it so that its goodwill and ongoing business
shall be unimpaired on the Effective Date); (v) acts of war (whether or not
declared), acts of armed hostility, sabotage or terrorism or other international
or national calamity or any material worsening or escalation of such conditions;
(vi) any hurricane, earthquake, flood or other natural disaster or act of God;
(vii) any adoption or implementation of, or change in, applicable Law after the
date of the ECS Purchase Agreement or any interpretation thereof by any
Governmental Entity; (viii) changes in GAAP after the date of the ECS Purchase
Agreement


7

--------------------------------------------------------------------------------




or any interpretation thereof by any Governmental Entity; or (ix) any failure by
the ECS Target to meet any estimates of revenues, earnings, projections or other
indicia of performance, whether published, internally prepared or provided to
Borrower or any of its respective representatives (it being understood that,
subject to the other exclusions in this proviso, any Change giving rise to such
failure may be deemed to constitute, or be taken into account in determining
whether there has been or shall be, an ECS Material Adverse Effect); provided,
further, that, with respect to clauses (i), (ii), (v), (vi), (vii) and (viii),
only to the extent that such Change does not have a materially disproportionate
adverse effect on the ECS Target and its Subsidiaries compared to other
companies of similar size operating in the ECS Target’s industry. When used in
this definition, the terms “Ancillary Documents”, “GAAP”, “Governmental Entity”,
“Law” and “Transactions” shall each have the meaning set forth in the ECS
Purchase Agreement in effect as of January 31, 2018.
Without limiting the generality of the provisions of Section 9.03 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 7 or otherwise, each Lender that has signed this Agreement or an
Authorization shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Effective Date specifying its objection thereto.
Notwithstanding anything to the contrary in this Section 7, to the extent any
security interest in any Collateral (other than security interests that may be
perfected by (x) the filing of a financing statement under any applicable UCC,
(y) the delivery of certificates evidencing the Equity Interests required to be
pledged pursuant to the Collateral Documents; provided that to the extent that
the Borrower has used commercially reasonable efforts to procure the delivery
thereof on the Effective Date, certificates evidencing Equity Interests of the
ECS Target and its Subsidiaries will only be required to be delivered on the
Effective Date if such certificates are actually received by the Borrower from
the ECS Seller or the ECS Target and (z) with respect to Collateral that is
material intellectual property, the filing of short-form security agreements
with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable) is not or cannot be perfected on the Effective
Date after the Borrower’s use of commercially reasonable efforts to do so or
without undue burden or expense, then the perfection of such security interests
shall not constitute a condition precedent to the availability of the initial
Credit Extensions on the Effective Date, but instead shall be required to be
perfected after the Effective Date pursuant to Section 6.19 of Annex A.
8.    Limited Effect. Except as expressly provided herein, the Credit Agreement
and the other Loan Documents shall remain unmodified and in full force and
effect. This Agreement shall not be deemed (a) to be a waiver of, consent to, or
a modification or amendment of any other term or condition of the Credit
Agreement or any other Loan Document, (b) to prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement or the other Loan Documents or
any of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower or any of its Subsidiaries or any
other Person with respect to any other waiver, amendment, modification or any
other change to the Credit


8

--------------------------------------------------------------------------------




Agreement or the Loan Documents or any rights or remedies arising in favor of
the Lenders or the Administrative Agent, or any of them, under or with respect
to any such documents or (d) to be a waiver of, or consent to, or a modification
or amendment of, any other term or condition of any other agreement by and among
the Loan Parties, on the one hand, and the Administrative Agent or any other
Lender, on the other hand. The reference in this Agreement to Merrill Lynch,
Pierce, Fenner & Smith Incorporated shall be deemed to include any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement. References
in the Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, “hereof” or other words of like import) and in
any other Loan Document to the “Credit Agreement” shall be deemed to be
references to the Credit Agreement as modified hereby. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement
(including the annexes hereto) shall not constitute a novation of any
indebtedness or other obligations owing to the Lenders or the Administrative
Agent under the Credit Agreement based on facts or events occurring or existing
prior to the execution and delivery of this Agreement.


9.    Representations and Warranties. The Borrower represents and warrants that
(a) the execution, delivery and performance by it of this Agreement and each
other Loan Document to which it is a party have been duly authorized by all
necessary corporate action, (b) it has all requisite power and authority to
execute, deliver and perform this Agreement, (c) this Agreement has been duly
executed and delivered by the Borrower, (d) this Agreement constitutes a legal,
valid and binding obligation of the Borrower, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity regardless of whether considered in
a proceeding in equity or at law, (e) after giving effect to this Agreement,
each of the representations and warranties made by it in the Loan Documents
(including, without limitation, each of the Restated Security Agreement, the
Restated Pledge Agreement and the Restated Guaranty executed and delivered as of
the date hereof) is true and correct in all material respects (except to the
extent that such representation and warranty is subject to a materiality or
Material Adverse Effect qualifier, in which case it shall be true and correct in
all respects), in each case on and as of the Effective Date, except to the
extent that such representations and warranties relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects (except to the extent that such representation and warranty is
subject to a materiality or Material Adverse Effect qualifier, in which case it
shall be true and correct in all respects) as of such earlier date and (f) after
giving effect to this Agreement, no Default shall have occurred and be
continuing.


10.    Reaffirmation. By its execution hereof, Borrower hereby expressly (a)
affirms that each of the Liens granted in or pursuant to the Loan Documents are
valid and subsisting and (b) agrees that this Agreement shall in no manner
impair or otherwise adversely affect any of the Liens granted in or pursuant to
the Loan Documents.


11.    Execution in Counterparts. This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed


9

--------------------------------------------------------------------------------




counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
an original executed counterpart hereof.


12.    Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
13.    Entire Agreement. This Agreement is the entire agreement, and supersedes
any prior agreements and contemporaneous oral agreements, of the parties
concerning its subject matter.
14.     Successors and Assigns. This Agreement shall be binding on and inure to
the benefit of the parties and their heirs, beneficiaries, successors and
permitted assigns.
[Signature Pages Follow]






























































10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.


BORROWER:
ASGN INCORPORATED  (formerly known as
 
 
ON ASSIGNMENT, INC.), as Borrower
 
 
 
 
 
By: ______________________
 
 
Name: James L. Brill

 
 
Title: Treasurer
 











































































On Assignment, Inc.
Fifth Amendment
Signature Page



--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
as Administrative Agent and a Lender


 
 
 
 
 
By: ______________________
 
 
Name:
 
 
Title:
 









































On Assignment, Inc.
Fifth Amendment
Signature Page



--------------------------------------------------------------------------------




REVOLVING CREDIT LENDERS:


BANK OF AMERICA, N.A., as a Lender
 
 
 
 
By: ______________________
 
 
Name:
 
 
Title:
 

















































On Assignment, Inc.
Fifth Amendment
Signature Page



--------------------------------------------------------------------------------




REVOLVING CREDIT LENDERS:


SUNTRUST BANK, as a Lender
 
 
 
 
By: __________________
 
 
Name:
 
 
Title:
 









  




































































On Assignment, Inc.
Fifth Amendment
Signature Page



--------------------------------------------------------------------------------




REVOLVING CREDIT LENDERS:


CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
By: ______________________
 
 
Name:
 
 
Title:
 



























































































On Assignment, Inc.
Fifth Amendment
Signature Page



--------------------------------------------------------------------------------




REVOLVING CREDIT LENDERS:


FIFTH THIRD BANK, as a Lender
 
 
 
 
By: ______________________
 
 
Name:
 
 
Title:
 



























































































On Assignment, Inc.
Fifth Amendment
Signature Page



--------------------------------------------------------------------------------




REVOLVING CREDIT LENDERS:


MUFG UNION BANK, N.A., as a Lender
 
 
 
 
By: ______________________
 
 
Name:
 
 
Title:
 



























































































On Assignment, Inc.
Fifth Amendment
Signature Page



--------------------------------------------------------------------------------




REVOLVING CREDIT LENDERS:


JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
By: ___________________________
 
 
Name:
 
 
Title:
 



























































































On Assignment, Inc.
Fifth Amendment
Signature Page



--------------------------------------------------------------------------------




REVOLVING CREDIT LENDERS:
FIRSTBANK PUERTO RICO D/B/A,
 
FIRSTBANK FLORIDA as a Lender
 
 
 
 
By: _______________________
 
 
Name:
 
 
Title:
 

























































































On Assignment, Inc.
Fifth Amendment
Signature Page



--------------------------------------------------------------------------------




AUTHORIZATION AND CONSENT




On Assignment, Inc. Fifth Amendment


Wells Fargo Bank, National Association,
as Administrative Agent under the Credit Agreement (as defined below)
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Re:
Fifth Amendment to be dated on or about April 2, 2018 (the “Amendment”) by and
among On Assignment, Inc., a Delaware corporation (the “Company”), the lenders
from time to time party thereto (the “Lenders”) and Wells Fargo Bank, National
Association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), which amends that certain Second Amended and Restated
Credit Agreement dated as of June 5, 2015 (as previously amended, restated,
supplemented or otherwise modified, the “Credit Agreement”) by and among, the
Company, the Lenders and the Administrative Agent. All capitalized undefined
terms used in this Authorization and Consent shall have the meanings assigned
thereto in the Amendment.



This Authorization and Consent acknowledges our receipt and review of the
execution copy of the Amendment in the form posted on the On Assignment, Inc.
SyndTrak Online workspace or otherwise distributed to us. By executing this
Authorization and Consent, we hereby approve the Amendment and authorize the
Administrative Agent to execute and deliver the Amendment on our behalf.


Each financial institution purporting to be a Lender and executing this
Authorization and Consent agrees or reaffirms that it shall be a party to the
Amendment and the other Loan Documents to which Lenders are parties and shall
have the rights and obligations of a “Lender” (as defined in the Credit
Agreement), and agrees to be bound by the terms and provisions applicable to a
“Lender” under each such agreement and agrees to execute any additional
documents reasonably requested by the Administrative Agent to evidence such
financial institution’s rights and obligations under the Credit Agreement.








On Assignment, Inc.
Fifth Amendment
Signature Page



--------------------------------------------------------------------------------




EXECUTION VERSION
 

ANNEX A


Published CUSIP Number: 68216FAQ6
Revolving Credit CUSIP Number: 68216FAR4
Term B-1 Loan CUSIP Number: 68216FAS2FAV5
Term B-2 Loan CUSIP Number: 68216FAW3




SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 5, 2015

among

ASGN INCORPORATED
(FORMERLY KNOWN AS ON ASSIGNMENT, INC.),
as the Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

BANK OF AMERICA, N.A.,
as Syndication Agent,

CAPITAL ONE, NATIONAL ASSOCIATION,
FIFTH THIRD BANK,
MUFG UNION BANK, N.A.,
and
SUNTRUST BANK
and
JPMORGAN CHASE BANK, N.A.,
as Co-Documentation Agents,

and

THE OTHER LENDERS PARTY HERETO

WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
SUNTRUST ROBINSON HUMPHREY, INC.,
CAPITAL ONE, NATIONAL ASSOCIATION,
FIFTH THIRD BANK,
MUFG UNION BANK, N.A.
and
SUNTRUST ROBINSON HUMPHREY, INC.,JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners




 






--------------------------------------------------------------------------------




TABLE OF CONTENTS
continued


Section
Page
 
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
1
1.01


Defined Terms
1
1.02


Other Interpretive Provisions
3642
1.03


Accounting Terms
3643
1.04


Rounding
3744
1.05


Times of Day
3744
1.06


Letter of Credit Amounts
3744
1.07


Limited Condition Transactions
44
1.08


Rates
45
ARTICLE 2
THE COMMITMENTS AND CREDIT EXTENSIONS
3746
2.01


The Loans
3746
2.02


Borrowings, Conversions and Continuations of Loans
3847
2.03


Letters of Credit
3948
2.04


Swing Line Loans
4756
2.05


Prepayments
4958
2.06


Termination or Reduction of Commitments
5362
2.07


Repayment of Loans
5363
2.08


Interest
5464
2.09


Fees
5564
2.10


Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
5565
2.11


Evidence of Debt
5665
2.12


Payments Generally; Administrative Agent’s Clawback
5666
2.13


Sharing of Payments by Lenders
5867
2.14


Incremental Increases
5868
2.15


Cash Collateral
6272
2.16


Defaulting Lenders
6373
2.17


Extensions of Term Loans and Revolving Credit Commitments
6575
2.18


Reverse Dutch Auction Prepayments
6878
2.19


Refinancing Facilities
80
ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY
7086
3.01


Taxes
7086
3.02


Illegality
7390
3.03


Inability to Determine Rates
7490
3.04


Increased Costs
7592
3.05


Compensation for Losses
7693
3.06


Mitigation Obligations; Replacement of Lenders
7794
3.07


Survival
94
ARTICLE 4
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
7794



1 "[***]" Represents confidential information which has been redacted and filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



TABLE OF CONTENTS
continued


4.01


Conditions of Effectiveness and Initial Credit Extension
7795
4.02


Conditions to all Credit Extensions
8198
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
8299
5.01


Existence, Qualification and Power
8299
5.02


Authorization; No Contravention
8299
5.03


Governmental Authorization; Other Consents
8299
5.04


Binding Effect
82100
5.05


Financial Statements; No Material Adverse Effect
83100
5.06


Litigation
8396
5.07


No Default
83101
5.08


Ownership of Property; Liens; Investments
84101
5.09


Environmental Compliance
84102
5.10


Insurance
85102
5.11


Taxes
85102
5.12


ERISA Compliance
85103
5.13


Subsidiaries; Equity Interests; Loan Parties
86104
5.14


Margin Regulations; Investment Company Act
87104
5.15


Disclosure
87104
5.16


Compliance with Laws
87105
5.17


Intellectual Property; Licenses, Etc
87105
5.18


Solvency
88105
5.19


Casualty, Etc
88105
5.20


Labor Matters
88105
5.21


Collateral Documents
88105
5.22


Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions
88106
5.23


Senior Indebtedness Status
89106
ARTICLE 6
AFFIRMATIVE COVENANTS
89106
6.01


Financial Statements
89106
6.02


Certificates; Other Information
90107
6.03


Notices
92110
6.04


Payment of Obligations
93110
6.05


Preservation of Existence, Etc
93111
6.06


Maintenance of Properties
93111
6.07


Maintenance of Insurance
93111
6.08


Compliance with Laws
94111
6.09


Books and Records
94112
6.10


Inspection Rights
94112
6.11


Use of Proceeds
94112
6.12


Covenant to Guarantee Obligations and Give Security
94112
6.13


Compliance with Environmental Laws
97115



1 "[***]" Represents confidential information which has been redacted and filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



TABLE OF CONTENTS
continued


6.14


Further Assurances
97115
6.15


Compliance with Terms of Leaseholds
98116
6.16


Material Contracts
98116
6.17


Cash Collateral Accounts
98116
6.18


Maintenance of Debt Ratings
98116
6.19


Post-Closing Matters
98116
ARTICLE 7
NEGATIVE COVENANTS
98116
7.01


Liens
99117
7.02


Indebtedness
100118
7.03


Investments
102121
7.04


Fundamental Changes
104123
7.05


Dispositions
105124
7.06


Restricted Payments
106125
7.07


Change in Nature of Business
107127
7.08


Transactions with Affiliates
107127
7.09


Burdensome Agreements
108127
7.10


Use of Proceeds
109129
7.11


Consolidated Total Secured Leverage Ratio
109129
7.12


Amendments of Organization Documents and Creative Circle Purchase
Agreement Agreements
109130
7.13


Accounting Changes
109130
7.14


Prepayments, Etc. of Subordinated Junior Indebtedness
109130
7.15


Modifications of Certain Indebtedness
109130
ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES
110130
8.01


Events of Default
110130
8.02


Remedies upon Event of Default
112132
8.03


Application of Funds
112133
ARTICLE 9
ADMINISTRATIVE AGENT
113134
9.01


Appointment and Authority
113134
9.02


Rights as a Lender
114135
9.03


Exculpatory Provisions
114135
9.04


Reliance by Administrative Agent
115136
9.05


Delegation of Duties
115136
9.06


Resignation of Administrative Agent
116136
9.07


Non-Reliance on Administrative Agent and Other Lenders
117137
9.08


No Other Duties, Etc
117137
9.09


Administrative Agent May File Proofs of Claim
117138
9.10


Collateral and Guaranty Matters
117138
9.11


Secured Cash Management Agreements and Secured Hedge Agreements
118139



1 "[***]" Represents confidential information which has been redacted and filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



TABLE OF CONTENTS
continued


ARTICLE 10
MISCELLANEOUS
119139
10.01


Amendments, Etc
119139
10.02


Notices; Effectiveness; Electronic Communications
121142
10.03


No Waiver; Cumulative Remedies; Enforcement
123144
10.04


Expenses; Indemnity; Damage Waiver
123145
10.05


Payments Set Aside
125147
10.06


Successors and Assigns
126147
10.07


Treatment of Certain Information; Confidentiality
131153
10.08


Right of Setoff
132154
10.09


Interest Rate Limitation
132154
10.10


Counterparts; Integration; Effectiveness
133154
10.11


Survival of Representations and Warranties
133155
10.12


Severability
133155
10.13


Replacement of Lenders
133155
10.14


Governing Law; Jurisdiction; Etc
134156
10.15


Waiver of Jury Trial
135157
10.16


California Judicial Reference
135157
10.17


No Advisory or Fiduciary Responsibility
135157
10.18


Electronic Execution of Assignments and Certain Other Documents
136158
10.19


USA PATRIOT Act
136158
10.20


Time of the Essence
136158
10.21


Entire Agreement
136158
10.22


Amendment and Restatement; No Novation
136158
10.23


Reinstatement
137159
10.24


Acknowledgement and Consent to Bail-In of EEA Financial Institutions
137159
10.25


Certain ERISA Matters
159





1 "[***]" Represents confidential information which has been redacted and filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------










SCHEDULES
 
1.01
Existing Letters of Credit
5.08(b)
Existing Liens
5.08(c)
Owned Real Property
5.08(d)(i)
Leased Real Property (Lessee)
5.08(d)(ii)
Leased Real Property (Lessor)
5.08(e)
Existing Investments
5.09
Environmental Matters
5.12(a)
ERISA Plans
5.12(d)
Unfunded Pension Liabilities
5.13
Subsidiaries and Other Equity Investments; Loan Parties
5.17
Intellectual Property Matters
6.19
Post-Closing Matters
7.02
Existing Indebtedness
7.09
Burdensome Agreements
10.02
Administrative Agent’s Office, Certain Addresses for Notices
EXHIBITS
 
Form of
 
A
Committed Loan Notice
B
Swing Line Loan Notice
C-1-A
Term B -1 Note
C-1-B
Term B-2-Note
C-2
Revolving Credit Note
C-3
Swing Line Note
D
Compliance Certificate
E
Assignment and Assumption
F
Guaranty [Reserved]
G
U.S. Tax Compliance Certificates
H
Auction Procedures








--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of June 5, 2015, among ASGN INCORPORATED (FORMERLY KNOWN AS ON ASSIGNMENT,
INC.), a Delaware corporation (the “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.
PRELIMINARY STATEMENTS:
The Borrower has requested that the Lenders provide a term B loan facility and a
revolving credit facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquisition” means the purchase or other acquisition of all of the Equity
Interests (other than qualifying directors shares) in, or all or substantially
all of the property of, or all or substantially all of any business or division
of, any Person (other than any interest in any joint venture owned by such
Person) that, upon the consummation thereof, will be owned directly by the
Borrower or one or more of its Subsidiaries (including as a result of a merger
or consolidation).
“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by the Borrower or any of its Subsidiaries in
exchange for, or as part of, or in connection with, any Permitted Acquisition,
whether paid in cash or by exchange of Equity Interests or of properties or
otherwise and whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing the purchase price and any assumptions of
Indebtedness, “earn-outs” and other agreements to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
personPerson or business; provided that any such future payment that is subject
to a contingency shall be considered Acquisition Consideration only to the
extent of the reserve, if any, required under GAAP at the time of such purchase
to be established in respect thereof by Borrower or any of its Subsidiaries.
“Act” has the meaning specified in Section 10.19.
“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent appointed
pursuant to Section 9.06.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.





--------------------------------------------------------------------------------



“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, (a) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, and (b) with respect to
any Loan Party, any individual who is an executive officer or director of such
Person.
“Agent Fee Letter” means that certain amended and restated administrative agent
fee letter, dated May 9, 2015,February 8, 2018, among the Borrower, the
Administrative Agent and Wells Fargo Securities.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Percentage” means (a) in respect of the Term B Facility, with
respect to any Term B-1 Lender at any time, the percentage (carried out to the
ninth decimal place) of the Initial Term B-1 Loans represented by the principal
amount of such Term B-1 Lender’s Initial Term B-1 Loans at such date, (b) with
respect to any Term B-2 Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term B-2 Facility represented by (i) on or prior to
the ClosingRestatement Date (in the case of the Restatement Date Draw of the
Initial Term B-2 Loans) or the applicable borrowing date (in the case of any
Incrementalthe Delayed Draw of the Initial Term B Loan-2 Loans), such Term B-2
Lender’s Term B-2 Commitment and outstanding Initial Term B-2 Loans, at such
time and (ii) thereafter, the principal amount of such Term B-2 Lender’s Initial
Term B-2 Loans at such time, in each case as such amount may be increased,
reduced or otherwise modified at any time or from time to time pursuant to the
terms hereof, and (bc) in respect of the Revolving Credit Facility, with respect
to any Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time, subject to
adjustment as provided in Section 2.16. If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02, or if the Revolving Credit Commitments have expired, then the Applicable
Percentage of each Revolving Credit Lender in respect of the Revolving Credit
Facility shall be determined based on the Applicable Percentage of such
Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on the Register or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.


2

--------------------------------------------------------------------------------



“Applicable Rate” means:
(a)    with respect to theeach Class of Initial Term B FacilityLoans, 2.00% per
annum for Eurodollar Rate Loans and 1.00% per annum for Base Rate Loans; and
(b)    with respect to the Revolving Credit Facility, Commitment Fees and Letter
of Credit Fees, (i) from the ClosingRestatement Date to the date on which the
Administrative Agent actually receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal quarter ending September 30, 2015,2018, (A)
2.502.25% per annum for Eurodollar Rate Loans and Letter of Credit Fees, (B)
1.501.25% per annum for Base Rate Loans, and (C) 0.400.35% per annum for
Commitment Fees, and (ii) thereafter, the applicable percentage per annum set
forth below determined by reference to the Consolidated TotalSecured Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):


Pricing Level
Consolidated TotalSecured Leverage Ratio
Revolving Credit Facility
Letters of Credit Fees
Commitment Fees
Eurodollar Rate Loans
Base Rate Loans
1
≥ 3.00 : 1.00
2.25%
1.25%
2.25%
0.35%
2
< 3.00 : 1.00 but
≥ 2.75 : 1.00
2.00%
1.00%
2.00%
0.30%
3
< 2.75 : 1.00 but
≥ 2.25 : 1.00
1.75%
0.75%
1.75%
0.25%
4
< 2.25 : 1.00 but
≥ 1.75 : 1.00
1.50%
0.50%
1.50%
0.20%
5
<1.75 : 1.00
1.25%
0.25%
1.25%
0.20%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated TotalSecured Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then with
respect to the Revolving Credit Facility, Commitment Fees and Letter of Credit
Fees, upon request of the Required Revolving Credit Lenders, Pricing Level 1
shall apply, in each case as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b).
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Applicable Total Leverage Ratio” means, with respect to any Investment made
pursuant to Section 7.03(k) or any Restricted Payment made pursuant to Section
7.06(d), the Consolidated Total Leverage Ratio, determined at the time such
Investment or Restricted Payment, as the case may be, is made based on the
financial information received for the fiscal quarter most recently ended prior
to such time for which financial statements have been delivered to the
Administrative Agent pursuant to Section 4.01(h)(ii),7 of the Fifth Amendment,
Section 6.01(a) or Section 6.01(b), as applicable, and on a pro forma basis
after giving effect


3

--------------------------------------------------------------------------------



to such Investment or Restricted Payment, as the case may be, and any
Indebtedness incurred in connection therewith.
“Appropriate Lender” means, at any time, (a) with respect to the Initial Term
B-1 Loans, the Term B-1 Lenders holding the Outstanding Amount at such time of
the Initial Term B Loans, (b-1 Loans, (b) with respect to the Initial Term B-2
Loans, (i) prior to the Delayed Draw Termination Date, the Term B-2 Lenders
holding Term B-2 Commitments at such time and (ii) on or after the Delayed Draw
Termination Date, the Term B-2 Lenders holding the Outstanding Amount at such
time of the Initial Term B-2 Loans, (c) with respect to any Incremental Term
Loan, the applicable Incremental Lenders holding the Outstanding Amount at such
time of all of such Incremental Term Loans, (cd) with respect to the Revolving
Credit Facility, the Revolving Credit Lenders at such time, (de) with respect to
the Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of
Credit have been issued pursuant to Section 2.03(a), the Revolving Credit
Lenders, and (ef) with respect to the Swing Line Sublimit, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to Section
2.04(a), the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, (a) when used in regards to the Initial Term
B-1 Loan (including for purposes of Article 4 hereof), Wells Fargo Securities
and the other lead arrangers of the Initial Term B-1 Loan and (b) when used in
regards to the Initial Term B-2 Loan, (i) Wells Fargo Securities, in its
capacity as sole “left-side” lead arranger and joint bookrunner and (bii)
Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), SunTrust Robinson Humphrey,
Inc., Capital One, National Association, Fifth Third Bank, MUFG Union Bank, N.A.
and SunTrust Robinson Humphrey, Inc.,JPMorgan Chase Bank, N.A. in their
respective capacities as joint lead arrangers and joint bookrunners, and
“Arranger” means, as applicable, any of the foregoing.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount or principal amount of the remaining lease or similar payments under the
relevant lease or other applicable agreement or instrument that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP
if such lease or other agreement or instrument were accounted for as a
Capitalized Lease.
“Auction” has the meaning specified in Section 2.18(a).
“Auction Manager” has the meaning specified in Section 2.18(a).
“Auction Notice” has the meaning specified in Exhibit H.
“Auction Procedures” means the procedures set forth in Exhibit H.


4

--------------------------------------------------------------------------------



“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Revolving
Credit Maturity Date, (b) the date of termination of the Revolving Credit
Commitments pursuant to Section 2.06, and (c) the date of termination of the
Revolving Credit Commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A., a national banking association.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest per annum in
effect for such day as publicly announced from time to time by Wells Fargo as
its “prime rate” and (c) except during any period of time during which a notice
delivered to the Borrower under Section 3.03 shall remain in effect, the
Eurodollar Rate on such day plus 1.00%. The “prime rate” is a rate set by Wells
Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the Base Rate shall take effect
simultaneously with the corresponding change or changes the Federal Funds Rate,
the Eurodollar Rate or the “prime rate” announced by Wells Fargo at the opening
of business on the day specified in the public announcement of such change.
“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Audited Financial Statements” has the meaning specified in Section
4.01(h)(i)7 of the Fifth Amendment.
“Borrower Interim Financial Statements” has the meaning specified in Section
4.01(h)(ii)7 of the Fifth Amendment.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
B Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative


5

--------------------------------------------------------------------------------



Agent’s Office is located or the state where the Borrower’s primary cash
management bank is located (which as of the ClosingRestatement Date is
California) and, if such day relates to any Eurodollar Rate Loan, means any such
day that is also a London Banking Day.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding (a) normal replacements and maintenance which are
properly charged to current operations, (b) reinvestments in fixed assets
pursuant to Sections 2.05(b)(ii) and 2.05(b)(iv), to the extent of Net Cash
Proceeds permitted to be reinvested thereunder, and (c) such expenditures
attributable solely to acquisitions of property, plant and equipment in
Permitted Acquisitions). For purposes of this definition, the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment or with insurance proceeds shall be included in Capital Expenditures
only to the extent of the gross amount by which such purchase price exceeds the
credit granted by the seller of such equipment for the equipment being traded in
at such time or the amount of such insurance proceeds, as the case may be.
“Capitalized Expenses” means any costs or expenses incurred during any
applicable period that are not deducted in determining Consolidated Net Income
except by means of amortization or through impairment of goodwill.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at Wells Fargo (or another commercial bank
selected in compliance with Section 6.17) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner reasonably satisfactory to the Administrative
Agent.
“Cash Collateralize” means, to deposit in a Cash Collateral Account or to pledge
and deposit with, or deliver to, the Administrative Agent, for the benefit of
one or more of the L/C Issuers, the Swing Line Lender or the Lenders, as
collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swing Line Loans, cash or
deposit account balances or, if the Administrative Agent, the L/C Issuer and the
Swing Line Lender shall agree, in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, the L/C Issuer and the Swing Line
Lender. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens permitted hereunder):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than one year from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;
(b)    time or demand deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the laws of the United States, any state thereof or the District
of Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, and (B) either (x)
issues (or the parent of which issues) commercial paper


6

--------------------------------------------------------------------------------



rated as described in clause (c) of this definition or (y) has combined capital
and surplus of at least $500,000,000, in each case with maturities of not more
than one year from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than one year from the date of acquisition
thereof;
(d)    repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (b)(i) or (b)(ii)
above, which repurchase obligations are secured by a valid perfected security
interest in the underlying securities; and
(e)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.  
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent or
(b) at the time it (or its Affiliate) becomes a Lender or the Administrative
Agent (including on the Closing Date or the Restatement Date) is a party to a
Cash Management Agreement with a Loan Party, in each case in its capacity as a
party to such Cash Management Agreement.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the United States Environmental
Protection Agency.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith and (ii) all requests, rules, guidelines, requirements
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.
“Change of Control” means an event or series of events by which:


7

--------------------------------------------------------------------------------



(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities or other Equity Interests that
such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 35% or more of the Equity Interests of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or
(b)    any Person or two or more Persons acting in concert shall have acquired,
by contract or otherwise, the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Borrower, or
control over the Equity Interests of the Borrower entitled to vote for members
of the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such Equity Interests that such
Person or Persons have the right to acquire pursuant to any option right)
representing 35% or more of the combined voting power of such Equity Interests;
or(c)    a “change of control” or any comparable term under, and as defined in,
any Indebtedness with an outstanding principal amount in excess of the Threshold
Amount.
“Class” means, when used in reference to (a) any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Revolving Credit Facility Increases, Initial Term B-1 Loans, Initial Term
B-2 Loans, Incremental Term Loans, Refinancing Term Loans or Extended Term
Loans, (b) any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment, Replacement Revolving Credit Commitments (of the same
series), Extended Revolving Credit Commitment (of the same series) or a Term B
Commitment and (c) any Lender, refers to whether such Lender has a Loan or
Commitment with respect to a particular Class of Loans or Commitments.
Incremental Term Loans, Extended Term Loans, Refinancing Term Loans, Replacement
Revolving Credit Commitments (and Loans made pursuant thereto), Revolving Credit
Facility Increases (and Loans made pursuant thereto) and Extended Revolving
Credit Commitments (and Loans made pursuant thereto) that have different terms
and conditions shall be construed to be in different Classes.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each of the mortgages, collateral assignments, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Commitment” means a Term B Commitment or a Revolving Credit Commitment, as the
context may require.


8

--------------------------------------------------------------------------------



“Commitment Fee” has the meaning specified in Section 2.09(a).
“Committed Loan Notice” means a notice of (a) a Term B Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurodollar Rate Loans, pursuant to Section
2.02(a), which, if in writing, shall be substantially in the form of Exhibit A.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Competitor” means any Person that is a bona fide direct competitor of the
Borrower or any of its Subsidiaries.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Current Assets” means, at any date of determination, the total
assets of Borrower and its Subsidiaries which may properly be classified as
current assets on a consolidated balance sheet of Borrower and its Subsidiaries
in accordance with GAAP, excluding cash and Cash Equivalents.
“Consolidated Current Liabilities” means, at any date of determination, the
total liabilities of Borrower and its Subsidiaries which may properly be
classified as current liabilities (other than the current portion of any
Indebtedness) on a consolidated balance sheet of Borrower and its Subsidiaries
in accordance with GAAP.
“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income of the Borrower and its Subsidiaries on a consolidated basis for such
period and without duplication plus (a) the following to the extent deducted in
calculating such Consolidated Net Income and without duplication: (i)
Consolidated Interest Charges (net of interest income), (ii) the provision for
federal, state, local and foreign income taxes payable, (iii) depreciation and
amortization expense, (iv) reasonable non-recurring expenses (other than
Capitalized Expenses and integration expenses) incurred in connection with (A)
the consummation of this Agreement, the initial Credit Extensions hereunder, the
Creative Circle Acquisition and the other Transactions in an aggregate amount
reasonably approved by the Administrative Agent and (B) the consummation of the
Fifth Amendment, the Credit Extensions hereunder on the Restatement Date, the
ECS Acquisition and the other Restatement Date Transactions, which such expenses
under this clause (a)(iv) shall in each case, upon the reasonable request of the
Administrative Agent, be outlined and described to the Administrative Agent in
reasonable detail (with supporting data, calculations and information as may be
reasonably requested by the Administrative Agent), (v) reasonable non-recurring
expenses (other than Capitalized Expenses and integration expenses) directly
incurred in connection with any Permitted Acquisition (in an aggregate amount
during the then applicable Measurement Period for all Permitted Acquisitions not
to exceed 5% of Consolidated EBITDA for the then applicable Measurement Period
(calculated prior to the application of this clause (a)(v)) or any proposed
Acquisition that is not closed (such expenses to be in an aggregate amount
during the then applicable Measurement Period not to exceed $2,000,0005,000,000
for all such proposed Acquisitions that do not close), such expenses under this
clause (a)(v) shall, upon the reasonable request of the Administrative Agent, be
outlined and described to the Administrative Agent in reasonable detail (with
supporting data, calculations and information as may be reasonably requested by
the Administrative Agent), (vi) other expenses reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period
(in each case of or by the Borrower and its Subsidiaries for such period), (vii)
reasonable non-recurring expenses (including integration expenses) incurred by
the Borrower and its Subsidiaries in connection with, and directly related to,
(A) the


9

--------------------------------------------------------------------------------



Creative Circle Acquisition (in an aggregate amount not to exceed $5,000,000)
and (B) the ECS Acquisition (in an aggregate amount not to exceed $7,500,000),
(viii) reasonable non-recurring integration expenses incurred by the Borrower
and its Subsidiaries in connection with, and directly related to, any Permitted
Acquisition (in an aggregate amount not to exceed $5,000,0007,500,000 during any
applicable Measurement Period) so long as such integration expenses are incurred
within twelve months of closing such Permitted Acquisition and (ix) other
reasonable non-recurring expenses incurred during the then applicable
Measurement Period in an aggregate amount not to exceed 5% of Consolidated
EBITDA for the then applicable Measurement Period (calculated prior to the
application of this clause (a)(ix)), such expenses under this clause (a)(ix)
shall, upon the reasonable request of the Administrative Agent, be outlined and
described to the Administrative Agent in reasonable detail (with supporting
data, calculations and information as may be reasonably requested by the
Administrative Agent) and minus (b) the following to the extent included in
calculating such Consolidated Net Income and without duplication: (i) federal,
state, local and foreign income tax credits, (ii) all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) and (iii) cash payments made
during such period with respect to any expenses added back in any prior period
pursuant to clause (a)(vi) (in each case of or by the Borrower and its
Subsidiaries for such period). Notwithstanding the foregoing or anything to the
contrary contained herein, Consolidated EBITDA for the fiscal quarters ended
March 31, 2017, June 30, 2014,2017, September 30, 2014, December 31, 2014 and
March 31, 2015 is $63,660,371, $66,586,431, $63,937,547 and $52,501,225,2017 and
December 31, 2017 is $83,916,819, $100,215,736, $102,432,531 and $98,759,662,
respectively.
For purposes of calculating Consolidated EBITDA for any period, if, at any time
during such period, the Borrower or any Subsidiary shall have Disposed of all or
substantially all of the assets or Equity Interests of any Person or division,
business unit, product line or line of business or consummated a Permitted
Acquisition, Consolidated EBITDA for such period shall be calculated (a) giving
pro forma effect to such transaction as if such Disposition or such Permitted
Acquisition, as the case may be, occurred on the first day of such period, (b)
excluding all income statement items (whether positive or negative) attributable
to the assets or Equity Interests that are subject to any such Disposition made
during such period, (c) including all income statement items (whether positive
or negative) attributable to the property or Equity Interests of such Person(s)
acquired pursuant to any such Permitted Acquisition, as the case may be
(provided that such income statement items to be included are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent and based upon reasonable assumptions and calculations
which are expected to have a continuous impact), and (d) without duplication of
any other adjustments already included in the calculation of Consolidated EBITDA
for such period, after giving effect to the pro forma adjustments with respect
to such transaction; provided that in each case any such pro forma adjustments
are (i) reasonably expected to be realized within twelve (12) months of such
Disposition or such Permitted Acquisition, as the case may be, as set forth in
reasonable detail on a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent, (ii) calculated on a basis consistent
with GAAP and (iii) directly attributable to such Disposition or Permitted
Acquisition, factually supportable and expected to have a continuing impact on
the Borrower and its Subsidiaries.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of the
following (without duplication): (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) the outstanding
principal amount of all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial) (less the
amount of any cash collateral securing any such letters of credit), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, to the
extent drawn and not reimbursed, (d) the balance sheet amount of all obligations
in respect


10

--------------------------------------------------------------------------------



of the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business), including Earnout
Obligations, (e) the outstanding principal amount or capitalized amount, as
applicable, of all Attributable Indebtedness, (f) all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Subsidiary, and (g) the outstanding
principal amount of all Indebtedness of the types referred to in clauses (a)
through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Borrower or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary.
“Consolidated Interest Charges” means, for any period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) all interest paid or payable with
respect to discontinued operations, (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP, and (d)
all cash contributions to any employee stock ownership plan or similar trust to
the extent such contributions are used by such plan or trust to pay interest or
fees to any Person (other than Borrower or any Subsidiary) in connection with
Indebtedness incurred by such plan or trust, in each case, of or by the Borrower
and its Subsidiaries on a consolidated basis.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
for such period; provided that Consolidated Net Income shall exclude (a)
extraordinary gains and extraordinary losses for such period, (b) the net income
of any Subsidiary during such period to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of such income
is not permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such period,
except that the Borrower’s equity in any net loss of any such Subsidiary for
such period shall be included in determining Consolidated Net Income, (c) any
income (or loss) for such period of any Person if such Person is not a
Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to the Borrower or a Subsidiary as a dividend or other distribution (and in the
case of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to the Borrower as described in
clause (b) of this proviso), (d) any gain (or loss) realized during such period
by Borrower or any of its Subsidiaries upon any sale of assets (other than any
dispositions in the ordinary course of business) by Borrower or any of its
Subsidiaries, (e) earnings resulting from any reappraisal, revaluation or
write-up of assets during such period, and (f) unrealized gains and losses with
respect to Swap Contracts during such period.
“Consolidated Secured Indebtedness” means, the aggregate principal amount of
Consolidated Funded Indebtedness that is secured by a Lien on any assets of the
Borrower or any of its Subsidiaries.
“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) the aggregate principal amount of Consolidated FundedSecured
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis as of
such date that is secured by a Lien on assets of the Borrower or any of its
Subsidiaries to (b) Consolidated EBITDA of the Borrower and its Subsidiaries on
a consolidated basis for the then applicable Measurement Period.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated EBITDA of the Borrower and its Subsidiaries on a consolidated basis
for the then applicable Measurement Period.


11

--------------------------------------------------------------------------------



“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, the power to vote 10% or more of the securities having ordinary
voting power for the election of directors, managing general partners or the
equivalent.
“Creative Circle Acquisition” means the acquisition of all of the Equity
Interests of the Creative Circle Target by the Borrower pursuant to the Creative
Circle Purchase Agreement.
“Creative Circle Audited Financial Statements” has the meaning specified in
Section 4.01(h)(i).
“Creative Circle Interim Financial Statements” has the meaning specified in
Section 4.01(h)(ii).
“Creative Circle Material Adverse Effect” means any event, development, change,
effect or occurrence that is, or would reasonably be expected to be,
individually or in the aggregate, materially adverse to the assets, liabilities,
business, financial condition or results of operations of the Group Companies
(as defined below), taken as a whole; provided, that any such event,
development, change, effect or occurrence resulting from any of the following,
individually or in the aggregate, shall not be considered when determining
whether a Creative Circle Material Adverse Effect has occurred: (i) any change
in economic conditions generally or capital and financial markets generally,
including changes in interest or exchange rates, (ii) any change generally
affecting the industry in which the Business (as defined below) operates, (iii)
any change in Laws (as defined below) or GAAP (as defined below), or the
enforcement or interpretation thereof, (iv) national political conditions,
hostilities, acts of war, sabotage, terrorism or military actions, or any
escalation or worsening of any of the foregoing, in jurisdictions in which the
Business operates, (v) any change resulting from the announcement or
consummation of the transactions contemplated by, or the performance of
obligations under, the Creative Circle Purchase Agreement or the Ancillary
Agreements (as defined below), (vi) any hurricane, flood, tornado, earthquake or
other natural disaster or any other similar force majeure event, (vii) any
action required to be taken or omitted pursuant to the Creative Circle Purchase
Agreement or Ancillary Agreements (other than the obligations of each of the
Group Companies to (y) conduct the Business in the ordinary course consistent
with past practice and (z) use commercially reasonable efforts to in all
material respects (I) preserve their present business organizations, (II)
maintain generally their existing relations and goodwill with Governmental
Authorities (as defined below), customers, lessors, employees and business
associates, in each case, with whom they have significant relationships and
(III) keep available the services of their present employees and agents), taken
at the Borrower’s express written request or not taken because the Borrower
withheld, delayed or conditioned its consent, (viii) the failure of the Business
to achieve any financial projections or forecasts or (ix) the public disclosure
by the Borrower of any of the financial statements or financial information of
the Group Companies; provided, that (A) the matters described in clauses (i),
(ii), (iii), (iv) and (vi) shall be included in the term “Creative Circle
Material Adverse Effect” to the extent any such matter has, or would reasonably
be expected to have, a disproportionate impact on the assets, liabilities,
business, financial condition or results of operations of the Group Companies,
taken as a whole, relative to other businesses in the industry in which the
Group Companies operate and (B) clause (viii) will not prevent a determination
that any change or effect underlying any such failure has resulted in a Creative
Circle Material Adverse Effect, to the extent such change or effect is not
otherwise excluded from this definition of Creative Circle Material Adverse
Effect. For purposes of this definition only, the terms


12

--------------------------------------------------------------------------------



“Group Companies”, “Business”, “Laws”, “GAAP”, “Ancillary Agreements” and
“Governmental Authorities” have the respective meanings specified in the
Creative Circle Purchase Agreement without giving effect to any amendment,
restatement, supplement or other modification thereof.
“Creative Circle Purchase Agreement” means that certain Purchase Agreement dated
May 9, 2015, by and among the Borrower, the Creative Circle Target, the Creative
Circle Sellers, Lawrence Serf, as representative for certain members of the
Creative Circle Sellers, and MSCP V CC Holdco, as representative for the
unitholders of the Creative Circle Sellers, including all exhibits, schedules
and annexes thereto.
“Creative Circle Sellers” means all of the equity holders of the Creative Circle
Target.
“Creative Circle Target” means MSCP V CC Parent, LLC, a Delaware limited
liability company.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debt Incurrence Test” means, with respect to any applicable transaction, a
Consolidated Total Leverage Ratio of less than or equal to 4.50 to 1.00.
“Debt Ratings” means the collective reference to (a) the public corporate family
rating of the Borrower as determined by Moody’s from time to time, (b) the
public corporate credit rating of the Borrower as determined by S&P from time to
time and (c) the public ratings with respect to the Facilities as determined by
both Moody’s and S&P from time to time, and “Debt Rating” means, as applicable,
any of the foregoing.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event, act or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate for Base Rate Loans under thethat are Initial Term B
FacilityLoans or the Revolving Credit FacilityLoans, as applicable plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans or any Term
Loan within two Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the L/C Issuer, the Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder, including in
respect of its participation in respect of Letters of Credit or Swing Line
Loans, within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent, the L/C Issuer or the Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to


13

--------------------------------------------------------------------------------



such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to the Borrower, the L/C Issuer, the Swing Line
Lender and each Lender.
“Delayed Draw” has the meaning specified in Section 2.01(a)(ii).
“Delayed Draw Termination Date” means the date that is earlier of (a) the
funding of the Delayed Draw and (b) three (3) Business Days following the
Restatement Date.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. For the avoidance of doubt, none of (a) the sale of any
Permitted Convertible Indebtedness by the Borrower, (b) the sale of any
Permitted Warrant Transaction by the Borrower, (c) the purchase of any Permitted
Bond Hedge Transaction nor (d) the performance by Borrower of its obligations
under any Permitted Convertible Indebtedness, any Permitted Warrant Transaction
or any Permitted Bond Hedge Transaction shall constitute a Disposition.
“Disqualified Institution” means, on any date, any Person that is both (a) a
Competitor or the direct or indirect Controlling owner of such Competitor and
(b) designated by the Borrower as a “Disqualified Institution” by written notice
to the Administrative Agent and the Lenders not less than five (5) Business Days
prior to such date (which such notice shall specify such Person by exact legal
name or in another manner that, on the basis of its name, would reasonably
identify such Person as a Person referenced in clause (a) above); provided that
“Disqualified Institutions” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time; provided further that
any bona fide debt fund or investment vehicle that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business which is managed,
sponsored or advised by any Person Controlling, Controlled by or under common
Control with such Competitor or its Controlling owner and for which no personnel
involved with the competitive activities of such Competitor or Controlling owner
(i) makes any


14

--------------------------------------------------------------------------------



investment decisions for such debt fund or (ii) has access to any confidential
information (other than publicly available information) relating to the Borrower
and its Subsidiaries shall be deemed not to be a Competitor of the Borrower or
any of its Subsidiaries.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Earnout Obligations” means, in connection with any acquisition, the obligation
of the Borrower or any Subsidiary to pay a portion of the purchase price after
the closing date thereof that is structured as an earnout or similar contingent
payment or arrangement. The amount of any Earnout Obligation shall be the amount
of such liability as reflected on the balance sheet of such Person in accordance
with GAAP.
“ECF Calculation Date” has the meaning specified in Section 2.05(b)(i).
“ECF Percentage” means, with respect to any determination of Excess Cash Flow,
(a) 50% if the Consolidated Total Leverage Ratio is greater than or equal to
2.503.00 : 1.00 as of the last day of the fiscal year most recently ended prior
to such determination, (b) 25% if the Consolidated Total Leverage Ratio is less
than 2.503.00 : 1.00 but greater than or equal to 2.002.50 : 1.00 as of the last
day of such fiscal year, and (c) 0% if the Consolidated Total Leverage Ratio is
less than 2.002.50 : 1.00 as of the last day of such fiscal year.
“ECS Acquisition” has the meaning specified in Section 6 of the Fifth Amendment.
“ECS Audited Financial Statements” has the meaning specified in Section 7 of the
Fifth Amendment.
“ECS Interim Financial Statements” has the meaning specified in Section 7 of the
Fifth Amendment.
“ECS Purchase Agreement” has the meaning specified in Section 7 of the Fifth
Amendment.
“ECS Seller Note” means that certain promissory note dated as of April 2, 2018
issued by the Borrower in favor of ESC Federal Holding Co. in connection with
the ECS Acquisition.
“ECS Sellers” has the meaning specified in Section 6 of the Fifth Amendment.
“ECS Target” has the meaning specified in Section 6 of the Fifth Amendment.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


15

--------------------------------------------------------------------------------



“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)). For the avoidance of doubt, any
Disqualified Institution is subject to Section 10.06(g).
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that Permitted Convertible Indebtedness, or other debt securities that
are or by their terms may be convertible or exchangeable into or for Qualified
Equity Interests, or Permitted Warrant Transactions, in each case, shall not
constitute capital stock or other Equity Interests prior to settlement,
conversion or exchange thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) by
the Borrower or any ERISA Affiliate from a Multiemployer Plan resulting in
withdrawal liability pursuant to Section 4201 of ERISA or


16

--------------------------------------------------------------------------------



notification that a Multiemployer Plan is in reorganization pursuant to Section
4241 of ERISA; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the determination that
any Pension Plan is considered an at-risk plan, or any Multiemployer Plan is
considered a plan in endangered or critical status, within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA, as
applicable; or (g) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon the Borrower or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time. 1 
“Eurodollar Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 3.03(b),
(a)    for any interest rate calculation with respect to a Eurodollar Rate Loan,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for a period equal to the applicable Interest Period as published by
the ICE Benchmark Administration Limited, a United Kingdom company (or a
comparable or successor quoting service approved by the Administrative Agent) at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period. If, for any reason, such rate is
not so published, then the “Eurodollar Rate” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period; and
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to one month (commencing on the date of determination
of such interest rate) as published by the ICE Benchmark Administration Limited,
a United Kingdom company (or a comparable or successor quoting service approved
by the Administrative Agent) at approximately 11:00 a.m. (London time) on such
date of determination, or, if such date is not a Business Day, then the
immediately preceding Business Day. If, for any reason, such rate is not so
published, then the “Eurodollar Rate” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination.
Notwithstanding the foregoing, (x) if the Eurodollar Rate (including, without
limitation, any Replacement Rate with respect thereto) shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement and (y)
unless otherwise specified in any amendment to this Agreement entered into in
accordance with Section 3.03(b), in the event that a Replacement Rate with
respect to the Eurodollar Rate is implemented then all references herein to the
Eurodollar Rate shall be deemed references to such Replacement Rate.
1 The EU Bail-In Legislation Schedule may be found at
http://www.Ima.eu.com/uploads/files/EU%20BAIL-IN%20LEGISLATION%20SCHEDULE%2022-Dec-2015%2010-46%20.pdf


17

--------------------------------------------------------------------------------





“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term B Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate”.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for any fiscal year of the Borrower (the “Excess Cash
Flow Period”; provided that, for the fiscal year of the Borrower ending December
31, 2015, Excess Cash Flow Period shall mean the two fiscal quarter period
ending December 31, 2015 (such period, the “Initial Excess Cash Flow Period”)),
the excess (if any) of (a) the sum of (i) Consolidated EBITDA (calculated
without giving effect to any adjustment described in the last sentence of the
definition of Consolidated EBITDA) for the Excess Cash Flow Period plus (ii) for
any Excess Cash Flow Period other than the Initial Excess Cash Flow Period, the
excess (if any) of the amount of Net Working Capital at the end of the previous
Excess Cash Flow Period over the amount of Net Working Capital at the end of the
Excess Cash Flow Period, over (b) the sum (without duplication) for such Excess
Cash Flow Period of (i) Consolidated Interest Charges actually paid in cash by
the Borrower and its Subsidiaries, (ii) scheduled principal repayments, to the
extent actually made in cash, of Term Loans pursuant to Section 2.07(a), (iii)
scheduled principal payments on all Indebtedness actually paid in cash by the
Borrower and its Subsidiaries, (iv) all income taxes actually paid in cash by
the Borrower and its Subsidiaries, (v) Capital Expenditures actually made in
cash by the Borrower and its Subsidiaries in the Excess Cash Flow Period to the
extent such Capital Expenditures are not funded with Indebtedness (other than
Revolving Credit Loans), (vi) payments made in cash on Earnout Obligations by
the Borrower and its Subsidiaries, (vii) for any Excess Cash Flow Period other
than the Initial Excess Cash Flow Period, the excess (if any) of the amount of
Net Working Capital at the end of the Excess Cash Flow Period over the amount of
the Net Working Capital at the end of the previous Excess Cash Flow Period,
(viii) cash losses realized with respect to asset sales during the Excess Cash
Flow Period, (ix) the aggregate amount of expenditures made in cash during such
period pursuant to any Permitted Acquisition or any Investment made in cash
pursuant to Section 7.03(k) (other than clause (i)(A)(2) thereof) and to the
extent such Permitted Acquisition or Investment, as applicable, is not funded
with Indebtedness (other than Revolving Credit Loans), (x) Restricted Payments
permitted pursuant to Section 7.06(d) (other than clause (i)(A)(2) thereof) or
voluntary prepayments of (A) Indebtedness consisting of Capitalized Leases,
Synthetic Lease Obligations or purchase money obligations permitted hereunder or
(B) other Indebtedness permitted pursuant to Section 7.02(d), in each case to
the extent made in cash by the Borrower and its Subsidiaries during the Excess
Cash Flow Period to the extent that such Restricted Payments or prepayments were
not funded with Indebtedness (other than Revolving Credit Loans) and (xi) all
other amounts to the extent paid in cash and added to Consolidated Net Income in
the determination of Consolidated EBITDA pursuant to clauses (a)(iv) through
(a)(viii) of the definition of Consolidated EBITDA.
“Excess Cash Flow Period” has the meaning specified in the definition of “Excess
Cash Flow”.
“Excluded Foreign Subsidiary” means (a) any Foreign Subsidiary of the Borrower
that is not a Domestic Subsidiary or, (b) a Domestic Subsidiary of a
non-DomesticForeign Subsidiary, or (c) a FSHCO, if, in eitherany such case, (x)
(1) the pledge of all of the Equity Interests of such Subsidiary as Collateral
for the Secured Obligations, (2) the grant by such Subsidiary of a Lien on any
of its property as Collateral for any Secured Obligation of the Borrower or any
other Loan Party or (3) such Subsidiary incurring Guarantee obligations with
respect to any Secured Obligation of the Borrower or any U.S. Person could, in
any such case, in the good faith judgment of the Borrower, be reasonably
expected to result in the present or reasonably foreseeable future incremental
adverse income tax consequences to the Loan Parties, taken as a whole, under
section 956 of the Code taking into account actual anticipated repatriation of
funds, foreign tax credits and


18

--------------------------------------------------------------------------------



all relevant factors or (y) such Subsidiary incurring Guarantee obligations with
respect to any Secured Obligation of the Borrower or any U.S. Person could, in
the good faith judgment of the Borrower, be reasonably expected to result in a
violation of applicable Laws; provided, however, that the Administrative Agent
and the Borrower may agree that, despite the foregoing, any such Subsidiary
shall not be an “Excluded Foreign Subsidiary.”
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap Obligation
(after giving effect to Section 15 of the Guaranty). If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which such Lender (i) acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 3.06(b) or Section 10.13) or (ii) changes its
Lending Office, except in either case to the extent that, pursuant to Section
3.01, amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(f) and (d) any United States
federal withholding Taxes imposed under FATCA.
“Existing Creative Circle Credit Agreements” means (a) that certain First Lien
Credit Agreement dated as of June 25, 2014 (as amended, restated, modified or
otherwise supplemented through the Closing Date) among Creative Circle, LLC, as
borrower, MSCP V CC Midco, LLC, as Holdings, the lenders party thereto and
Société Générale, as administrative agent, and (b) that certain Second Lien
Credit Agreement dated as of June 25, 2014 (as amended, restated, modified or
otherwise supplemented through the Closing Date) among Creative Circle, LLC, as
borrower, MSCP V CC Midco, LLC, as Holdings, the lenders party thereto and
Société Générale, as administrative agent.
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of May 16, 2013 (as amended, restated, modified or otherwise
supplemented through the Closing Date), among the Borrower, the lenders party
thereto and Wells Fargo, as administrative agent, the swing line lender and a
letter of credit issuer.
“Existing Letters of Credit” means the letters of credit identified on Schedule
1.01.
“Extended Revolving Credit Commitment” has the meaning specified in Section
2.17(a)(ii).


19

--------------------------------------------------------------------------------



“Extended Term Loans” has the meaning specified in Section 2.17(a)(iii).
“Extending Revolving Credit Lender” has the meaning specified in Section
2.17(a)(ii).
“Extension” has the meaning specified in Section 2.17(a).
“Extension Offer” has the meaning specified in Section 2.17(a).
“Facilities” means, collectively, the Term B Facility and the Revolving Credit
Facility, and “Facility” means any of the foregoing as the context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or otherwise pursuant to the
foregoing, any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to such intergovernmental
agreement.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Wells Fargo on such day on such transactions as
determined by the Administrative Agent. Notwithstanding the foregoing, if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Fee Letters” means, collectively, the Agent Fee Letter and the Primary Fee
Letter.
“First Amendment Effective Date” means August 5, 2016.Fifth Amendment” means
that certain Fifth Amendment dated as of April 2, 2018 by and among the
Borrower, the Lenders party thereto and the Administrative Agent.
“Flood Laws” means the National Flood Insurance Reform Act of 1994 and related
legislation.
“Foreign Funded Plan” has the meaning specified in Section 5.12(e).
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Non-Funded Plan” has the meaning specified in Section 5.12(e).
“Foreign Subsidiary” shall meanmeans a Subsidiary that is organized under the
laws of a jurisdiction other than the United States or any state thereof or the
District of Columbianot a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender’s Applicable Revolving Credit Percentage


20

--------------------------------------------------------------------------------



of the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Credit Lenders or Cash Collateralized, in either case, in accordance
with the terms hereof and (b) with respect to the Swing Line Lender, such
Defaulting Lender’s Applicable Revolving Credit Percentage of Swing Line Loans
other than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Credit Lenders or Cash
Collateralized, in either case, in accordance with the terms hereof.
“FSHCO” means any Domestic Subsidiary substantially all of the assets of which
consist of Equity Interests of, or Indebtedness owing by, one or more Foreign
Subsidiaries.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied and as in effect from time to
time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, (a) the Subsidiary Guarantors and (b) solely
with respect to the Secured Obligations (other than the Obligations), the
Borrower.


21

--------------------------------------------------------------------------------



“Guaranty” means, collectively, the SecondThird Amended and Restated Guaranty
dated as of the ClosingRestatement Date made by the Guarantors in favor of the
Secured Parties, substantially in the form of Exhibit Fattached to the Fifth
Amendment, together with each other guaranty and guaranty supplement delivered
pursuant to Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means (a) any Person that, at the time it enters into a Swap
Contract with a Loan Party required or permitted under Article 6 or 7, is a
Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate of
the Administrative Agent or (b) at the time it (or its Affiliate) becomes a
Lender or the Administrative Agent (including on the Closing Date or the
Restatement Date), is a party to a Swap Contract with a Loan Party, in each case
in its capacity as a party to such Swap Contract.
“Immaterial Subsidiary” means any direct or indirect Subsidiary of any Loan
Party which owns assets with a book value less than $1,000,0002,500,000
individually and not more than $4,000,000 in the aggregate.10,000,000 in the
aggregate. Notwithstanding the foregoing, in no event shall any Subsidiary that
is an obligor or guarantor of (a) any Refinancing Debt, (b) any unsecured
Indebtedness with an aggregate principal amount in excess of the Threshold
Amount or (c) any Indebtedness that is secured on a junior basis to the Secured
Obligations, in any such case be designated as an Immaterial Subsidiary.
“Increase Effective Date” has the meaning specified in Section 2.14(c).
“Incremental Amendment” has the meaning specified in Section 2.14(d)(iv).
“Incremental Increase” has the meaning specified in Section 2.14(a).
“Incremental Lender” has the meaning specified in Section 2.14(b).
“Incremental Term B Loan” means any increase in the Outstanding Amount of any
Term B Loan or any separate tranche of incremental term loans that is marketed
primarily to institutional investors, or is otherwise designated as such by the
Administrative Agent or the Borrower.
“Incremental Term Loan” has the meaning specified in Section 2.14(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial) (less the
amount of any cash collateral securing any such letters of credit), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;


22

--------------------------------------------------------------------------------



(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 7590 days after the date on which
such trade account was created or being contested in good faith and for which
adequate reserves have been established in accordance with GAAP), including
Earnout Obligations;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements, other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any warrant, right or option to acquire such Equity Interest, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. Notwithstanding anything to the contrary in the
foregoing, any Permitted Bond Hedge Transaction and any Permitted Warrant
Transaction or the Borrower’s or any Subsidiary’s obligations thereunder, in
each case shall not constitute Indebtedness of the Borrower and its
Subsidiaries.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Initial Term B Loans” means the collective reference to the Initial Term B‑1
Loans and the Initial Term B‑2 Loans and “Initial Term B Loan” means any of such
Initial Term B Loans.
“Initial Term B-1 Loan” has the meaning specified in Section 2.01(a)(i).
“Initial Term B-2 Loan” has the meaning specified in Section 2.01(a)(ii).
“Insurance and Condemnation Event” means the receipt by the Borrower or any of
its Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective rights or interests in or to property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, including, without limitation, Equity Interests.


23

--------------------------------------------------------------------------------



“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Revolving Credit
Maturity Date, the Term B-1 Maturity Date or the Term B-2 Maturity Date, as
applicable; provided, however, that if any Interest Period for a Eurodollar Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan or Swing Line Loan, the last Business
Day of each March, June, September and December and the Revolving Credit
Maturity Date, the Term B-1 Maturity Date or the Term B-2 Maturity Date, as
applicable.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or twelve months if requested by the Borrower and consented to by all the
Appropriate Lenders) thereafter (or, solely in the case of the initial Term B
Borrowing, the period commencing on the Closing Date and ending on June 30,
2015), in each case as selected by the Borrower in its Committed Loan Notice and
subject to availability; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Revolving Credit Maturity
Date, the Term B-1 Maturity Date or the Term B-2 Maturity Date, as applicable.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment/RP Basket” has the meaning specified in Section 7.03(k).
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement or instrument entered into
by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.


24

--------------------------------------------------------------------------------



“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.Junior Indebtedness” means,
the collective reference to any Subordinated Indebtedness, any other
Indebtedness incurred under Section 7.02(j) and any Indebtedness that is secured
by a Lien on Collateral that is junior to the Liens thereon securing the Initial
Term B Loans.
“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Revolving Credit Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means (a) with respect to Letters of Credit issued hereunder on or
after the ClosingRestatement Date, Wells Fargo, in its capacity as issuer
thereof, or any successor thereto, (b) with respect to the Existing Letters of
Credit identified on Section A of Schedule 1.01, Wells Fargo, in its capacity as
issuer thereof, and (c) with respect to the Existing Letters of Credit
identified on Section B of Schedule 1.01, Bank of America, in its capacity as
issuer thereof. References to the L/C Issuer herein shall, as the context may
indicate (including with respect to any particular Letter of Credit, L/C Credit
Extension, L/C Borrowing or L/C Obligations), mean the applicable L/C Issuer,
each L/C Issuer, any L/C Issuer, or all L/C Issuers as the context dictates.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“LCT Election” has the meaning specified in Section 1.07.
“LCT Test Date” has the meaning specified in Section 1.07.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.


25

--------------------------------------------------------------------------------



“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire, or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means (a) any standby letter of credit issued hereunder and
(b) any Existing Letter of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolving Credit Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$20,000,000 and (b) the Revolving Credit Facility. The Letter of Credit Sublimit
is part of, and not in addition to, the Revolving Credit Facility.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Liquidity” means, as of any date of determination, an amount equal to the sum,
of (a) the sum as of such date of (i) cash and (ii) Cash Equivalents held in an
account of the Loan Parties in which the Administrative Agent has a perfected
Lien and that represent Cash Equivalents that have not been pledged as a deposit
or otherwise to a third party, plus (b) the amount, if any, by which the
Revolving Credit Facility exceeds the Total Revolving Credit Outstandings as of
such date.
“Limited Condition Transaction” means any Acquisition permitted under this
Agreement, any Investment permitted under Section 7.03(k) or (m) or any
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness requiring irrevocable notice in advance of such redemption,
repurchase, defeasance, satisfaction and discharge or repayment that is
permitted under this Agreement, that, in each case, is not conditioned on the
availability of, or on obtaining, third party financing.
“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Term B Loan, a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) each Fee Letter, (f) each Issuer
Document, and (g(g) any Refinancing Term Loan Amendment, (h) any Replacement
Revolving Facility Amendment and (i) any agreement creating or perfecting rights
in Cash Collateral pursuant to the provisions of Section 2.15.
“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.


26

--------------------------------------------------------------------------------



“Material Acquisition/Investment Date” has the meaning specified in Section
7.11.
“Material Adverse Effect” means (a) a material adverse effect on the business,
property, results of operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole; (b) a material impairment of
the ability of anythe Loan PartyParties, taken as a whole, to fully and timely
perform itstheir obligations under anythe Loan Document to which it is a
partyDocuments; (c) a material impairment of the rights of or benefits or
remedies available to the Lenders or the Administrative Agent under anythe Loan
DocumentDocuments, (d) a material adverse effect upon the legality, validity,
binding effect or enforceability against anythe Loan PartyParties, taken as a
whole, of any Loan Document; or (e)the Loan Documents; or (e) except solely as a
result of an action or inaction by the Administrative Agent, a material adverse
effect on the Collateral or the liens in favor of the Administrative Agent (for
its benefit and for the benefit of the other Secured Parties) on the Collateral
or the priority of such liens.
“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $10,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance or properties of
such Personthe Borrower or any of its Subsidiaries is a party as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
could reasonably be expected to have a Material Adverse Effect.
“Material Real Property” has the meaning specified in Section 6.12(b).
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower for which financial statements
have been delivered, or are required to be delivered, to the Administrative
Agent pursuant to Section 4.01(h)(ii),7 of the Fifth Amendment, Section 6.01(a)
or Section 6.01(b), as applicable.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Revolving Credit Lender
constitutes a Defaulting Lender, an amount equal to 103% of the Fronting
Exposure of all L/C Issuers with respect to Letters of Credit issued and
outstanding at such time and (b) otherwise, an amount equal to 103% of the
Outstanding Amount of all L/C Obligations.
“MNPI” has the meaning specified in Section 2.18(a).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Net Cash Proceeds” means:
(a)    with respect to any Disposition by the Borrower or any of its
Subsidiaries or any Insurance and Condemnation Event, the excess, if any, of (i)
the sum of cash and Cash Equivalents received in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount,
premium or penalty, if any, required to be paid with respect to any Indebtedness
that is secured by the applicable asset (or if the applicable asset is Equity
Interests in a Subsidiary, by assets of such Subsidiary) and that is required to
be repaid in connection with such transaction (other than


27

--------------------------------------------------------------------------------



Indebtedness under the Loan Documents and any Refinancing Debt), (B) the
reasonable and customary out-of-pocket expenses incurred by the Borrower or such
Subsidiary in connection with such transaction, (C) income taxes reasonably
estimated to be actually payable within two years of the date of the relevant
transaction as a result of any gain recognized in connection therewith; provided
that, if the amount of any estimated taxes pursuant to subclause (C) exceeds the
amount of taxes actually required to be paid in cash in respect of such
Disposition or such Insurance and Condemnation Event, as the case may be, the
aggregate amount of such excess shall constitute Net Cash Proceeds, (D) amounts
provided as a reserve, in accordance with GAAP or as otherwise required pursuant
to the documentation with respect to such Disposition, against (x) any
liabilities under any indemnification obligations associated with such
Disposition or (y) any other liabilities retained by Borrower or any of its
Subsidiaries associated with the properties sold in such Disposition; provided
that, to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds, and (E) Borrower’s
good faith estimate of payments required to be made with respect to unassumed
liabilities relating to the properties sold (or the property of any Subsidiary
sold) within 90 days of such Disposition; provided that, to the extent such cash
proceeds are not used to make payments in respect of such unassumed liabilities
within 90 days of such Disposition, such cash proceeds shall constitute Net Cash
Proceeds; and
(b)    with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, other than an incurrence or issuance of
Permitted Convertible Indebtedness pursuant to Section 7.02(m), the excess of
(i) the sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by the Borrower or
such Subsidiary in connection therewith; and
(c)    with respect to an incurrence or issuance of Permitted Convertible
Indebtedness pursuant to Section 7.02(m), the excess of (i) the sum of (x) the
cash and Cash Equivalents received in connection with such transaction plus (y)
if applicable, the cash received in connection with the sale of any Permitted
Warrant Transaction executed substantially concurrently with the incurrence or
issuance of such Permitted Convertible Indebtedness over (ii) the sum of (x) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Borrower or such Subsidiary in
connection therewith and (y) if applicable, the cost of any Permitted Bond Hedge
Transaction that is purchased substantially concurrently with the incurrence or
issuance of such Permitted Convertible Indebtedness using the proceeds of such
Permitted Convertible Indebtedness.
“Net Working Capital” means, at any time, Consolidated Current Assets at such
time minus Consolidated Current Liabilities at such time.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a Term B-1 Note, a Term B-2 Note, a Revolving Credit Note or a
Swing Line Note, as the context may require.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor


28

--------------------------------------------------------------------------------



Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.
“Operating Leases” means, with respect to any Person, all leases that have been
or should be, in accordance with GAAP, recorded as operating leases in respect
of which such Person is liable as lessee.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Sections 3.06(b) or 10.13).
“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans as set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of


29

--------------------------------------------------------------------------------



ERISA, each as in effect prior to the effective date of the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Permitted Acquisition” means any Acquisition; provided that, with respect to
such that meets all of the following requirements (but subject, in the case of
an Acquisition that is a Limited Condition Transaction, to Section 1.07):
(a)    any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;
(b)    the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be permitted pursuant to Section
7.07;
(c)     in the case of a merger with, or purchase or other acquisition of the
Equity Interests of, another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such Acquisition;
(d)    no Loan Party nor any Subsidiary of a Loan Party shall, in connection
with any such transaction, assume or remain liable with respect to any
Indebtedness or other liability (including any material tax or ERISA liability)
of the related seller or the business, Person or properties acquired, except (i)
to the extent permitted under Section 7.02 and (ii) obligations not constituting
Indebtedness incurred in the ordinary course of business and necessary or
desirable to the continued operation of the underlying
properties;(e)    immediately before and after giving pro forma effect to any
such Acquisition, (i) no violation of Section 7.01 or 7.02, and no other
Default, shall exist or result therefrom (provided that, in the case of any
Permitted Acquisition (and related transaction costs) financed substantially
concurrently with the proceeds of an Incremental Increase subject to customary
“funds certain provisions”, to the extent agreed by the applicable Incremental
Lenders providing such Incremental Increase, this condition (e)(i) shall be
limited to (x) at the time of the execution and delivery of the purchase
agreement related to such Permitted Acquisition, no Default shall have occurred
and be continuing or shall occur as a result thereof and (y) upon the
effectiveness and making of any Incremental Increase on the applicable Increase
Effective Date, no Specified Default shall have occurred and be continuing or
shall occur as a result thereof) and (ii) on a pro forma basis after giving pro
forma effect to such Acquisition and any Indebtedness incurred in connection
therewith, (A) the Borrower and its Subsidiaries will be in compliance with the
Debt Incurrence Test, (B) the Consolidated TotalSecured Leverage Ratio shall be
at least 0.25 below the applicable ratio set forth in Section 7.11, and (B7.11
(after giving effect to any then applicable Secured Leverage Ratio Increase) and
(C) Liquidity shall not be less than $25,000,000; provided that for purposes of
the foregoing clauseclauses (ii)(A) and (B), pro forma financial covenant
compliance and calculations shall be determined on the basis of the financial
information most recently delivered to the Administrative Agent pursuant to
Section 4.01(h)(ii),7 of the Fifth Amendment, Section 6.01(a) or Section
6.01(b), as applicable, as though such Acquisition had been consummated as of
the first day of the twelve month period ending on the date of such financial
statements;
(fe)    in the event that the entity to be acquired or purchased will be an
Excluded Foreign Subsidiary or will otherwise not become a Loan Party, any
proposed Acquisition must, after the completion thereof, be


30

--------------------------------------------------------------------------------



in compliance with Section 7.03(c)(iv), such that, unless otherwise consented to
by the Required Lenders, the cash portion of Acquisition Consideration for such
Acquisition, when aggregated with the cash portion of Acquisition Consideration
for all other Acquisitions of or outstanding Investments in Subsidiaries that
are not Loan Parties, shall not exceed $20,000,000 in the aggregate exceed the
greater of (x) $40,000,000 and (y) 10% of Consolidated EBITDA as of the most
recent Measurement Period at the time such Acquisition is consummated;
(gf)    the Borrower shall have delivered to the Administrative Agent, at least
five Business Days prior to the date on which any such Acquisition is to be
consummated (or such later date as may be satisfactory to the Administrative
Agent in its sole discretion), a written notice describing such transaction, and
thereafter, if requested by the Administrative Agent for any such transaction
involving Acquisition Consideration that is equal to or in excess of
$20,000,000,25,000,000, (i) historical financial statements of or related to the
Person or assets to be acquired, (ii) projections for such Person or assets to
be acquired and for the Borrower after giving effect to such transaction
(including projections of financial covenant compliance for at least the four
fiscal quarters following the consummation of such transaction), and (iii)
material documentation and other information relating to such transaction and
reasonably requested by the Administrative Agent; provided that all of the
information delivered by the Borrower pursuant to this clause (gf) will be
delivered to each Lender concurrently or promptly after the consummation of the
Acquisition; and
(hg)    the Borrower shall have delivered to the Administrative Agent, at least
three Business Days prior to the date on which any such Acquisition is to be
consummated (or such later date that is on or prior to the consummation of such
Acquisition as may be satisfactory to the Administrative Agent in its sole
discretion), a certificate of a Responsible Officer, in form and substance, and
with such supporting calculations and other documents and information, as are
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this definition of Permitted Acquisitions have been
satisfied or will be satisfied pursuant to the provisions of such definition.
“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Borrower’s
common stock (or other securities or property following a merger event,
reclassification or other change of the common stock of the Borrower) purchased
by any Loan Party in connection with the issuance of any Permitted Convertible
Indebtedness and settled in common stock of the Borrower (or such other
securities or property), cash or a combination thereof (such amount of cash
determined by reference to the price of the Borrower’s common stock or such
other securities or property), and cash in lieu of fractional shares of common
stock of the Borrower; provided that the purchase price for such Permitted Bond
Hedge Transaction, less the proceeds received by the Borrower from the sale of
any substantially concurrently executed Permitted Warrant Transaction, does not
exceed the net cash proceeds received by the Borrower or any other Loan Party
from the sale of the Permitted Convertible Indebtedness in connection with which
such Permitted Bond Hedge Transaction was purchased; provided further that the
other terms, conditions and covenants of each such transaction shall be such as
are customary for transactions of such type (as determined by the Borrower in
good faith).
“Permitted Convertible Indebtedness” means unsecured Indebtedness of a Loan
Party that (a) as of the date of issuance thereof contains customary conversion
or exchange rights and customary offer to repurchase rights for transactions of
such type (in each case, as determined by the Borrower in good faith) and (b) is
convertible or exchangeable into shares of common stock of the Borrower (or
other securities or property following a merger event, reclassification or other
change of the common stock of the Borrower), cash or a combination thereof (such
amount of cash determined by reference to the price of the Borrower’s common
stock or such other securities or property), and cash in lieu of fractional
shares of common stock of the Borrower.


31

--------------------------------------------------------------------------------



“Permitted Refinancing Indebtedness” means any Indebtedness (the “Refinancing
Indebtedness”), the proceeds of which are used to refinance, refund, renew,
extend or replace outstanding Indebtedness (such outstanding Indebtedness, the
“Refinanced Indebtedness”); provided that (a) the principal amount (or accreted
value, if applicable) of such Refinancing Indebtedness is not greater than the
principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness at the time of such refinancing, refunding, renewal, extension or
replacement, except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such refinancing, refunding, renewal, extension or
replacement, and by an amount equal to any existing commitments thereunder that
have not been utilized at the time of such refinancing, refunding, renewal,
extension or replacement; (b) the final stated maturity and weighted average
life to maturity of such Refinancing Indebtedness shall not be prior to or
shorter than that applicable to the Refinanced Indebtedness; provided that any
Refinancing Indebtedness that automatically converts to, or is exchangeable
into, notes or other Indebtedness that meet this clause (b) shall be deemed to
satisfy this condition so long as the Borrower or applicable Loan Party
irrevocably agrees at the time of the issuance thereof to take all actions
necessary to convert or exchange such Refinancing Indebtedness, (c) such
Refinancing Indebtedness does not require any scheduled payment of principal,
mandatory repayment, redemption or repurchase that is more favorable to the
holders of the Refinancing Indebtedness than the corresponding terms (if any) of
the Refinanced Indebtedness (other than (x) any scheduled payment of principal,
mandatory repayment, redemption or repurchase occurring on or after the date
that is 91 days after the latest maturity date of all the Term Loans and
Commitments in effect at the time of the issuance or incurrence of such
Refinancing Indebtedness and (y) with respect to any Refinancing Indebtedness
that is in the form of Permitted Convertible Indebtedness (1) any provision of
such Refinancing Indebtedness requiring an offer to purchase such Permitted
Convertible Indebtedness as a result of a change of control, delisting or asset
sale or other fundamental change and (2) any early conversion of (or the ability
to convert early) such Permitted Convertible Indebtedness in accordance with the
terms of the documentation governing such Permitted Convertible Indebtedness);
(d) such Refinancing Indebtedness shall not be secured by (i) Liens on assets
other than assets securing the Refinanced Indebtedness at the time of such
refinancing, refunding, renewal, extension or replacement (except, in the case
of Permitted Refinancing Indebtedness incurred under Section 7.02, to refinance,
refund, renew, extend or replace any existing lease, any replacement property of
a similar type and value subject to a replacement lease) or (ii) Liens having a
higher priority than the Liens, if any, securing the Refinanced Indebtedness;
(e) such Refinancing Indebtedness shall not be guaranteed by or otherwise
recourse to any Person other than the Person(s) to whom the Refinanced
Indebtedness is recourse or by whom it is guaranteed, in each case as of the
time of such refinancing, refunding, renewal, extension or replacement; (f) to
the extent such Refinanced Indebtedness is subordinated in right of payment to
the Obligations (or the Liens securing such Indebtedness were originally
contractually subordinated to the Liens securing the Collateral pursuant to the
Collateral Documents), such refinancing, refunding, renewal, extension or
replacement is subordinated in right of payment to the Obligations (or the Liens
securing such Indebtedness shall be subordinated to the Liens securing the
Collateral pursuant to the Collateral Documents) on terms at least as favorable
to the Lenders as those contained in the documentation governing such Refinanced
Indebtedness or otherwise reasonably acceptable to the Administrative Agent; (g)
in the event that the Refinanced Indebtedness is unsecured Indebtedness
(including unsecured Subordinated Indebtedness and Permitted Convertible
Indebtedness) such Refinancing Indebtedness does not include any financial
performance “maintenance” covenants (whether stated as covenant, default or
otherwise, although “incurrence based” financial tests may be included) or
cross-defaults (but may include cross-payment defaults and cross-defaults at the
final stated maturity thereof and cross-acceleration) and (h) no Default shall
have occurred and be continuing at the time of, or would result from, such
refinancing, refunding, renewal, extension or replacement.
“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Borrower’s common stock (or other securities or property


32

--------------------------------------------------------------------------------



following a merger event, reclassification or other change of the common stock
of the Borrower) sold by the Borrower substantially concurrently with any
purchase by a Loan Party of a Permitted Bond Hedge Transaction and settled in
common stock of the Borrower (or such other securities or property), cash or a
combination thereof (such amount of cash determined by reference to the price of
the Borrower’s common stock or such other securities or property), and cash in
lieu of fractional shares of common stock of the Borrower; provided that the
terms, conditions and covenants of each such transaction shall be such as are
customary for transactions of such type (as determined by the Borrower in good
faith).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Pledge Agreement” means the SecondThird Amended and Restated Master Securities
Pledge Agreement dated as of the ClosingRestatement Date executed in favor of
the Administrative Agent, for the benefit of the Secured Parties, by each of the
Loan Parties.
“Primary Fee Letter” means that certain amended and restated fee letter, dated
May 9, 2015,February 8, 2018, among the Borrower, Wells Fargo and, Wells Fargo
Securities, the other Arrangers and certain Affiliates of the other Arrangers
party thereto.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests. For purposes of this definition, “Disqualified
Equity Interests” means any Equity Interests that, by their terms (or by the
terms of any security or other Equity Interests into which such Equity Interests
are convertible or for which they are exchangeable) or upon the happening of any
event or condition: (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise, (b) are redeemable, in whole or in part, at the option of the holder
thereof (other than solely for Qualified Equity Interests), (c) provide for the
scheduled payment of dividends in cash, or (d) are or become convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the latest maturity date of any Loan hereunder; provided that
if such Equity Interests (i) are issued pursuant to a plan for the benefit of
the Borrower or its Subsidiaries to employees, such Equity Interests shall not
constitute Disqualified Equity Interests solely because they may be required to
be repurchased by the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations and (ii) contain a mandatory
redemption or mandatory offer to repurchase in connection with a change of
control or asset sale that requires the prior payment in full of, and
termination of all commitments with respect to, the Obligations as a condition
to such redemption or repurchase, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they contain such mandatory
redemption or mandatory offer to repurchase.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the L/C
Issuer, as applicable.


33

--------------------------------------------------------------------------------



“Refinance” has the meaning specified in Section 2.19(a).
“Refinancing Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form of an
amendment and restatement of this Agreement) providing for any Refinancing Term
Loans pursuant to Section 2.19, which shall be consistent with the applicable
provisions of this Agreement and otherwise reasonably satisfactory to the
parties thereto. Each Refinancing Amendment shall be executed by the
Administrative Agent, the Loan Parties and the other parties specified in
Section 2.19 (but not any other Lender not specified in Section 2.19), but shall
not affect any amendments that would require the consent of each affected Lender
or all Lenders pursuant to Section 10.01. Any Refinancing Amendment may include
conditions for delivery of opinions of counsel and other documentation
consistent with the conditions in Section 4.01 and Section 7 of the Fifth
Amendment, all to the extent reasonably requested by the Administrative Agent or
the other parties to such Refinancing Amendment.
“Refinancing Debt” has the meaning specified in Section 2.19(a).
“Refinancing Effective Date” has the meaning specified in Section 2.19(a).
“Refinancing Notes” has the meaning specified in Section 2.19(a).
“Refinancing Term Lender” has the meaning specified in Section 2.19(a).
“Refinancing Term Loan Amendment” has the meaning specified in Section 2.19(a).
“Refinancing Term Loan Series” has the meaning specified in Section 2.19(a).
“Refinancing Term Loans” has the meaning specified in Section 2.19(a).
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, advisors, trustees,
administrators, managers and representatives of such Person and of such Person’s
Affiliates.
“Replacement Rate” has the meaning specified in Section 3.03(b).
“Replacement Revolving Commitment Series” has the meaning specified in Section
2.19(b).
“Replacement Revolving Credit Commitments” has the meaning specified in Section
2.19(b).
“Replacement Revolving Credit Effective Date” has the meaning specified in
Section 2.19(b).
“Replacement Revolving Facility Amendment” has the meaning specified in Section
2.19(b).
“Replacement Revolving Lender” has the meaning specified in Section 2.19(b).
“Replacement Revolving Loans” has the meaning specified in Section 2.19(b).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period to the PBGC has been
waived.


34

--------------------------------------------------------------------------------



“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term B Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition); provided that, for the purposes
of this definition, prior to the Delayed Draw Termination Date, the aggregate
amount of the unfunded Term B-2 Commitment shall be deemed to be included in the
Total Outstandings and (b) aggregate unused Revolving Credit Commitments;
provided that the unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Required Pro Rata Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of the (a) aggregate Outstanding Amount of the
Incremental Term Loans (other than Incremental Term B Loans), (b) the Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (c) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Outstanding Amount held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the aggregate
amount of the Revolving Credit Commitment; provided that if the Revolving Credit
Commitment has been terminated, “Required Revolving Credit Lenders” shall
meanmeans Revolving Credit Lenders holding more than 50% of the Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition); provided, further, that the unused Revolving Credit Commitment of,
and the portion of the Total Revolving Credit Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Credit Lenders.
“Required Term B Lenders” means, as of any date of determination and as to each
applicable affected Class under the Term B Facility, Term B Lenders holding more
than 50% of the Outstanding Amount of the Term B Facilitysuch Class; provided
that the portion of the Outstanding Amount of the Term B Facilitysuch Class held
or deemed held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Term B Lenders); provided further that, for the
purposes of this definition, prior to the Delayed Draw Termination Date, the
aggregate amount of the unfunded Term B-2 Commitment shall be deemed to be
included in the Outstanding Amount of the Initial Term B-2 Loans.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief administrative officer, principal accounting officer,
treasurer, assistant treasurer or controller of a Loan Party and solely for
purposes of the delivery of incumbency certificates pursuant to Section
4.01,4.01 or Section 7 of the Fifth Amendment, the secretary or any assistant
secretary of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.


35

--------------------------------------------------------------------------------



“Restatement Date” means the first date that all the conditions precedent in the
Fifth Amendment are satisfied or waived.
“Restatement Date Draw” has the meaning specified in Section 2.01(a)(ii).
“Restatement Date Transactions” means collectively, (a) the ECS Acquisition, (b)
the refinancing of certain Indebtedness of the Borrower and its Subsidiaries and
the ECS Target and its Subsidiaries as contemplated by Section 7 of the Fifth
Amendment, (c) the entering into and funding on the Restatement Date of the
Restatement Date Draw and any amounts under the Revolving Credit Facility, and
(d) the payment of fees, commissions, transaction costs and expenses incurred in
connection with each of the foregoing.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment, and (b) any payment or prepayment of principal of or
any redemption, purchase, defeasance or other satisfaction of any
SubordinatedJunior Indebtedness or any other Indebtedness incurred under Section
7.02(j) prior to the scheduled maturity thereof. For the avoidance of doubt, the
payment of interest under any Permitted Convertible Indebtedness shall not
constitute a Restricted Payment.
“Retained Excess Cash Flow” means the cumulative amount equal to the sum of (a)
$184,622,826 plus (b) the products obtained for each Excess Cash Flow Period of
the Borrower ending on or after December 31, 2015,2018, of (ai) 100% minus the
ECF Percentage for the applicable Excess Cash Flow Period multiplied by (bii)
Excess Cash Flow for such Excess Cash Flow Period.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on the Register, as such amount may be adjusted from time to time
in accordance with this Agreement.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. The
aggregate principal amount of the Revolving Credit Facility on the Second
Amendment EffectiveRestatement Date is $200,000,000.
“Revolving Credit Facility Increase” has the meaning specified in Section
2.14(a)(ii).
“Revolving Credit Lender” means, at any time, (a) so long as any Revolving
Credit Commitment is in effect, any Lender that has a Revolving Credit
Commitment at such time or (b) if the Revolving Credit Commitments have been
terminated or expired, any Lender that has a Revolving Credit Loan or a
participation in L/C Obligations or Swing Line Loans.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).


36

--------------------------------------------------------------------------------



“Revolving Credit Maturity Date” means February 21, 2022April 2, 2023; provided,
however, that if such date is not a Business Day, the Revolving Credit Maturity
Date shall be the next preceding Business Day.
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit C-2.
“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, as of the First
Amendment EffectiveRestatement Date, Cuba, Iran, North Korea, Sudan, Syria and
Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Person(s).
“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority with jurisdiction
over any Lender, the Borrower or any of its Subsidiaries or Affiliates.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Amendment Effective Date” means February 21, 2017.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article 6 or 7 that is entered into by and between any Loan Party and any Hedge
Bank.
“Secured Leverage Ratio Increase” has the meaning specified in Section 7.11.
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
(i) any Secured Hedge Agreement (other than any Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative


37

--------------------------------------------------------------------------------



Agent from time to time pursuant to Section 9.05, and the other Persons the
Secured Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents.
“Security Agreement” means the SecondThird Amended and Restated Security
Agreement dated as of the ClosingRestatement Date executed in favor of the
Administrative Agent, for the benefit of the Secured Parties, by each of the
Loan Parties.
“Solvent” and “Solvency” mean, with respect to any Person or Persons on any date
of determination, that on such date (a) the fair value of the property of such
Person or Persons is greater than the total amount of liabilities, including
contingent liabilities, of such Person or Persons, (b) the present fair salable
value of the assets of such Person or Persons is not less than the amount that
will be required to pay the probable liability of such Person or Persons on its
or their debts as they become absolute and matured, (c) such Person or Persons
do(es) not intend to, and do(es) not believe that it or they will, incur debts
or liabilities beyond such Person’s or Persons’ ability to pay such debts and
liabilities as they mature, (d) such Person or Persons are not engaged in
business or a transaction, and are not about to engage in business or a
transaction, for which such Person’s or Persons’ property would constitute an
unreasonably small capital, and (e) such Person or Persons are able to pay its
or their debts and liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“Specified Default” shall meanmeans an Event of Default arising under Section
8.01(a) or 8.01(f).
“Specified Representations” means the representations and warranties set forth
in the Loan Documents relating to corporate existence of the Loan Parties and
good standing of the Loan Parties in their respective jurisdictions of
organization; power and authority, due authorization, execution and delivery and
enforceability, in each case, relating to the Loan Parties entering into and
performance of the Loan Documents; no conflicts with or consents under the Loan
Parties’ Organization Documents or material applicable Law (in each case, as
they relate to the entering into and performance of the Loan Documents);
Solvency of the Borrower and its Subsidiaries, taken as a whole, as of the
Closing Date (after giving effect to the Transactions); use of proceeds of the
Facilities on the Closing Date; Federal Reserve margin regulations; the
Investment Company Act; the PATRIOT Act; OFAC; FCPA, creation, validity and
perfection of security interests in the Collateral; and the status of the
Facilities and the guaranties thereof as senior debt (or equivalent term).
“Subordinated Indebtedness” means the collective reference to any unsecured
Indebtedness incurred by the Borrower or any of its Subsidiaries after the
ClosingRestatement Date (and any Guarantee thereof) that (a) is subordinated in
right and time of payment to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent and (b) otherwise meets the
requirements specified in clauses (C) through (F) of Section 7.02(j)(i).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Subsidiary Guarantors” collectively, all direct and indirect Subsidiaries of
the Borrower in existence as of the ClosingRestatement Date and each other
Subsidiary of the Borrower that shall be required to execute


38

--------------------------------------------------------------------------------



and deliver a guaranty or guaranty supplement pursuant to Section 6.12.
Notwithstanding the foregoing or any contrary provision herein or in any other
Loan Document, (a) no Excluded Foreign Subsidiary or Immaterial Subsidiary shall
be required to be a Subsidiary Guarantor except to the extent required pursuant
to Section 6.12(a) and (b) neither MSCP V CC Parent, LLC nor MSCP V CC Midco,
LLC shall be required to be a Subsidiary Guarantor except to the extent required
pursuant to Item 1 of Schedule 6.19..
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. For the
avoidance of doubt, the term “Swap Contract” shall not include the agreements
and arrangements entered into to effect a Permitted Bond Hedge Transaction or a
Permitted Warrant Transaction.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Wells Fargo, in its capacity as the provider of Swing
Line Loans, or any successor swing line lender in such capacity hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender, evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit C‑3.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.


39

--------------------------------------------------------------------------------



“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term B Borrowing” means a borrowing consisting of simultaneous Initial Term B
Loans or Incremental Term B Loans of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
applicable Term B Lenders pursuant to Section 2.01(a) or the applicable
Incremental Amendment, as the case may be.
“Term B Commitment” means, as to each Term B Lender, its obligation to make (a)
Initial Term B-2 Loans to the Borrower on the Closing Date pursuant to Section
2.01(a) in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth oppositeTerm B-2 Commitment of such Term B Lender’s
name on the Register and/or (b) Incremental Term B Loans to the Borrower on the
applicable Increase Effective Date pursuant to Section 2.14 in an aggregate
principal amount not to exceed the amount set forth opposite such Term B
Lender’s name on the Register, in each case as such amount may be adjusted from
time to time in accordance with this Agreement.
“Term B Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Commitments at such time, and (b) thereafter,the
combined reference to the aggregate principal amount of the Initial Term B-1
Loans of all Term B-1 Lenders outstanding at such time, the Term B-2 Facility at
such time and any Incremental Term B Loans at such time. The Term B Facility
shall include each facility providing for the borrowing of Extended Term Loans
and each facility providing for the borrowing of Refinancing Term Loans in
respect of the foregoing. The aggregate principal amount of the Term B Facility
on the ClosingRestatement Date is $825,000,000.1,400,000,000.
“Term B Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term B Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds outstanding Term B Loans at such time.“Term
B Lenders” means the collective reference to the Term B-1 Lenders and the Term
B-2 Lenders and “Term B Lender” means any of such Term B Lenders.
“Term B Loans” means the Initial Term B Loans and, if applicable, the
Incremental Term B Loans and any Extended Term Loans and/or Refinancing Term
Loans in respect of the foregoing, and “Term B Loan” means any of such Term B
Loans.
“Term B-1 Lender” means, at any time, any Lender that holds outstanding Initial
Term B-1 Loans at such time.
“Term B-1 Maturity Date” means June 5, 2022; provided, however, that if such
date is not a Business Day, the Term B-1 Maturity Date shall be the next
preceding Business Day.
“Term B-1 Note” means a promissory note made by the Borrower in favor of a Term
B-1 Lender evidencing Initial Term B-1 Loans made by such Term B-1 Lender,
substantially in the form of Exhibit C‑1.1‑A.


40

--------------------------------------------------------------------------------



“Term B-2 Commitment” means, as to each Term B-2 Lender, its obligation to make
(a) Initial Term B-2 Loans to the Borrower pursuant to Section 2.01(a)(ii) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Term B-2 Lender’s name on the Register, as such amount
may be adjusted from time to time in accordance with this Agreement.
“Term B-2 Facility” means, at any time, (a) on or prior to the Restatement Date,
the aggregate amount of the Term B-2 Commitments at such time, (b) on or prior
to the Delayed Draw Termination Date, the aggregate amount of the Term B-2
Commitments at such time and the aggregate principal amount of the Initial Term
B-2 Loans of all Term B-2 Lenders outstanding at such time and (c) thereafter,
the aggregate principal amount of the Initial Term B-2 Loans of all Term B-2
Lenders outstanding at such time. The aggregate principal amount of the Term B-2
Facility on the Restatement Date is $822,000,000.
“Term B-2 Lender” means (a) at any time on or prior to the initial funding on
the Restatement Date, any Lender that has a Term B-2 Commitment at such time and
(b) at any time after the initial funding on the Restatement Date, any Lender
that holds outstanding Initial Term B-2 Loans at such time.
“Term B-2 Maturity Date” means April 2, 2025; provided, however, that if such
date is not a Business Day, the Term B-2 Maturity Date shall be the next
preceding Business Day.
“Term B-2 Note” means a promissory note made by the Borrower in favor of a Term
B-2 Lender evidencing Initial Term B-2 Loans made by such Term B-2 Lender,
substantially in the form of Exhibit C‑1‑B.
“Term Loans” means, collectively, the Initial Term B Loans and all Incremental
Term Loans.“Third Amendment Effective Date” means August 22, 2017., all Extended
Term Loans and all Refinancing Term Loans, and “Term Loan” means any of such
Term Loans.
“Threshold Amount” means $15,000,000.25,000,000.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Transactions” means, collectively, (a) the Creative Circle Acquisition, (b) the
refinancing of certain indebtedness of the Borrower and its Subsidiaries and the
Creative Circle Target and its Subsidiaries as contemplated by Section 4.01(g),
(c) the entering into and funding on the Closing Date of the Term B Facility and
the Revolving Credit Facility, and (d) the payment of fees, commissions,
transaction costs and expenses incurred in connection with each of the
foregoing.
“Transformative Acquisition/Investment” means any Acquisition or Investment by
the Borrower or any of its Subsidiaries that is (a) not permitted by the terms
of the Loan Documents immediately prior to the consummation of such Acquisition
or Investment or (b) if permitted by the terms of the Loan Documents immediately
prior to the consummation of such Acquisition or Investment, the Loan Documents
would not provide the Borrower and its Subsidiaries with adequate flexibility
for the continuation and/or expansion of their combined operations following
such consummation, as determined by the Borrower in good faith.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


41

--------------------------------------------------------------------------------



“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States Personperson” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(f).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Wells Fargo Securities” means Wells Fargo Securities, LLC.
“Withholding Agent” means any Loan Party and/or the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified


42

--------------------------------------------------------------------------------



or supplemented from time to time, and (vi) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Borrower Audited Financial
Statements, except as otherwise required by the SEC or accounting principles
promulgated by the SEC, and provided, however, that the Borrower may make
elective changes in how the Borrower applies GAAP so long as the Borrower
provides prior written notice of such change to the Administrative Agent and
provides such information with respect to such change and the effects thereof as
may be reasonably requested by the Administrative Agent. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, the effects of
Accounting Standards Codification of the Financial Accounting Standards Board
(“FASB ASC”) 825 and FASB ASC 470-20 (or any similar accounting principle
permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof) on financial liabilities shall be disregarded. For the
avoidance of doubt, and without limitation of the foregoing, Permitted
Convertible Indebtedness shall at all times prior to the repurchase, conversion
or payment thereof be valued at the full stated principal amount thereof and
shall not include any reduction or appreciation in value of the shares and/or
cash deliverable upon conversion thereof.
(b)    Changes in GAAP.
(i)     If at any time any change in GAAP or any elective change permitted by
Section 1.03(a) in how the Borrower applies GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and any of
the Borrower, the Required Revolving Credit Lenders or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders and the Borrower); provided that, until so amended, (iA)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and (iiB) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP; provided further that, unless a
breach of Section 7.11 has become an Event of Default with respect to the Term B
Loans in accordance with Section 8.01, any such amendment shall not affect the
computation of any financial ratio or requirement in, and for the purposes of,
Section 7.11 until approved in writing by the Required Pro Rata Lenders.


43

--------------------------------------------------------------------------------



(ii)    Notwithstanding anything to the contrary contained in this Section 1.03
or the definition of “Capitalized Leases”, in the event of an accounting change
requiring all leases to be capitalized, only those leases that would have
constituted capital leases on the date hereof (assuming for purposes hereof that
they were in existence on the date hereof) shall be considered capital leases,
and all calculations and deliverables under this Agreement or any other Loan
Document shall be made in accordance therewith (provided that all financial
statements delivered to the Administrative Agent in accordance with the terms of
this Agreement after the date of such accounting change shall contain a schedule
showing the adjustments necessary to reconcile such financial statements with
GAAP as in effect immediately prior to such accounting change).
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).
1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
1.07    Limited Condition Transactions. In the event that the Borrower notifies
the Administrative Agent in writing that any proposed Acquisition, Investment or
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness is a Limited Condition Transaction and that the Borrower wishes to
test the conditions to such Limited Condition Transaction and any Indebtedness
being incurred substantially concurrently with such Limited Condition
Transaction that is to be used solely to finance such Limited Condition
Transaction and any related transaction costs and expenses incurred in
connection with such Limited Condition Transaction in accordance with this
Section (such notification, a “LCT Election”), then, so long as agreed to by the
lenders providing such Indebtedness (if any), the following provisions shall
apply:
(a)    any condition to such Limited Condition Transaction or such Indebtedness
that requires that no Default or Event of Default shall have occurred and be
continuing at the time of such Limited Condition Transaction or the incurrence
of such Indebtedness, shall be satisfied if (i) no Default or Event of Default
shall have occurred and be continuing at the time of the execution of the
definitive agreements governing such Limited Condition Transaction (such date,
the “LCT Test Date”) and (ii) no Specified Default shall have occurred and be
continuing both before and after giving effect to such Limited Condition
Transaction and any Indebtedness incurred in connection therewith (including
such additional Indebtedness);
(b)     any financial ratio test (including any such test calculated in
determining amounts under baskets) or financial condition to such Limited
Condition Transaction or such Indebtedness shall be tested on the LCT Test Date;
(c)     except as provided in the next sentence, if the Borrower has made an LCT
Election, then in connection with any subsequent calculation of any ratio or
basket on or following the relevant date of


44

--------------------------------------------------------------------------------



execution of the definitive agreement with respect to such Limited Condition
Transaction and prior to the earlier of (i) the date on which such Limited
Condition Transaction is consummated or (ii) the date that the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, any such ratio or
basket shall be required to be satisfied on a pro forma basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including the incurrence or assumption of Indebtedness and the use of proceeds
thereof) have been consummated. Notwithstanding the foregoing, any calculation
of a ratio in connection with (x) determining the Applicable Rate and
determining whether or not the Borrower is in compliance with the financial
covenant set forth in Section 7.11 shall, in each case be calculated assuming
such Limited Condition Transaction and other transactions in connection
therewith (including the incurrence or assumption of Indebtedness) have not been
consummated and (y) determining whether the Borrower or its Subsidiaries may
make a Restricted Payment shall be calculated (1) on a pro forma basis assuming
such Limited Condition Transaction and other transactions in connection
therewith (including the incurrence or assumption of Indebtedness and the use of
proceeds thereof) have been consummated and (2) assuming such Limited Condition
Transaction and other transactions in connection therewith (including the
incurrence or assumption of Indebtedness and the use of proceeds thereof) have
not been consummated. For the avoidance of doubt, if the Borrower has made an
LCT Election and any of the ratios or baskets for which compliance was
determined or tested as of the LCT Test Date are exceeded as a result of
fluctuations in any such ratio or basket (including due to fluctuations of the
target of any Limited Condition Transaction) after the LCT Test Date, but at or
prior to the consummation of the Limited Condition Transaction, such basket or
ratio will not be deemed to have been exceeded as a result of such fluctuations;
and
(d)    with respect to any incurrence of Indebtedness, the proceeds of which are
being used to finance a substantially concurrent Acquisition (and the related
transaction costs) that is a Limited Condition Transaction subject to customary
“funds certain provisions”, any requirement under this Agreement or any other
Loan Document that the representations and warranties be true and correct as a
condition precedent to such Acquisition or the incurrence and the availability
of such Indebtedness may, if agreed to by the applicable lenders providing such
Indebtedness, be limited to those representations and warranties, the accuracy
of which is customarily included as a condition precedent to the incurrence or
availability of third party acquisition financings that are subject to customary
“funds certain provisions” (including, without limitation, certain specified
representations and warranties under this Agreement and the representations and
warranties under the relevant agreement governing such Acquisition that are
material to the lenders providing such Indebtedness to the extent that the
Borrower or its applicable Subsidiary has the right to terminate its obligations
under such agreement or otherwise decline to close such Acquisition as a result
of the failure of such representations and warranties to be true and correct),
so long as all representations and warranties in this Agreement and the other
Loan Documents are true and correct at the time of execution of the relevant
agreement governing such Acquisition,
The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Transactions such that each of the possible scenarios
is separately tested. Notwithstanding anything to the contrary herein, in no
event shall there be more than two Limited Condition Transactions at any time
outstanding.
1.08    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate”.




45

--------------------------------------------------------------------------------



ARTICLE 2    
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    The Loans.
(a)    Initial Term B Loans.
(i)     On the Closing Date, certain Lenders hereunder made a single loan to the
Borrower (each such loan, an “Initial Term B-1 Loan”). As of the Restatement
Date the aggregate outstanding principal amount of the Initial Term B-1 Loan is
$578,000,000.
(ii)    Subject to the terms and conditions set forth herein, each Term B-2
Lender as of the Restatement Date severally agrees to make a single loan (each
such loan, an “Initial Term B-2 Loan”) in Dollars to the Borrower on the Closing
Date in an amount equal to such Term B-2 Lender’s Applicable Percentage of the
Term B Facility-2 Facility in up to two (2) draws as requested by the Borrower,
in accordance with the terms of Section 2.02 (the first of such draws, to be
made on the Restatement Date, the “Restatement Date Draw” and the subsequent
draw made thereafter, the “Delayed Draw”); provided that (A) the Restatement
Date Draw shall be permitted to be made in an aggregate principal amount equal
to the aggregate amount of the Term B-2 Commitments of all the Lenders on the
Restatement Date, (B) the Delayed Draw may be requested by the Borrower at any
time after the Restatement Date in an aggregate principal amount up to the then
available Term B-2 Commitment of all the Lenders, but in no event later than the
Delayed Draw Termination Date and (C) each Lender’s unfunded Term B-2 Commitment
shall terminate automatically on the Delayed Draw Termination Date.
(iii)    Each Term B Borrowing of Initial Term B Loans shall consist of Initial
Term B Loans made simultaneously by the applicable Term B Lenders.
(iv)    Amounts borrowed under this Section 2.01(a) and repaid or prepaid may
not be reborrowed. Initial Term B Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.
(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) in Dollars to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Revolving Credit
Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein. Notwithstanding anything
herein to the contrary, the Revolving Credit Facility shall be undrawn on the
ClosingRestatement Date, other than (i) up to $50,000,00015,000,000 of Revolving
Credit Loans made on the ClosingRestatement Date, (ii) Existing Letters of
Credit and (iii) Letters of Credit issued on the ClosingRestatement Date in
order to backstop or replace letters of credit of the Creative CircleECS Target
and its Subsidiaries that are outstanding on the ClosingRestatement Date.


46

--------------------------------------------------------------------------------



2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term B Borrowing, each Revolving Credit Borrowing, each conversion
of Term B Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes
to request Eurodollar Rate Loans having an Interest Period of twelve months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
four Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Appropriate Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them and not later than 11:00 a.m., three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested twelve month Interest Period
has been consented to by all the Appropriate Lenders. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Term B Borrowing of, conversion to or continuation of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $500,000 in
excess thereof (or, if less, the remaining principal amount of the Term B
Commitment). Each Revolving Credit Borrowing of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $500,000 in excess thereof (or, if less the remaining principal
amount of the Revolving Credit Commitment). Each Term B Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less the remaining
principal amount of the Term B Commitment). Except as provided in Sections
2.03(c) and 2.04(c), each Revolving Credit Borrowing of or conversion to Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof (or, if less the remaining principal amount of the
Revolving Credit Commitment). Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Term B
Borrowing, a Revolving Credit Borrowing, a conversion of Term B Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term B Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term B Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurodollar Rate Loan.
(b)    Following receipt of a Committed Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Term B Loans
or Revolving Credit Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Appropriate Lender of the details


47

--------------------------------------------------------------------------------



of any automatic conversion to Base Rate Loans described in Section 2.02(a). In
the case of a Term B Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is (x) the initial Credit Extension on the Closing Date,
Section 4.01 or (y), the Credit Extensions to be made on the Restatement Date,
Section 7 of the Fifth Amendment), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wells Fargo with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date a Committed Loan Notice with respect to a Revolving Credit
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Revolving Credit
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Revolving Credit Lenders and no Term B Loans
with respect to any Class may be converted or continued as Eurodollar Rate Loans
without the consent of the Required Term B Lenders of such Class.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Wells Fargo’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than fifteen Interest Periods in effect in respect of the Revolving
Credit Facility and the Term B FacilityLoans, collectively.
(f)    If the Borrower selects the Eurodollar Rate for any Credit Extension to
be made on or within 3 Business Days of the ClosingRestatement Date (including
with respect to a Committed Loan Notice requesting a conversion of a Base Rate
Loan to a Eurodollar Rate Loan during such period), the Administrative Agent
shall have received a letter agreement duly executed by a Responsible Officer of
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, providing that the Borrower will promptly compensate each
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of Borrower’s failure to borrow or convert any Loan other than
a Base Rate Loan on the date specified in such Committed Loan NoticeSection 3.05
shall apply.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the ClosingRestatement Date until the Letter of Credit Expiration
Date, to issue Letters of Credit for the account of the Borrower in respect of
obligations of the Borrower or any other Loan Party, and to amend or extend
Letters of Credit previously issued by it, in accordance with


48

--------------------------------------------------------------------------------



Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and (B)
the Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (y) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the ClosingRestatement Date shall be subject to and governed by the terms
and conditions hereof.
(ii)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Credit Lenders have approved such
expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders (other
than Defaulting Lenders) have approved such expiry date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the ClosingRestatement Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the
ClosingRestatement Date and which the L/C Issuer in good faith deems material to
it or the beneficiary of such Letter of Credit is a Sanctioned Person;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit (other than the Existing Letters of Credit) is in
an initial stated amount less than $200,000;


49

--------------------------------------------------------------------------------



(D)    such Letter of Credit is to be denominated in a currency other than
Dollars or is a commercial letter of credit;
(E)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(F)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
the L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, reasonably satisfactory to the L/C Issuer with the Borrower or such
Revolving Credit Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
reasonable discretion.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article 9 with respect to any acts taken
or omissions suffered by the L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article 9 included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 1:00 p.m. at least four Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (1)
the Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other


50

--------------------------------------------------------------------------------



matters as the L/C Issuer may reasonably require. Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Within a reasonable time following
receipt of any Letter of Credit Application, the Administrative Agent shall
advise the Revolving Credit Lenders of the contents thereof. Unless the L/C
Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article 4 shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit requested by the Borrower
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit (or on the
ClosingRestatement Date in the case of the Existing Letters of Credit), each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Credit Lenders have elected not to permit such extension or (2) from
the Administrative Agent, the Required Revolving Credit Lenders or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(v)    The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively


51

--------------------------------------------------------------------------------



deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. If the Borrower and the
Administrative Agent have received notice of such drawing not later than 11:00
a.m. on such date, then not later than 3:00 p.m. on the date of any payment by
the L/C Issuer under a Letter of Credit and otherwise not later than 3:00 p.m.
on the Business Day after receipt of such notice (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 3:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of such amount shall be
solely for the account of the L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including


52

--------------------------------------------------------------------------------



(A) any setoff, counterclaim, recoupment, defense or other right which such
Revolving Credit Lender may have against the L/C Issuer, the Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Revolving Credit Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Credit Lender its Applicable Revolving
Credit Percentage thereof in the same funds as those received by the
Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


53

--------------------------------------------------------------------------------



(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Credit Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower that are determined
by a court of competent jurisdiction to have been caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in


54

--------------------------------------------------------------------------------



order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance, subject to
Section 2.16, with its Applicable Revolving Credit Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be (i)
due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit (on the Closingor the first such date to occur after the
Restatement Date in the case of the Existing Letters of Credit), on the Letter
of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, all Letter of Credit
Fees shall accrue at the Default Rate (i) in accordance with Section 2.08(b)(i)
or (ii) while any Event of Default exists, upon the request of the Required
Revolving Credit Lenders.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each Letter of Credit (other than the Existing
Letters of Credit issued by Bank of America), at the rate per annum specified in
the Agent Fee Letter and (ii) with respect to each Existing Letter of Credit
issued by Bank of America, at the rate per annum separately agreed to in writing
by Bank of America and the Borrower. Each fronting fee shall be computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the last
Business Day of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit (on the Closingor the first such date to occur after the
Restatement Date in the case of the Existing Letters of Credit), on the Letter
of Credit Expiration Date and thereafter on demand. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued in Respect of Obligations of Loan Parties other
than the Borrower. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of a Loan Party that is a Subsidiary
of the Borrower, the Borrower shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that


55

--------------------------------------------------------------------------------



the issuance of Letters of Credit for the benefit of such other Loan Parties
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such other Loan Parties.
(l)    Reporting of Existing Letters of Credit. For so long as any Existing
Letter of Credit is outstanding, then (i) on the last Business Day of each
calendar month, (ii) on each date that any Existing Letter of Credit is amended,
terminated or otherwise expires, (iii) on each date that an L/C Credit Extension
occurs with respect to any Existing Letter of Credit, and (iv) upon the request
of the Administrative Agent, each applicable L/C Issuer shall deliver to the
Administrative Agent a report (in form and detail reasonably satisfactory to the
Administrative Agent) setting forth information (including, without limitation,
any reimbursements, Cash Collateral, or termination) with respect to each
Existing Letter of Credit issued by such L/C Issuer that is outstanding
hereunder. No failure on the part of any L/C Issuer to provide such information
pursuant to this Section 2.03(l) shall limit the obligations of the Borrower or
any Revolving Credit Lender hereunder with respect to its reimbursement and
participation obligations, respectively, pursuant to this Section 2.03.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) in Dollars to the Borrower from time to time on any
Business Day after the ClosingRestatement Date during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit
Commitment; provided, however, that (x) after giving effect to any Swing Line
Loan, (i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility at such time, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender at such time, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations at such time, plus such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment, (y) the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan,
and (z) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow Swing Line Loans under this
Section 2.04, prepay such Loans under Section 2.05 and reborrow such Loans under
this Section 2.04. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent in the form of a written Swing Line Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each such Swing Line Loan
Notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify (i)
the amount to be borrowed, which shall be a minimum principal increments of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing


56

--------------------------------------------------------------------------------



Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Credit Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Article 4 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Swing Line Lender in immediately available funds.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion
may, request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Revolving Credit Loan that is a Base Rate Loan in an amount equal
to such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Credit Facility and provided that no Event of Default exists or would
result therefrom. The Swing Line Lender shall furnish the Borrower with a copy
of the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Credit Lender shall make an amount
equal to its Applicable Revolving Credit Percentage of the amount specified in
such Committed Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Revolving Credit Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Revolving Credit Lender pays


57

--------------------------------------------------------------------------------



such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Interest for Account of the Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of any Swing Line Loan directly to
the Swing Line Lender.
2.05    Prepayments.
(a)    Optional Prepayments.
(i)    Revolving Credit Loans; and Term B Loans. Subject to Section 2.05(c)
(solely with respect to the Initial Term B FacilityLoans) and the penultimate
sentence of this Section 2.05(a)(i), the Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay any
Class


58

--------------------------------------------------------------------------------



of Term B Loans andor Revolving Credit Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $500,000 in excess thereof; and (C)
any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof or, in each case of the foregoing
subclauses (B) and (C), if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided that a notice of prepayment delivered by Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities or the closing of another transaction, the proceeds of which will be
used to prepay any outstanding Loans, in which case such prepayment may be
conditional upon the effectiveness of such other credit facilities or the
closing of such other transaction (provided further that, regardless of the
conditionality of such prepayment, the Borrower shall pay any amounts required
pursuant to Section 3.05 as a result of its failure to prepay such Loans on the
specified date). Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of the outstanding
Term B Loans of any Class pursuant to this Section 2.05(a) shall be applied to
the remaining principal repayment installments thereofof such Class as directed
by the Borrower, and, subject to Section 2.16, each such prepayment shall be
paid to the Appropriate Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.
(ii)    Swing Line Loans. The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 12:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000 (or the remaining outstanding principal amount of the Swing Line
Loan). Each such notice shall specify the date and amount of such prepayment. If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein; provided that a notice of prepayment delivered by
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or the closing of another transaction, the proceeds of
which will be used to prepay any outstanding Loans, in which case such
prepayment may be conditional upon the effectiveness of such other credit
facilities or the closing of such other transaction.
(b)    Mandatory Prepayments.  
(i)    Excess Cash Flow. Within five Business Days after financial statements
have been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(b) (such date, the “ECF
Calculation Date”), for each Excess Cash Flow Period of the Borrower ending on
or after December 31, 2015,2018, the Borrower shall prepay an aggregate
principal amount of Loans equal to the excess (if any) of (A) the ECF Percentage
of Excess Cash Flow for the Excess Cash Flow Period covered by such financial
statements minus (B) the sum of (1) the aggregate principal amount of Term B
Loans prepaid pursuant to Section 2.05(a)(i) during such Excess Cash Flow Period
to the extent such prepayments are not funded with Indebtedness (other than
Revolving Credit Loans) plus (2) the aggregate


59

--------------------------------------------------------------------------------



amount of all optional prepayments of Revolving Credit Loans (solely to the
extent accompanied by permanent optional reductions in the Revolving Credit
Commitment) during such Excess Cash Flow Period to the extent such prepayments
are not funded with Indebtedness (other than Revolving Credit Loans) plus (3)
the aggregate amount paid in cash by the Borrower and its Subsidiaries in
connection with a prepayment of Term B Loans during such Excess Cash Flow Period
in accordance with Section 2.182.18, in each case of clauses (1), (2) and (3),
to the extent such prepayments are not funded with Indebtedness (other than
Revolving Credit Loans) and were made (x) during the Excess Cash Flow Period or
(y) after such Excess Cash Flow Period but prior to the ECF Calculation Date
immediately following such Excess Cash Flow Period; provided that, to the extent
any deduction is made in accordance with this clause (y) with respect to any
prepayments made after any applicable Excess Cash Flow Period but prior to the
applicable ECF Calculation Date, the amounts so deducted with respect to such
Excess Cash Flow Period shall not be deducted in the Excess Cash Flow Period in
which the applicable prepayments were made. All such prepayments under this
clause (i) shall be applied as set forth in clauses (v) and (vii) below. Not
later than the applicable ECF Calculation Date, the Borrower will deliver to the
Administrative Agent a certificate signed by a Responsible Officer of the
Borrower setting forth the amount, if any, of Excess Cash Flow for the most
recently ended Excess Cash Flow Period, any amount deducted in such Excess Cash
Flow Period pursuant to clause (y) of this Section 2.05(b)(i), the amount of any
required prepayment in respect thereof and the calculation of Excess Cash Flow
for such Excess Cash Period, in each case in reasonable detail.
(ii)    Dispositions. If the Borrower or any of its Subsidiaries Disposes of any
property (other than any Disposition of any property permitted by subsections
(a) through (i) of Section 7.05 and any Disposition of property as a result of
an Insurance and Condemnation Event) which results in the realization by such
Person of Net Cash Proceeds in excess of $5,000,000, the Borrower shall prepay
an aggregate principal amount of Loans equal to 100% of such Net Cash Proceeds
not later than two Business Days after receipt thereof by such Person (such
prepayments to be applied as set forth in clauses (v) and (vii) below);
provided, however, that with respect to any Net Cash Proceeds realized under a
Disposition described in this Section 2.05(b)(ii), at the election of the
Borrower (as notified by the Borrower to the Administrative Agent on or prior to
the date of the required payment under this Section 2.05(b)(ii)), and so long as
no Default shall have occurred and be continuing, the Borrower or such
Subsidiary may reinvest such Net Cash Proceeds for Permitted Acquisitions after
the ClosingRestatement Date or in fixed assets so long as the Borrower or one of
its Subsidiaries has committed to make such Permitted Acquisition or
reinvestment within 180 days of the receipt of such Net Cash Proceeds and such
Permitted Acquisition or reinvestment is made within 360 days after the receipt
of such Net Cash Proceeds; and provided further, however, that any Net Cash
Proceeds not so reinvested shall be immediately applied to the prepayment of the
Loans as set forth in this Section 2.05(b)(ii).
(iii)    Debt Issuances. Upon the incurrence or issuance by the Borrower or any
of its Subsidiaries of (A) any Refinancing Debt or (B) any Indebtedness (other
than Indebtedness expressly permitted to be incurred or issued pursuant to
Section 7.02), the Borrower shall prepay an aggregate principal amount of Loans
equal to 100% of all Net Cash Proceeds received therefrom not later than two
Business Days after receipt thereof by the Borrower or such Subsidiary (such
prepayments to be applied as set forth in clauses (v) and (vii) below).
(iv)    Insurance and Condemnation Events. If any Insurance and Condemnation
Event occurs, which results in the realization by the Borrower or any of its
Subsidiaries of Net Cash Proceeds in excess of $5,000,000, the Borrower shall
prepay an aggregate principal amount of Loans equal to 100% of such Net Cash
Proceeds not later than two Business Days after receipt thereof by such Person
(such prepayments to be applied as set forth in clauses (v) and (vii) below);
provided, however, that with respect to any Net Cash Proceeds realized as a
result of an Insurance and Condemnation Event described in this Section 2.05(b)


60

--------------------------------------------------------------------------------



(iv), at the election of the Borrower (as notified by the Borrower to the
Administrative Agent on or prior to the date of the required payment under this
Section 2.05(b)(iv)), and so long as no Default shall have occurred and be
continuing, the Borrower or such Subsidiary may reinvest such Net Cash Proceeds
for Permitted Acquisitions after the ClosingRestatement Date or in fixed assets
so long as the Borrower or one of its Subsidiaries has committed to make such
Permitted Acquisition or reinvestment within 180 days of the receipt of such Net
Cash Proceeds and such Permitted Acquisition or reinvestment is made within 360
days after the receipt of such Net Cash Proceeds; and provided further, however,
that any Net Cash Proceeds not so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05(b)(iv).
(v)    Application of Mandatory Prepayments. Each prepayment of Loans pursuant
to the foregoing provisions of this Section 2.05(b) shall be applied, first, on
a pro rata basis among the Initial Term B Loans and (unless otherwise agreed by
the applicable Lenders in respect of any Incremental Term Loans) each of the
Incremental Term Loans (with each such prepayment to be applied within each
trancheClass, first, to the next eight scheduled principal repayment
installments thereof in direct order of maturity and, thereafter, to the
remaining scheduled principal payments on a pro rata basis) and, second, to the
Revolving Credit Facility in the manner set forth in clause (vii) of this
Section 2.05(b). Proceeds of any Refinancing Debt shall be applied solely to
prepay each applicable Class of Term Loans and/or Revolving Credit Loans so
refinanced. Notwithstanding the foregoing, (A) to the extent any Incremental
Term Loans, Extended Term Loans or Refinancing Term Loans are made, the
application of prepayments of Term Loans pursuant to this clause (v) shall be
made on a pro rata basis among the Term Loans, Incremental Term Loans, Extended
Term Loans and Refinancing Term Loans (except to the extent that any applicable
Incremental Amendment, Extension Offer or Refinancing Amendment provides that
the Class of Term Loans made thereunder shall be entitled to less than pro rata
treatment) and (B) with respect to any Net Cash Proceeds from any Disposition or
Insurance and Condemnation Event, the Borrower may prepay Term Loans and prepay
or purchase any Refinancing Debt that is secured by the Collateral on a pari
passu basis (at a purchase price no greater than par plus accrued and unpaid
interest), to the extent required thereby, on a pro rata basis in accordance
with the respective outstanding principal amounts of the Term Loans and such
Refinancing Debt as of the time of the applicable Disposition or Insurance and
Condemnation Event.
(vi)    Revolving Credit Loans. If for any reason the Total Revolving Credit
Outstandings at any time exceed the Revolving Credit Facility at such time, the
Borrower shall immediately prepay Revolving Credit Loans, Swing Line Loans and
L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess.
(vii)    Application to Revolving Credit Facility. Prepayments of the Revolving
Credit Facility made pursuant to this Section 2.05(b), first, shall be applied
ratably to the L/C Borrowings and the Swing Line Loans, second, shall be applied
ratably to the outstanding Revolving Credit Loans, and, third, shall be used to
Cash Collateralize the remaining L/C Obligations up to an amount equal to 103%
of the Outstanding Amount of such L/C Obligations; and, in the case of
prepayments of the Revolving Credit Facility required pursuant to clause (i),
(ii), (iii) or (iv) of this Section 2.05(b), the amount remaining, if any, after
the prepayment in full of all L/C Borrowings, Swing Line Loans and Revolving
Credit Loans outstanding at such time and the Cash Collateralization of the
remaining L/C Obligations in full may be retained by the Borrower for use in the
ordinary course of its business. No prepayment under this clause (vii) shall
result in any reduction of the Revolving Credit Facility. Upon the drawing of
any Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Borrower or any other Loan Party) to reimburse the L/C Issuer or the
Revolving Credit Lenders, as applicable.


61

--------------------------------------------------------------------------------



(c)    Call Premium. In the event that, on or prior to the date that is six
months after the Third Amendment EffectiveRestatement Date, any of the following
occurs (any such event, a “Repricing Transaction”; provided that any event or
transaction described in clause (i) or (ii) below undertaken in connection with
a Change of Control or a Transformative Acquisition/Investment shall not
constitute a “Repricing Transaction” hereunder):
(i)    the Borrower makes any prepayment or repayment of any of the Initial Term
B Loans with the proceeds of, or any conversion of such Initial Term B Loans
into, any new or replacement bank Indebtedness bearing interest with an
“effective yield” (taking into account, for example, upfront fees, interest rate
spreads, interest rate benchmark floors and original issue discount, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders or holders
of such new or replacement Indebtedness) that is less than the “effective yield”
applicable to all or a portion of the applicable Initial Term B Loans subject to
such prepayment or repayment or conversion (as such comparative yields are
determined in the reasonable judgment of the Administrative Agent consistent
with generally accepted financial practices); or
(ii)    the Borrower effects any amendment to this Agreement which reduces the
“effective yield” applicable to all or a portion of any of the Initial Term B
Loans;
the Borrower will pay a premium (a “Call Premium”), for the ratable account of
each Term B Lender that holds Initial Term B Loans that are subject to such
Repricing Transaction, in an amount equal to 1.0% of the aggregate principal
amount of the applicable Initial Term B Loans subject to such Repricing
Transaction (it being understood that any such Call Premium with respect to a
Repricing Transaction under clause (c)(ii) shall be paid to each non-consenting
Lender that is replaced in such Repricing Transaction pursuant to Section
10.13). Such Call Premium shall be due and payable within three (3) Business
Days of the date of the effectiveness of such Repricing Transaction.
2.06    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit or from time to time permanently reduce the Revolving Credit
Facility, the Letter of Credit Sublimit or the Swing Line Sublimit without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent not later than 1:00 p.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $500,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit; provided further that a notice of termination or
reduction delivered by Borrower hereunder may state that such notice is
conditioned upon the effectiveness of other credit facilities or the closing of
another transaction, the proceeds of which will be used to prepay any
outstanding Loans, in which case such termination or reduction may be
conditional upon the effectiveness of such other credit facilities or the
closing of such other transaction.


62

--------------------------------------------------------------------------------



(b)    Mandatory.
(i)    The aggregate Term B-2 Commitments with respect to Initial Term B Loans
shall be automatically and permanently reduced to zero upon the funding of the
Term B Commitments on the Closingon the Delayed Draw Termination Date.
(ii)    If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the Revolving Credit Facility at such time, the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Revolving Credit Lenders of any termination or
reduction of the Letter of Credit Sublimit, the Swing Line Sublimit or the
Revolving Credit Commitment under this Section 2.06. Upon any reduction of the
Revolving Credit Commitments, the Revolving Credit Commitment of each Revolving
Credit Lender shall be reduced by such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of such reduction amount. All fees in respect of the
Revolving Credit Facility accrued until the effective date of any termination of
the Revolving Credit Facility shall be paid on the effective date of such
termination.
2.07    Repayment of Loans.
(a)    Term Loans.
(i)    Initial Term B Loans.
(A)    As a result of application of prepayments prior to the Restatement Date,
the Borrower satisfied its obligations to make scheduled principal installments
of the Initial Term B-1 Loans and no further scheduled principal installments
are required with respect to the Initial Term B-1 Loans. The remaining principal
amount of all Initial Term B-1 Loans shall be repaid in full on the Term B-1
Maturity Date.
(B)     The Borrower shall repay to the Term B-2 Lenders the outstanding
principal amount of the Initial Term B-2 Loans in consecutive quarterly
principal installments equal to $2,062,500 2,055,000 (which amount shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05) on the last Business Day of March,
June, September and December, commencing SeptemberJune 30, 20152018; provided,
however, that the final principal repayment installment of the Initial Term B-2
Loans shall be repaid on the Term B-2 Maturity Date in an amount equal to the
aggregate principal amount of all Initial Term B-2 Loans outstanding on such
date; and
(ii)    Incremental Term Loans. The Borrower shall repay to the Incremental
Lenders holding Incremental Term Loans the outstanding principal amount of each
Incremental Term Loan (if any) as determined pursuant to, and in accordance
with, Section 2.14 (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05).
(b)    Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Revolving Credit Maturity Date the aggregate principal amount of
all Revolving Credit Loans outstanding on such date.


63

--------------------------------------------------------------------------------



(c)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Revolving Credit Maturity Date; provided that any Swing Line Loan that
has not been repaid upon the date referenced in clause (i) shall be refinanced
with Revolving Credit Loans pursuant to Section 2.04(c) without regard to any
conditions for funding Revolving Credit Loans.
2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate for Loans of such Type; (ii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for Loans of such Type; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Loans that are Revolving Credit Loans.
(b)    (i)    Immediately upon the occurrence and during the continuance of an
Event of Default under Section 8.01(a) or (f), the Borrower shall pay interest
on all outstanding Obligations hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(ii)    Upon the occurrence and during the continuance of any other Event of
Default, at the election of the Required Lenders, the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in Sections 2.03(h) and (i):
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (“Commitment Fee”) equal to the
Applicable Rate times the actual daily amount by which the Revolving Credit
Facility exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans
and (ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.16. The Commitment Fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article 4 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the ClosingRestatement Date,
and on the last day of the Availability Period. The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.


64

--------------------------------------------------------------------------------



(b)    Other Fees.
(i)    The Borrower shall pay to the Administrative Agent or Wells Fargo
Securities, as applicable, for its own account and for the account of each
Arranger, without duplication, fees in the amounts and at the times specified in
each Fee Letter and in the Fifth Amendment. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders, without duplication, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans determined by reference
to the “prime rate” shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated TotalSecured Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated TotalSecured Leverage Ratio would have
resulted in higher pricing for such period, the Borrower shall (A) immediately
deliver to the Administrative Agent, a corrected Compliance Certificate for such
period and (B) immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article 8. The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made


65

--------------------------------------------------------------------------------



through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Revolving Credit Note, a Swing Line
Note, a Term B-1 Note and/or a Term B-2 Note, as applicable, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note(s) and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Letters of Credit
and Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Revolving Credit Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 p.m.
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 12:00 p.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected on computing interest or
fees, as the case may be.
(b)    Funding by Lenders; Payments by Borrower.
(i)    Funding by Lenders; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or


66

--------------------------------------------------------------------------------



an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article 2, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article 4 and, if
applicable, Section 7 of the Fifth Amendment are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 3.01, 3.04, 3.05 or 10.04) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other


67

--------------------------------------------------------------------------------



adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender or Disqualified Institution),
(B) the application of Cash Collateral provided for in Section 2.15, or (C) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than to the Borrower or
any of its Subsidiaries, as to which the provisions of this Section shall apply
(unless consented to by the Required Lenders), except to the extent permitted
pursuant to Section 10.01.
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.14    Incremental Increases.
(a)    Request for Incremental Increases. At any time after the ClosingDelayed
Draw Termination Date, upon written notice to the Administrative Agent, the
Borrower may, from time to time, request one or more incremental term loans or
increases in the Outstanding Amount of any Class of Term Loan (each, an
“Incremental Term Loan”) or one or more increases in the Revolving Credit
Facility (each, a “Revolving Credit Facility Increase” and, together with the
initial principal amount of the Incremental Term Loans, the “Incremental
Increases”); provided that:
(i)    the principal amount of each requested Incremental Increase shall not
exceed the greatersum of:
(A)    $200,000,000300,000,000 less the aggregate original principal amount of
all other Incremental Increases incurred after the ClosingDelayed Draw
Termination Date pursuant to this clause (A) (whether or not such Incremental
Increases have been funded); and plus
(B)    the amount that is equal to the greatest amount of additional
Indebtedness that, as of the Increase Effective Date of such Incremental
Increase, would not cause the pro forma Consolidated Secured Leverage Ratio to
exceed 3.25 to 1.00 (it being understood and agreed that the calculation of the
Consolidated Secured Leverage Ratio under this clause (B) shall be determined
based on the financial information received for the fiscal quarter most recently
ended prior to the Increase Effective Date for which financial statements have
been delivered to the Administrative Agent pursuant to Section 4.01(h)(ii),7 of
the Fifth Amendment, Section 6.01(a) or Section 6.01(b), as applicable, after
giving effect to such Incremental Increase (assuming that all Incremental
Increases are fully funded on the


68

--------------------------------------------------------------------------------



effective date thereof) and to the related use of proceeds thereof (including
any permanent repayment of Indebtedness in connection therewith)); plus
(C)    the sum of (1) the aggregate principal amount of Term B Loans prepaid
pursuant to Section 2.05(a)(i) plus (2) the aggregate amount of all optional
prepayments of Revolving Credit Loans (solely to the extent accompanied by
permanent optional reductions in the Revolving Credit Commitment) plus (3) the
aggregate amount paid in cash by the Borrower and its Subsidiaries in connection
with a prepayment of Term B Loans in accordance with Section 2.18; in each case
to the extent such prepayments are not funded with the proceeds of Indebtedness
that, in accordance with GAAP (constitutes, or when incurred, constituted) a
long-term liability;
provided, that, for the avoidance of doubt, (x) amounts shall be established or
incurred utilizing clause (B) above prior to utilizing clauses (A) or (C) above,
and (y) any amounts previously incurred utilizing clause (A) or (C) above may,
at the election of Borrower, later be reclassified as having been incurred under
clause (B) above, so long as the Borrower meets the requirements of clause (B)
above at the time of, and after giving effect to, such reclassification (in
which case the amount available under clauses (A) and/or (C), as applicable,
shall be increased by the amount so reclassified); and
(ii)    any such request for an increase shall be in a minimum principal amount
of $25,000,000 for any Incremental Term Loan and $10,000,000 for any Revolving
Credit Facility Increase or, in each case, any lesser remaining amount permitted
pursuant to the foregoing clause (i).
(b)    Incremental Lenders. Each notice from the Borrower pursuant to this
Section shall set forth the requested amount and proposed terms of the relevant
Incremental Increase. Incremental Increases may be provided by any existing
Lender (but no existing Lender will have any obligation to make a portion of any
Incremental Increase) or by any other Persons (each such Person referred to in
this sentence that agrees to provide any portion of an Incremental Increase, an
“Incremental Lender”); provided that the Administrative Agent, L/C Issuer and/or
the Swing Line Lender, as applicable, shall have consented (not to be
unreasonably withheld, conditioned or delayed) to such Incremental Lender’s
providing such Incremental Increases to the extent any such consent would be
required under Section 10.06(b) for an assignment of Loans or Revolving Credit
Commitments, as applicable, to such Incremental Lender. At the time of sending
such notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Incremental Lender is requested to
respond, which shall in no event be less than 10 Business Days from the date of
delivery of such notice to the proposed Incremental Lenders (or such shorter
period as may be agreed to by the Administrative Agent and each Incremental
Lender, in their sole discretion). Each proposed Incremental Lender may elect or
decline, in its sole discretion, and shall notify the Administrative Agent
within such time period whether it agrees, to provide an Incremental Increase
and, if so, whether by an amount equal to, greater than or less than requested.
Any Person not responding within such time period shall be deemed to have
declined to provide an Incremental Increase.
(c)    Increase Effective Date and Allocations. The Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such Incremental Increase. The Administrative Agent
shall promptly notify the Borrower and the Incremental Lenders of the final
allocation of such Incremental Increases and the Increase Effective Date
(limited in the case of the Incremental Lenders to their own respective
allocations thereof).


69

--------------------------------------------------------------------------------



(d)    Conditions to Effectiveness of Incremental Increases. Any Incremental
Increase shall become effective as of such Increase Effective Date; provided
that, subject to Section 1.07, each of the following conditions has been
satisfied or waived as of such Increase Effective Date::
(i)    no Default shall exist on such Increase Effective Date immediately prior
to or after giving effect to (A) such Incremental Increase or (B) the making of
any Credit Extensions pursuant thereto; provided that, in the case of any
Incremental Increase the proceeds of which are to be used to finance a
substantially concurrent Permitted Acquisition (and related transaction costs)
subject to customary “funds certain provisions”, to the extent agreed by the
applicable Incremental Lenders providing such Incremental Increase, this
condition shall be limited to (x) at the time of the execution and delivery of
the purchase agreement related to such Permitted Acquisition, no Default shall
have occurred and be continuing or shall occur as a result thereof and (y) upon
the effectiveness and making of any Incremental Increase on the applicable
Increase Effective Date, no Specified Default shall have occurred and be
continuing or shall occur as a result thereof;
(ii)    immediately prior to and after giving effect to (A) such Incremental
Increase and (B) the making of any Credit Extensions pursuant thereto, the
conditions set forth in Section 4.02(a) are satisfied; provided that, in the
case of any Incremental Increase the proceeds of which are to be used to finance
a substantially concurrent Permitted Acquisition (and related transaction costs)
subject to customary “funds certain provisions”, to the extent agreed by the
applicable Incremental Lenders providing such Incremental Increase, the
representations and warranties the accuracy of which in all material respects
(or, if qualified by materiality or reference to material adverse effect, in all
respects) are a condition to the funding of such Incremental Increase shall be
limited to (x) the Specified Representations (or such other formulation thereof
as may be agreed by the applicable Incremental Lenders providing such
Incremental Increase) and (y) those representations of the acquired company in
the applicable acquisition agreement that are material to the interests of the
applicable Incremental Lenders providing such Incremental Increase and which, if
breached or inaccurate, would give the Borrower or any Subsidiary the right to
terminate or refuse to close under the applicable acquisition agreement;
(iii)    the Borrower is in pro forma compliance with (A) the Debt Incurrence
Test and (B) the financial covenant set forth in Section 7.11 based on the
financial statements most recently delivered to the Administrative Agent
pursuant to Section 4.01(h)(ii),7 of the Fifth Amendment, Section 6.01(a) or
Section 6.01(b), as applicable, in each case after giving effect to such
Incremental Increase (in each case, assuming that all Incremental Increases are
fully funded on the effective date thereofand after giving effect to any then
applicable Secured Leverage Ratio Increase and any permanent repayment of
Indebtedness in connection therewith);
(iv)    each such Incremental Increase shall be effected pursuant to an
amendment (each, an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, the
Administrative Agent and the applicable Incremental Lenders, which Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.14. Without limiting the foregoing, in
connection with any Incremental Increase having a maturity date that ends after
the then latest maturity date hereunder, to the extent reasonably determined by
the Administrative Agent, the respective Loan Parties shall (at their expense)
amend (and the Administrative Agent is hereby directed to amend) any Mortgage
that has a maturity date prior to the maturity date applicable to such
Incremental Increase so that such maturity date is extended to the then latest
maturity date


70

--------------------------------------------------------------------------------



hereunder (after giving effect to such Incremental Increase) (or such later date
as may be advised by outside counsel to the Administrative Agent);
(v)    in the case of each Incremental Term B Loan:
(A)    such Incremental Term B Loan will mature and amortize in a manner
reasonably acceptable to the Incremental Lenders making such Incremental Term B
Loan and the Borrower, but will not in any event have a shorter weighted average
life to maturity than the remaining weighted average life to maturity of the
Initial Term B-2 Loan or a maturity date earlier than the Term B-2 Maturity
Date; and
(B)    the Applicable Rate and pricing grid, if applicable, for such Incremental
Term B Loan shall be determined by the applicable Incremental Lenders and the
Borrower on the applicable Increase Effective Date; provided that if the
Applicable Rate in respect of any Incremental Term B Loan that is secured on a
pari passu basis with the Initial Term B Loans and incurred on or prior to the
date that is eighteentwelve (1812) months after the ClosingRestatement Date
(determined with reference to each pricing tier of any applicable pricing grid)
exceeds the Applicable Rate for the Initial Term B-1 Loan or the Initial Term
B-2 Loan (in each case, as determined by the Administrative Agent) by more than
0.50%, then the Applicable Rate for the Initial Term B Loan-1 Loan and/or the
Initial Term B-2 Loan, as applicable, shall be increased (including by way of
inclusion of a pricing grid) so that the Applicable Rate in respect of such
Initial Term B-1 Loan and/or the Initial Term B-2 Loan is equal to the
Applicable Rate for such Incremental Term B Loan minus 0.50% (determined at each
level of each applicable pricing grid); provided further that in determining the
Applicable Rate(s) applicable to each Incremental Term B Loan and the Applicable
Rate(s) for theeach Initial Term B Loan, (1) original issue discount (“OID”) or
upfront fees (which shall be deemed to constitute like amounts of OID) payable
by the Borrower to the Lenders under such Incremental Term B Loan or thesuch
Initial Term B Loan in each case in the initial primary syndication thereof
shall be included (with OID being equated to interest based on assumed four-year
life to maturity, or, if the remaining life to maturity is less than four years,
based on the remaining life to maturity) and (2) customary arrangement,
underwriting or commitment fees payable to any of the Arrangers in connection
with the Initial Term B-1 Loan (including any such fees paid on the Restatement
Date), any Arranger (or its affiliates) in connection with the Initial Term B-2
Loan or to one or more arrangers (or their affiliates) of any Incremental Term B
Loan shall be excluded (it being understood that all interest rate margins and
the effects of any and all interest rate floors shall be included in determining
Applicable Rate(s) under this provision);
(vi)    in the case of each Revolving Credit Facility Increase:
(A)    such Revolving Credit Facility Increase shall mature on the Revolving
Credit Maturity Date and shall be subject to the same terms and conditions as
the Revolving Credit Loans (except for interest rate margins, commitment fees
and upfront fees; provided that if the interest rate margins and/or commitment
fees in respect of any Revolving Credit Facility Increase exceed the interest
rate margins and/or commitment fees for any other Revolving Credit Commitments,
then the interest rate margins and/or commitment fees, as applicable, for such
other Revolving Credit Commitments shall be increased so that the interest rate
margins and/or commitment fees, as applicable, are equal to the interest rate
margins and/or commitment fees for such Revolving Credit Facility Increase);


71

--------------------------------------------------------------------------------



(B)    the outstanding Revolving Credit Loans and Applicable Revolving Credit
Percentages of Swing Line Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increase Effective Date among the
Revolving Credit Lenders (including the Incremental Lenders providing such
Revolving Credit Facility Increase) in accordance with their revised Applicable
Revolving Credit Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Revolving Credit Facility Increase) agree to
make all payments and adjustments necessary to effect such reallocation and the
Borrower shall pay any and all costs required pursuant to Section 3.05 in
connection with such reallocation as if such reallocation were a repayment); and
(C)    except as provided above, all of the other terms and conditions
applicable to such Revolving Credit Facility Increase shall, except to the
extent otherwise provided in this Section 2.14, be identical to the terms and
conditions applicable to the Revolving Credit Facility; and
(vii)    the terms and conditions of any Incremental Increase shall be set forth
in the relevant Incremental Amendment and, except as provided in the foregoing
clauses of this Section 2.14,2.14 or in the case of terms that are consistent
with the Initial Term B-2 Loan, shall be reasonably satisfactory to the
Administrative Agent and the Borrower; provided that all of the terms of any
junior lien Incremental Term Loan shall include differences from the Initial
Term B Loans as the Administrative Agent shall reasonably deem to be customary
for such junior lien financings.
(e)    eachNature of Obligations. Each Incremental Increase shall constitute
Obligations of the Borrower and shall be (A) secured and guaranteed with the
other Credit Extensions on a pari passu basis or (B) in the case of any junior
lien Incremental Term B Loans, secured with the other Credit Extensions on a
second lien basis subject to an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent;.
(f)    anyVoting. Any Incremental Lender providing any portion of a Revolving
Credit Facility Increase shall be entitled to the same voting rights as the
existing Revolving Credit Lenders under the Revolving Credit Facility and any
Credit Extensions made in connection with each Revolving Credit Facility
Increase shall receive proceeds of prepayments on the same basis as the other
Revolving Credit Loans made hereunder; and(g)     the Incremental Lenders shall
be included in any determination of the Required Lenders, Required Revolving
Credit Lenders, Required Term B Lenders or similar term hereunder, as
applicable.
(g)    (h) Conflicting Provisions. This Section shall supersede any provisions
in Section 2.13 or 10.01 to the contrary.
2.15    Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent, the L/C Issuer or the Swing Line Lender (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of the L/C Issuer and/or the Swing Line Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Swing Line
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and


72

--------------------------------------------------------------------------------



Swing Line Loans, to be applied pursuant to subsection (b) below. If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent, the L/C Issuer and
the Swing Line Lender as herein provided (other than Liens permitted by Section
7.01), or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit and Swing Line Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swing Line Loans (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the L/C Issuer and/or the
Swing Line Lender, as applicable, shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.15 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the L/C Issuer and the Swing Line Lender that there exists
excess Cash Collateral; provided that, subject to Section 2.16, the Person
providing Cash Collateral, the L/C Issuer and the Swing Line Lender may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.
2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders, Required Pro
Rata Lenders, Required Revolving Credit Lenders, Required Term B Lenders and
Section 10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise), or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the Fronting Exposure of the L/C Issuer and the
Swing Ling Lender with respect to such Defaulting Lender in accordance with
Section 2.15; fourth, as the Borrower may request (so long as no Default
exists), to the funding of any Loan or funded participation in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so


73

--------------------------------------------------------------------------------



determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (A) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) Cash Collateralize the L/C Issuer’s
and the Swing Line Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swing Line Loans
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any Loans or funded participations in Letters of
Credit or Swing Line Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share and (B) such Loans were made or the related
Letters of Credit or Swing Line Loans were issued at a time when the conditions
set forth in Section 4.02 were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and funded participations in Letters of
Credit or Swing Line Loans owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swing Line Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder without giving effect to Section
2.16(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.16(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender that is a Revolving Credit Lender shall be
entitled to receive Letter of Credit Fees for any period during which such
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Revolving Credit Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 2.15.
(C)    With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (1) pay to each Non-Defaulting Lender that
is a Revolving Credit Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C Issuer
and the Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swing


74

--------------------------------------------------------------------------------



Line Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be
required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Revolving Credit Percentages to Reduce
Fronting Exposure. All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders which are Revolving Credit Lenders in accordance with
their respective Applicable Revolving Credit Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that (x) the conditions set forth in Section 4.02 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the sum of the Outstanding Amount of
Revolving Credit Loans of any Non-Defaulting Lender plus such Non-Defaulting
Lender’s ratable share (determined based on its Applicable Revolving Credit
Percentage) of L/C Obligations and Swing Line Loans to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral; Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (A) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (B) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.15.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and, in
the event that a Defaulting Lender is a Revolving Credit Lender, the Swing Line
Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Revolving Credit Loans of the other Revolving Credit
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Revolving Credit Lenders in accordance with their Applicable
Revolving Credit Percentages (without giving effect to Section 2.16(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided, that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
2.17    Extensions of Term Loans and Revolving Credit Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of any trancheClass of Term Loans with a like maturity
date or Revolving Credit Commitments with a like maturity date, in each case on
a pro rata basis (based on the aggregate outstanding principal amount of the
respective trancheClass


75

--------------------------------------------------------------------------------



of Term Loans or Revolving Credit Commitments with a like maturity date, as the
case may be) and on the same terms to each such Lender, the Borrower is hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the maturity
date of each such Lender’s Term Loans of such trancheClass and/or Revolving
Credit Commitments and otherwise modify the terms of such Term Loans and/or
Revolving Credit Commitments pursuant to the terms of the relevant Extension
Offer (including, without limitation, by increasing the interest rate or fees
payable in respect of such Term Loans and/or Revolving Credit Commitments (and
related outstandings) and/or modifying the amortization schedule in respect of
such Term Loans) (each, an “Extension”, and each group of Term Loans or
Revolving Credit Commitments, as applicable, in each case as so extended, as
well as the original Term Loans and the original Revolving Credit Commitments
(in each case not so extended), being a separate “tranche” and a separate Class;
any Extended Term Loans shall constitute a separate tranche and Class of Term
Loans from the tranche and Class of Term Loans from which they were converted,
and any Extended Revolving Credit Commitments shall constitute a separate
tranche and Class of Revolving Credit Commitments from the tranche and Class of
Revolving Credit Commitments from which they were converted), so long as the
following terms are satisfied:
(i)    no Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders or
immediately prior to, and immediately after, the effectiveness of such
Extension,
(ii)    except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
Extension with respect to such Revolving Credit Commitment (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”), and the related outstandings, shall be a
Revolving Credit Commitment (or related outstandings, as the case may be) with
the same terms as the original Revolving Credit Commitments (and related
outstandings); provided that:
(A)    the borrowing and repayment (except for (1) payments of interest and fees
at different rates on Extended Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the
non-extending Revolving Credit Commitments and (3) repayment to any Lender that
is not an Extending Revolving Credit Lender made in connection with a permanent
repayment and termination of commitments) of Loans with respect to Extended
Revolving Credit Commitments after the applicable Extension date shall be made
on a pro rata basis with all other Revolving Credit Commitments,
(B)    all Swing Line Loans and Letters of Credit shall be participated on a pro
rata basis by all Lenders with Revolving Credit Commitments in accordance with
their Applicable Revolving Credit Percentages,
(C)    the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Extended Revolving Credit Commitments after the applicable
Extension date shall be made on a pro rata basis with all other Revolving Credit
Commitments, except that the Borrower shall be permitted to permanently repay
and terminate commitments of any such tranche on a better than a pro rata basis
as compared to any other tranche with a later maturity date than such tranche,
and


76

--------------------------------------------------------------------------------



(D)    assignments and participations of Extended Revolving Credit Commitments
and extended Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans,
(iii)    except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Lender that agrees to an Extension with respect to such Term
Loans extended pursuant to any Extension (“Extended Term Loans”) shall have the
same terms as the trancheClass of Term Loans subject to such Extension Offer,
provided that:
(A)    the final maturity date of any Extended Term Loans shall be no earlier
than the latest maturity date hereunder,
(B)    the weighted average life to maturity of any Extended Term Loans shall be
no shorter than the remaining weighted average life to maturity of the
applicable trancheClass of Term Loans extended thereby,
(C)    any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer,
(iv)    if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Credit Commitments, as the case may be, in respect
of which Lenders shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Term Loans or Revolving Credit
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans or Revolving Credit Loans, as the
case may be, of such Lenders shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer,
(v)    all documentation in respect of such Extension shall be consistent with
the foregoing, and
(vi)    at no time shall there be more than two different tranchesClasses of
Revolving Credit Commitments hereunder or five different tranchesClasses of Term
Loans hereunder (including the Initial Term B-1 Loans, the Initial Term B-2
Loans, any Incremental Term Loans, any Extended Term Loans and any Refinancing
Term Loans).
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) unless otherwise
agreed to by the Administrative Agent, each Extension Offer shall be in a
minimum principal amount (to be specified in the relevant Extension Offer) for
the applicable trancheClass to be extended of (A) $100,000,000 with respect to
Term Loans and (B) $25,000,000 with respect to Revolving Credit Commitments (in
each case, or, if less, the remaining amount of such trancheClass). The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section (including, for the avoidance of doubt, payment of
any interest, fees or premium in respect of any Extended Term Loans and/or
Extended Revolving Credit Commitments on the such terms as may be set forth in
the relevant Extension Offer) and hereby waive the requirements of any provision
of this Agreement or any


77

--------------------------------------------------------------------------------



other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (i) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof), and (ii) with respect to any
Extension of the Revolving Credit Commitments, the consent of the L/C Issuer and
the Swing Line Lender, which consent shall not be unreasonably withheld, delayed
or conditioned. All Extended Term Loans, Extended Revolving Credit Commitments
and all obligations in respect thereof shall be Obligations under this Agreement
and the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other applicable Secured Obligations under this Agreement and the
other Loan Documents. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranchesClasses or sub-tranchesClasses in respect of Revolving Credit
Commitments or Term Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section. In addition,
if so provided in such amendment and with the consent of each L/C Issuer,
participations in Letters of Credit expiring on or after the maturity date of
any Revolving Credit Commitments that are not extended shall be re-allocated
from Lenders holding Revolving Credit Commitments to Lenders holding Extended
Revolving Credit Commitments in accordance with the terms of such amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding Revolving Credit Commitments, be deemed to be
participation interests in respect of such Revolving Credit Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly. Without limiting
the foregoing, in connection with any Extensions, to the extent reasonably
determined by the Administrative Agent, the respective Loan Parties shall (at
their expense) amend (and the Administrative Agent is hereby directed to amend)
any Mortgage that has a maturity date prior to the then latest maturity date so
that such maturity date is extended to the then latest maturity date hereunder
(or such later date as may be advised by outside counsel to the Administrative
Agent).
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 10 Business Days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.
2.18    Reverse Dutch Auction Prepayments.
(a)    Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may at any time and from time to time after the ClosingDelayed Draw
Termination Date conduct reverse Dutch auctions in order to prepay any Class of
Term B Loans below par value on a non-pro rata basis (each, an “Auction”, and
each such Auction to be managed exclusively by the Administrative Agent or
another investment bank of recognized standing selected by the Borrower and
acceptable to the Administrative Agent (in such capacity, the “Auction
Manager”)), so long as the following conditions are satisfied:
(i)    each Auction shall be conducted in accordance with the procedures, terms
and conditions set forth in this Section and the Auction Procedures;


78

--------------------------------------------------------------------------------



(ii)    no Default shall have occurred and be continuing or would result
therefrom on the date of the delivery of each Auction Notice and at the time of
prepayment of any Term B Loans in connection with any Auction and after giving
effect to any Indebtedness incurred in connection therewith;
(iii)    the principal amount (calculated on the face amount thereof) of all
Term B Loans that the Borrower offers to repay in any such Auction shall be no
less than $10,000,000 and whole increments of $500,000 in excess thereof (unless
another amount is agreed to by the Administrative Agent and Auction Manager);
(iv)    after giving effect to any prepayment of Term B Loans pursuant to this
Section and any Indebtedness incurred in connection therewith, the Borrower
shall be in pro forma compliance with (A) the Debt Incurrence Test and (B) the
financial covenant set forth in Section 7.11 based on the financial statements
most recently delivered to the Administrative Agent pursuant to Section
4.01(h)(ii),7 of the Fifth Amendment, Section 6.01(a) or Section 6.01(b), as
applicable (after giving effect to any then applicable Secured Leverage Ratio
Increase);
(v)    immediately prior to and immediately after giving effect to any
prepayment of Term B Loans pursuant to this Section and any Indebtedness
incurred in connection therewith there shall not be any Outstanding Amount of
Revolving Credit Loans;
(vi)    the aggregate principal amount (calculated on the face amount thereof)
of all Term B Loans so prepaid by the Borrower shall automatically be cancelled
and retired by the Borrower on the settlement date of the relevant prepayment;
(vii)    no more than one Auction may be ongoing at any one time;
(viii)    the Borrower represents and warrants that, at the time of each such
Auction and at the time of any prepayment of Term B Loans pursuant to such
Auction, neither the Borrower nor any of its Subsidiaries shall have any
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Borrower or any of its
Subsidiaries, any securities of the Borrower or any of its Subsidiaries, the
Borrower’s ability to perform any obligations under this Agreement or any other
Loan Document or any other matter that may be material to a decision by any
Lender to participate in any such prepayment of Term B Loans pursuant to this
Section, in any case, that has not been previously disclosed in writing to the
Administrative Agent and the Lenders (other than because such Lender does not
wish to receive MNPI) prior to such time and could reasonably be expected to
have a material effect upon, or otherwise be material to, a Lender’s decision to
participate in the Auction;
(ix)    at the time of each prepayment of Term B Loans through the Auction the
Borrower shall have delivered to the Administrative Agent and the Auction
Manager an officer’s certificate executed by a Responsible Officer of the
Borrower certifying as to compliance with the preceding clauses (ii), (iv), (v)
and (viii); and
(x)    any Auction shall be offered to all Lenders with outstanding Term B Loans
of the applicable trancheClass that are to be prepaid on a pro rata basis.
(b)    The Borrower must terminate an Auction if it fails to satisfy one or more
of the conditions set forth above which are required to be met at the time which
otherwise would have been the time of prepayment of Term B Loans pursuant to the
respective Auction. If the Borrower commences any Auction


79

--------------------------------------------------------------------------------



(and all relevant requirements set forth above which are required to be
satisfied at the time of the commencement of the respective Auction have in fact
been satisfied), and if at such time of commencement the Borrower reasonably
believes that all required conditions set forth above which are required to be
satisfied at the time of the prepayment of Term B Loans pursuant to such Auction
shall be satisfied, then the Borrower shall have no liability to any Lender for
any termination of the respective Auction as a result of its failure to satisfy
one or more of the conditions set forth above which are required to be met at
the time which otherwise would have been the time of prepayment of Term B Loans
pursuant to the respective Auction, and any such failure shall not result in any
Default hereunder. With respect to all prepayments of Term B Loans made by the
Borrower pursuant to this Section, (i) the Borrower shall pay on the settlement
date of each such prepayment all accrued and unpaid interest and fees (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the prepaid Term B Loans up to the settlement date of such prepayment and (ii)
such prepayments shall not constitute voluntary or mandatory payments or
prepayments for purposes of this Agreement, including, without limitation,
Section 2.05 or 2.06.
(c)    The Administrative Agent and the Lenders hereby consent to any Auction
and the other transactions contemplated by this Section (provided that no Lender
shall have an obligation to participate in any such Auctions) and hereby waive
the requirements of any provision of this Agreement (including, without
limitation, Sections 2.05 and 2.13) that may otherwise prohibit any Auction or
any other transaction contemplated by this Section. The parties hereto
understand and acknowledge that prepayments of the Term B Loans by the Borrower
contemplated by this Section shall not constitute Investments by the Borrower.
The Auction Manager acting in its capacity as such hereunder shall be entitled
to the benefits of the provisions of Article 9 and Section 10.04 mutatis
mutandis as if each reference therein to the “Administrative Agent” were a
reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Auction.
2.19    Refinancing Facilities.
(a)    Refinancing Term Loans.
(i)    Notwithstanding anything to the contrary in this Agreement, the Borrower
may by written notice to the Administrative Agent request the establishment of
one or more additional tranches or Classes of term loans under this Agreement
(“Refinancing Term Loans”) or one or more series of debt securities
(“Refinancing Notes” and, together with Refinancing Term Loans, “Refinancing
Debt”), which refinance, renew, replace, defease or refund (collectively,
“Refinance”) one or more Classes of Term Loans and/or Revolving Credit
Commitments (and Revolving Credit Loans thereunder) under this Agreement;
provided that
(A)    no Default has occurred and is continuing or would result therefrom;
(B)    the principal amount of such Refinancing Debt may not exceed the
aggregate principal amount of the Term Loans and/or Revolving Credit Commitments
being Refinanced plus accrued and unpaid interest and fees thereon, any
prepayment premiums applicable thereto and reasonable fees, costs and expenses
incurred in connection therewith;


80

--------------------------------------------------------------------------------



(C)    the Net Cash Proceeds of such Refinancing Debt shall be applied,
concurrently or substantially concurrently with the incurrence thereof, solely
to the repayment of the outstanding amount of one or more Classes of Term Loans
and/or to permanently reduce one or more Classes of Revolving Credit
Commitments, as the case may be, being Refinanced thereby;
(D)    each Class of Refinancing Term Loans shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof (or such other
amount necessary to repay any Class of outstanding Term Loans in full);
(E)    in the case of any Refinancing of Term Loans, the final maturity date of
such Refinancing Debt shall not be earlier than the maturity date of the Term
Loans being Refinanced, and the weighted average life to maturity of such
Refinancing Debt shall be no earlier than the then remaining weighted average
life to maturity of each Class of Term Loans being Refinanced; provided that any
Indebtedness that automatically converts to, or is exchangeable into, notes or
other Indebtedness that meet this clause (E) shall be deemed to satisfy this
condition so long as the Borrower or applicable Loan Party irrevocably agrees at
the time of the issuance thereof to take all actions necessary to convert or
exchange such Indebtedness);
(F)    subject to clause (E) above, in the case of any Refinancing of Term
Loans, such Refinancing Debt shall have pricing (including interest rates, fees
and premiums), amortization, optional prepayment, mandatory prepayment and
redemption terms as may be agreed to by the Borrower and the relevant
Refinancing Term Lenders or the Persons providing such Refinancing Notes, as
applicable, so long as, in the case of any mandatory prepayment or redemption
provisions, such Refinancing Debt does not participate on a greater basis in any
such prepayments as compared to the Term Loans being Refinanced; provided that
with respect to any Refinancing Debt that is in the form of Permitted
Convertible Indebtedness neither (1) any provision of such Indebtedness
requiring an offer to purchase such Permitted Convertible Indebtedness as a
result of a change of control, delisting or asset sale or other fundamental
change nor (2) any early conversion or exchange of (or the ability to convert or
exchange early) such Permitted Convertible Indebtedness in accordance with the
terms of the documentation governing such Permitted Convertible Indebtedness
shall violate this clause (F);
(G)    all other terms applicable to such Refinancing Debt shall be
substantially identical to, or (taken as a whole) be otherwise not more
favorable to (as reasonably determined by the Borrower) the lenders providing
such Refinancing Debt than those applicable to the then outstanding Term Loans
and/or Revolving Credit Commitments, except to the extent such covenants and
other terms apply solely to any period after the latest final maturity date of
the Term Loans or Revolving Credit Commitments existing at the time of such
refinancing or replacement (or, in


81

--------------------------------------------------------------------------------



the case of any unsecured or second lien Refinancing Debt, after the date 91
days after such latest final maturity date);
(H)    Refinancing Debt may rank pari passu or junior in right of payment with
the remaining Revolving Credit Commitments, Revolving Credit Loans and/or Term
Loans or may be unsecured so long as the holders of any Refinancing Debt that
are subordinated in right of payment are subject to a subordination agreement in
form and substance reasonably acceptable to the Administrative Agent and the
Borrower;
(I)    any Refinancing Debt that is secured, may be secured by the Collateral on
a pari passu or junior basis, so long as (A) the holders of any Refinancing
Notes (or a duly authorized agent on their behalf) or any junior lien
Refinancing Debt are subject to an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent and (B) any Refinancing Debt
is (x) not secured by any assets that do not also constitute Collateral and (y)
secured pursuant to security documentation that is, taken as a whole, not
materially more restrictive to the Loan Parties than the Collateral Documents;
(J)    such Refinancing Debt shall not be secured by (i) Liens on assets other
than assets securing the Indebtedness or Commitments being Refinanced or (ii)
Liens having a higher priority than the Liens, if any, securing the Indebtedness
or Commitments being Refinanced;
(K)    no Subsidiary is a borrower or a guarantor with respect to such
Refinancing Debt unless such Subsidiary is a Loan Party which shall have
previously or substantially concurrently guaranteed, or shall be a borrower with
respect to, the Secured Obligations; and
(L)    no existing Lender shall be required to provide any Refinancing Debt.
(ii)    Each such notice shall specify the date (each, a “Refinancing Effective
Date”) on which the Borrower proposes that the Refinancing Debt be made, which
shall be a date reasonably acceptable to the Administrative Agent.
(iii)    The Borrower may approach any Lender or any other Person that would be
an Eligible Assignee of Term Loans pursuant to Section 10.06 to provide all or a
portion of the Refinancing Term Loans (each a “Refinancing Term Lender”);
provided that any Lender offered or approached to provide all or a portion of
the Refinancing Term Loans may elect or decline, in its sole discretion, to
provide a Refinancing Term Loan. Any Refinancing Term Loans made on any
Refinancing Effective Date shall be designated a series (a “Refinancing Term
Loan Series”) of Refinancing Term Loans for all purposes of this Agreement;
provided that any Refinancing Term Loans may, to the extent provided in the
applicable Refinancing Term Loan Amendment, be designated as an increase in any
previously established Refinancing Term Loan Series of Refinancing Term Loans
made to the Borrower.


82

--------------------------------------------------------------------------------



(iv)    The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section 2.19(a) (including, for the avoidance
of doubt, the payment of interest, fees, amortization or premium in respect of
the Refinancing Term Loans on the terms specified by the Borrower) and hereby
waive the requirements of this Agreement (including Section 2.13 and Section
10.01) or any other Loan Document that may otherwise prohibit such Refinancing
or any other transaction contemplated by this Section 2.19(a). The Refinancing
Term Loans shall be established pursuant to an amendment to this Agreement among
the Borrower and the Refinancing Term Lenders providing such Refinancing Term
Loans (a “Refinancing Term Loan Amendment”) which shall be consistent with the
provisions set forth in Section 2.19(a)(i). The Refinancing Notes shall be
established pursuant to documentation which shall be consistent with the
provisions set forth in Section 2.19(a)(i). Each Refinancing Term Loan Amendment
shall be binding on the Lenders, the Administrative Agent, the Loan Parties
party thereto and the other parties hereto without the consent of any other
Lender and the Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.19(a), including in
order to establish new tranches or sub-tranches in respect of the Refinancing
Term Loans and such technical amendments as may be necessary or appropriate in
connection therewith and to adjust the amortization schedule in Section 2.07(a)
(insofar as such schedule relates to payments due to Lenders the Term Loans of
which are Refinanced; provided that no such amendment shall reduce the pro rata
share of any such payment that would have otherwise been payable to the Lenders,
the Term Loans of which are not Refinanced). The Administrative Agent shall be
permitted, and each is hereby authorized, to enter into such Refinancing
Amendments with the Borrower to effect the foregoing. The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of conditions consistent with the conditions in Section 4.02 and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of (i) customary legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Restatement Date (conformed
as appropriate) other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Refinancing
Term Loan is provided with the benefit of the applicable Loan Documents.
(v)    The Administrative Agent is authorized to enter into any applicable
intercreditor agreement (and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, such
agreements) and to take all actions (and execute all documents) required (or
otherwise deemed advisable by the Administrative Agent) in connection with the
incurrence by any Loan Party of any Refinancing Debt, in order to permit such
Refinancing Debt to be secured by a valid, perfected lien and the parties hereto
acknowledge that any such intercreditor agreement will be binding upon them.
Each Lender (i) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of any applicable intercreditor agreement and (ii)
hereby


83

--------------------------------------------------------------------------------



authorizes and instructs the Administrative Agent to enter into any applicable
intercreditor agreement (and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, such
agreements) in connection with the incurrence by any Loan Party of any
Refinancing Debt, in order to permit such Refinancing Debt to be secured by a
valid, perfected lien and to subject the Liens on the Collateral securing the
Secured Obligations to the provisions thereof.
(b)    Replacement Revolving Credit Commitments.
(i)    The Borrower may by written notice to Administrative Agent request the
establishment of one or more additional revolving facilities under this
Agreement providing for revolving commitments (“Replacement Revolving Credit
Commitments” and the revolving loans thereunder, “Replacement Revolving Loans”)
which Refinances one or more Classes of Revolving Credit Commitments and/or Term
Loans under this Agreement; provided, that any such Replacement Revolving Credit
Commitments may not be in an amount greater than the Revolving Credit
Commitments and/or Term Loans being Refinanced plus unpaid accrued interest and
premium (if any) thereon and underwriting discounts, fees, commissions, costs
and expenses in connection therewith. Each such notice shall specify the date
(each, a “Replacement Revolving Credit Effective Date”) on which the Borrower
proposes that the Replacement Revolving Credit Commitments shall become
effective, which shall be a date not less than three (3) Business Days after the
date on which such notice is delivered to the Administrative Agent; provided
that:
(A)    no Default has occurred and is continuing or would result therefrom;
(B)    no Replacement Revolving Credit Commitments shall have a scheduled
termination date prior to the latest stated maturity date applicable to the
Revolving Credit Commitments, Revolving Credit Loans and/or Term Loans being
Refinanced;
(C)    such Replacement Revolving Credit Commitments shall have pricing
(including interest rates, fees and premiums), optional prepayment and
redemption terms as may be agreed to by the Borrower and the Replacement
Revolving Lender (as defined below);
(D)    all other terms applicable to such Replacement Revolving Credit
Commitments shall be substantially identical to, or (taken as a whole) be
otherwise not more favorable to (as reasonably determined by the Borrower) the
lenders providing such Replacement Revolving Credit Commitments than those
applicable to the then outstanding Term Loans and/or Revolving Credit
Commitments, except to the extent such covenants and other terms apply solely to
any period after the latest final maturity date of the Term Loans or Revolving
Credit Commitments existing at the time of such refinancing or replacement (or,
in the case of any unsecured or second lien Replacement Revolving Credit
Commitment after the date 91 days after such latest final maturity date);
provided, that Replacement Revolving Credit Commitments may rank pari passu or
junior in right of payment and/or security with


84

--------------------------------------------------------------------------------



the remaining Revolving Credit Commitments, Revolving Credit Loans and/or Term
Loans or may be unsecured so long as the holders of any Replacement Revolving
Commitments and/or Replacement Revolving Loans that are subordinated in right of
payment and/or security are subject to an intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent; and
(E)    such Replacement Revolving Credit Commitments shall not be secured by (i)
Liens on assets other than assets securing the Indebtedness being Refinanced or
(ii) Liens having a higher priority than the Liens, if any, securing the
Indebtedness being Refinanced.
(ii)    The Borrower may approach any Lender or any other Person that would be
an Eligible Assignee of a Revolving Credit Commitment pursuant to Section 10.06
to provide all or a portion of the Replacement Revolving Credit Commitments (a
“Replacement Revolving Lender”); provided that any Lender offered or approached
to provide all or a portion of the Replacement Revolving Credit Commitments may
elect or decline, in its sole discretion, to provide a Replacement Revolving
Credit Commitment and the selection of Replacement Revolving Lenders shall be
subject to the consent of the Administrative Agent, the L/C Issuer and/or the
Swingline Lender to the extent the same would be required pursuant to Section
10.06. Any Replacement Revolving Credit Commitment made on any Replacement
Revolving Credit Effective Date shall be designated a series (a “Replacement
Revolving Commitment Series”) of Replacement Revolving Credit Commitments for
all purposes of this Agreement; provided that any Replacement Revolving Credit
Commitments may, to the extent provided in the applicable Replacement Revolving
Facility Amendment, be designated as an increase in any previously established
Replacement Revolving Commitment Series.
(iii)    The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section 2.19(b) (including, for the avoidance
of doubt, the payment of interest, fees, or premium in respect of the
Replacement Revolving Credit Commitments and Replacement Revolving Loans on the
terms specified by the Borrower) and hereby waive the requirements of this
Agreement (including Section 2.13 and Section 10.01) or any other Loan Document
that may otherwise prohibit the transactions contemplated by this Section
2.19(b). The Replacement Revolving Credit Commitments shall be established
pursuant to an amendment to this Agreement among the Borrower and the
Replacement Revolving Lenders providing such Replacement Revolving Loans and, if
applicable, any replacement L/C Issuer and/or replacement Swingline Lender
thereunder (a “Replacement Revolving Facility Amendment”) which shall be
consistent with the provisions set forth in Section 2.19(b)(i). Each Replacement
Revolving Facility Amendment shall be binding on the Lenders, the Administrative
Agent, the Loan Parties party thereto and the other parties hereto without the
consent of any other Lender, and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.19(b), including in order to establish new tranches or sub-tranches in
respect of the Replacement


85

--------------------------------------------------------------------------------



Revolving Credit Commitments and Replacement Revolving Loans. The Administrative
Agent shall be permitted, and each is hereby authorized to enter into such
amendments with the Borrower to effect the foregoing.
(iv)    If any Replacement Revolving Credit Commitment is designated as an
increase in any previously established Replacement Revolving Credit Commitment,
on the Replacement Revolving Credit Effective Date, subject to the satisfaction
of the foregoing terms and conditions, each of the Replacement Revolving Lenders
with Replacement Revolving Credit Commitments of such Replacement Revolving
Commitment Series shall purchase from each of the other Lenders with Replacement
Revolving Credit Commitments of such Replacement Revolving Commitment Series, at
the principal amount thereof and in the applicable currencies, such interests in
the Revolving Credit Loans under such Replacement Revolving Credit Commitments
outstanding immediately prior to such Refinancing as shall be necessary in order
that, after giving effect to all such assignments and purchases, the Replacement
Revolving Loans of such Replacement Revolving Commitment Series will be held by
Replacement Revolving Lenders thereunder ratably in accordance with their
Replacement Revolving Credit Percentages.
(c)    Limited Number of Tranches. Notwithstanding the terms of Sections 2.14,
2.18 and 2.19, in no event shall there be more than (i) two (2) tranches of
revolving facilities in the aggregate in effect at any time (including the
Revolving Credit Commitments, any Extended Revolving Credit Commitments and any
Replacement Revolving Credit Commitments) and (ii) five (5) tranches of term
loans (including the Initial Term B-1 Loans, the Initial Term B-2 Loans, any
Incremental Term Loans, any Extended Term Loans and any Refinancing Term Loans),
in each case under this Agreement.
ARTICLE 3    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    L/C Issuer. For purposes of this Section 3.01, the term “Lender” includes
the L/C Issuer and the term “applicable Law” includes FATCA.
(b)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.


86

--------------------------------------------------------------------------------



(c)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(d)    Tax Indemnifications.
(i)    Indemnification by the Loan Parties. The Loan Parties shall, jointly and
severally, indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) required to
be withheld or deducted from a payment to such Recipient or payable or paid by
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority; provided, however, that the
Loan Parties shall not be obligated to make payment to a Recipient pursuant to
this Section 3.01(d) in respect of penalties, interest and other similar
liabilities attributable to any Indemnified Taxes required to be withheld or
deducted from a payment to such Recipient or payable or paid by such Recipient,
if (A) written demand therefor has not been made by such Recipient within 180
days from the date on which it received written notice of the imposition of
Indemnified Taxes by the relevant Governmental Authority (but only to the extent
that making such demand after such 180-day period gave rise to such penalties,
interest and other similar liabilities), or (B) such penalties, interest and
other similar liabilities are attributable to the gross negligence or willful
misconduct of such Recipient. A certificate as to the amount of any such payment
or liability delivered to the Borrower by a Recipient (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Recipient, shall be conclusive absent manifest error.
(ii)    Indemnification by the Lenders. Each Lender shall, severally indemnify,
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand for, (A) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (B) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.06(d) relating to
the maintenance of a Participant Register and (C) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or the Borrower in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).
(e)    Evidence of Payments. As soon as practicable, after any payment of Taxes
by any Loan Party to a Governmental Authority as provided in this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders; Tax Documentation.


87

--------------------------------------------------------------------------------



(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E (or other applicable successor form) establishing an exemption from, or
reduction of, United States federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or W-8BEN-E (or other applicable
successor form) establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the


88

--------------------------------------------------------------------------------



Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E (or other applicable successor form); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E (or other applicable successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by Law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion, exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified (including by payment of additional amounts)
pursuant to this Section, it shall pay to the indemnifying party an amount equal
to such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified


89

--------------------------------------------------------------------------------



party, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, agrees to repay
to each indemnified party the amount paid over pursuant to this clause (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event the indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
clause (g), in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this clause (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation of the Administrative Agent or any assignment of rights by, or
the replacement of a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and
replaced with an obligation of such Lender to fund Base Rate Loans rather than
Eurodollar Rate Loans, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate component of the Base Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates. If
(a)    Circumstances Affecting the Availability of the Eurodollar Rate. Unless
and until a Replacement Rate is implemented in accordance with clause (b) below,
if, in connection with any request for a Eurodollar Rate Loan or a Base Rate
Loan as to which the interest rate is determined with reference to


90

--------------------------------------------------------------------------------



the Eurodollar Rate or a conversion to or continuation thereof or otherwise, if
for any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or any Base Rate Loan as to which the
interest rate is determined with reference to the Eurodollar Rate or (iii) the
Required Revolving Credit Lenders in the case of the Revolving Credit Facility
or the Required Term B Lenders in the case theof any Class of Term B
FacilityLoans shall determine (which determination shall be conclusive and
binding absent manifest error) that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of making or
maintaining such Loans during such Interest Period, then the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, until
(x) in the case of clauses (i) and (ii) above, the Administrative Agent notifies
the Borrower that such circumstances no longer exist or (y) in the case of
clause (iii) above, the Administrative Agent (upon the instruction of the
Required Revolving Credit Lenders in the case of the Revolving Credit Facility
or the Required Term B Lenders in the case of theany Class of Term B
FacilityLoans) revokes such notice, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans (or Base Rate Loans as to which the interest rate
is determined with reference to the Eurodollar Rate) and the right of the
Borrower to convert any Loan to, or continue any Loan as a Eurodollar Rate Loan
(or a Base Rate Loan as to which the interest rate is determined by reference to
the Eurodollar Rate) shall be suspended, with any such suspension with respect
to clause (iii) above to apply only to the Facility with respect to which such
notice was given. Upon receipt of such notice, and (i) in the case of Eurodollar
Rate Loans, the Borrower shall either (A) repay in full (or cause to be repaid
in full) the then outstanding principal amount of each such Eurodollar Rate Loan
together with accrued interest thereon (subject to Section 2.10(a)), on the last
day of the then current Interest Period applicable to such Eurodollar Rate Loan;
or (B) convert the then outstanding principal amount of each such Eurodollar
Rate Loan to a Base Rate Loan as to which the interest rate is not determined by
reference to the Eurodollar Rate as of the last day of such Interest Period; or
(ii) in the case of Base Rate Loans as to which the interest rate is determined
by reference to the Eurodollar Rate, the Borrower shall convert the then
outstanding principal amount of each such Loan to a Base Rate Loan as to which
the interest rate is not determined by reference to the Eurodollar Rate as of
the last day of such Interest Period. Each of the Lenders agrees that if clauses
(i) or (ii) above apply to Base Rate Loans, then the Base Rate will be
determined without reference to the Eurodollar Rate.
(b)    Alternative Rate of Interest. Notwithstanding anything to the contrary in
Sections 3.02 and 3.03(a) above, if the Administrative Agent determines (such
determination to be conclusive absent manifest error) that (i) the circumstances
described in Section 3.03(a)(i) or (a)(ii) have arisen and that such
circumstances are unlikely to be temporary, (ii) any applicable interest rate
specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (in consultation with the
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section


91

--------------------------------------------------------------------------------



3.03(a)(i), (a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to the
Replacement Rate or (B) the Administrative Agent (or the Required Lenders
through the Administrative Agent) notifies the Borrower that the Replacement
Rate does not adequately and fairly reflect the cost to such Lenders of funding
the Loans bearing interest at the Replacement Rate. In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as they determine may be necessary or
appropriate, to effect the provisions of this Section 3.03(b). Notwithstanding
anything to the contrary in this Agreement or the other Loan Documents
(including, without limitation, Section 10.01), such amendment shall become
effective without any further action or consent of any other party to this
Agreement so long as the Administrative Agent shall not have received, within
five (5) Business Days of the delivery of such amendment to the Lenders, written
notices from such Lenders that in the aggregate constitute Required Lenders,
with each such notice stating that such Lender objects to such amendment (which
such notice shall note with specificity the particular provisions of the
amendment to which such Lender objects). To the extent the Replacement Rate is
approved by the Administrative Agent in connection with this clause (b), the
Replacement Rate shall be applied in a manner consistent with market practice;
provided that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, such Replacement Rate
shall be applied as otherwise reasonably determined by the Administrative Agent
(it being understood that any such modification by the Administrative Agent
shall not require the consent of, or consultation with, any of the Lenders).
3.04    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, the L/C Issuer or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the L/C Issuer or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the L/C Issuer or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, the L/C
Issuer or other Recipient, the Borrower will pay to such Lender, the L/C Issuer
or other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender, the L/C Issuer or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C


92

--------------------------------------------------------------------------------



Issuer’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
the L/C Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s
holding company, if any, as a consequence of this Agreement, the Revolving
Credit Commitment of such Lender or the Loans made by, or participations in
Letters of Credit or Swing Line Loans held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender or such L/C Issuer the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender, the L/C Issuer
or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, the L/C Issuer, such other Recipient or any of their
respective holding companies, as the case may be, as specified in subsection (a)
or (b) of this Section and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender, the L/C Issuer or such other
Recipient, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender, the L/C
Issuer or such other Recipient to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s, the
L/C Issuer’s or such other Recipient’s right to demand such compensation;
provided that the Borrower shall not be required to compensate any Lender, the
L/C Issuer or any other Recipient pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
months prior to the date that such Lender, the L/C Issuer or such other
Recipient, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s, the L/C
Issuer’s or such other Recipient’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan; provided
the Borrower shall have received at least 10 Business Days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 Business Days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 Business Days
from receipt of such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


93

--------------------------------------------------------------------------------



(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
or the L/C Issuer shall, as applicable at the request of the Borrower, use
reasonable efforts to designate a different Lending Office for funding or
booking its Credit Extensions hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future and (ii) would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or the L/C Issuer in connection with any such designation or
assignment.
(b)    Replacement of Lenders. If any Lender (i) requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 or (ii) gives a notice pursuant to
Section 3.02, unless notices under Section 3.02 have been given by Lenders
holding at least fifty percent (50%) of the outstanding Loans and Commitments
under any applicable tranche, and, in each case, such Lender has declined or is
unable to designate a different Lending Office in accordance with Section
3.06(a), then the Borrower may replace such Lender in accordance with Section
10.13.
3.07    Survival. All of the Borrower’s obligations under this Article 3 shall
survive termination of the Aggregate Commitments, repayment of all Obligations
hereunder, and resignation of the Administrative Agent.
ARTICLE 4    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


94

--------------------------------------------------------------------------------



4.01    Conditions of Effectiveness and Initial Credit Extension. The
effectiveness of this Agreement and the obligation of the L/C Issuer and each
Lender to make its initial Credit Extension hereunder on the Closing Date is
subject to satisfaction or waiver of the following conditions precedent:
(a)    Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.
(b)    Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel (including appropriate local counsel) to the Loan
Parties, addressed to the Administrative Agent and each Lender (and, subject to
customary conditions, expressly permitting reliance by the assigns of the
Administrative Agent and each Lender), dated as of the Closing Date.
(c)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, in form and substance reasonably satisfactory to the
Administrative Agent and the Arrangers:
(i)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and complete as of the Closing Date;
(ii)    such certificates of resolutions or other action duly adopted by the
board of directors (or other governing body) of such Loan Party authorizing and
approving the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, incumbency certificates and/or other certificates of Responsible Officers
of each Loan Party as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party; and
(iii)    such certificates of good standing or the equivalent from each Loan
Party’s jurisdiction of organization or formation, as applicable.
(d)    Perfection and Priority of Liens. Receipt by the Administrative Agent of
the following:
(i)    results of lien searches with respect to each Loan Party (including a
search as to judgments, bankruptcy, tax and UCC matters) in each jurisdiction
and filing office in which filings or recordations under applicable Uniform
Commercial Code or other applicable Law should be made to evidence or perfect a
security interest with respect to such matters along with copies of the
financing statements on file referenced in such searches and, in each case,
indicating that the assets of such Loan Party are free and clear of all Liens
(other than Liens permitted hereunder);
(ii)    UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
(iii)    all certificates evidencing any certificated Equity Interests pledged
to the Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank and undated stock powers attached thereto;


95

--------------------------------------------------------------------------------



(iv)    evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement has been taken (including receipt of duly executed payoff letters,
UCC-3 termination statements and landlords’ and bailees’ waiver and consent
agreements); provided that no such waiver or consent agreement shall be required
for any landlord or bailee if it cannot be obtained by the Loan Parties using
commercially reasonable efforts; and
(v)    copies of insurance policies or certificates of insurance of the Loan
Parties evidencing insurance coverage meeting the requirements set forth in the
Loan Documents, including appropriate endorsements to insurance policies naming
the Administrative Agent as additional insured (in the case of liability
insurance) or lender’s loss payee (in the case of hazard insurance) on behalf of
the Lenders.
Notwithstanding anything to the contrary in this clause (d), to the extent any
security interest in any Collateral (other than security interests that may be
perfected by (x) the filing of a financing statement under any applicable UCC,
(y) the delivery of certificates evidencing the Equity Interests required to be
pledged pursuant to the Collateral Documents and (z) with respect to material
Collateral that is intellectual property, the filing of short-form security
agreements with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable) is not or cannot be perfected on the
Closing Date after the Borrower’s use of commercially reasonable efforts to do
so, then the perfection of such security interests shall not constitute a
condition precedent to the availability of the initial Credit Extensions on the
Closing Date, but instead shall be required to be perfected after the Closing
Date pursuant to Section 6.19).
(e)    Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying that the conditions
specified in Sections 4.01(m) and 4.02(a) have been satisfied; provided that the
only representations and warranties under this Agreement or any other Loan
Document the accuracy of which shall be a condition to the availability of the
initial Credit Extension on the Closing Date shall be the Specified
Representations.
(f)    Chief Financial Officer’s Certificate. Receipt by the Administrative
Agent and the Arrangers of a certificate (in form and substance reasonably
satisfactory to the Administrative Agent and the Arrangers) signed by the chief
financial officer of the Borrower attesting to the Solvency of the Borrower and
its Subsidiaries, on a consolidated basis, after giving effect to the
Transactions.
(g)    Existing Financing Agreements. (i) Receipt by the Administrative Agent
and the Arrangers of evidence that the Existing Credit Agreement has been, or
substantially concurrently with the initial Credit Extension is being
refinanced, (ii) receipt by the Administrative Agent and the Arrangers of
evidence (including customary payoff letters) that each of the Existing Creative
Circle Credit Agreements has been, or substantially concurrently with the
initial Credit Extension is being, terminated and all Liens securing obligations
under both of the Existing Creative Circle Credit Agreements have been, or
substantially concurrently with the initial Credit Extensions hereunder are
being, released and (iii) on the Closing Date, immediately after giving effect
to the Transactions, the Borrower and its Subsidiaries shall have no outstanding
Indebtedness (other than the Obligations and Indebtedness permitted pursuant to
Section 7.02).
(h)    Financial Matters. The Administrative Agent and the Arrangers shall have
received:
(i)    the audited consolidated balance sheets and the related consolidated
statements of income, stockholder’s equity and cash flows for the fiscal years
ended December 31, 2012, December 31, 2013 and December 31, 2014 of (1) the
Borrower and its Subsidiaries (the “Borrower Audited


96

--------------------------------------------------------------------------------



Financial Statements”) and (2) the Creative Circle Target and its Subsidiaries
(the “Creative Circle Audited Financial Statements”);
(ii)    the unaudited consolidated balance sheets and the related consolidated
statements of income and cash flows for the fiscal quarter ended March 31, 2015
of (1) the Borrower and its Subsidiaries (the “Borrower Interim Financial
Statements”) and (2) the Creative Circle Target and its Subsidiaries (the
“Creative Circle Interim Financial Statements”);
(iii)    a pro forma consolidated balance sheet and related pro forma
consolidated statements of income of the Borrower as of and for the four-quarter
period ended March 31, 2015, prepared after giving effect to the Transactions as
if the Transactions had occurred as of the last day of such four-quarter period
(in the case of such balance sheet) or at the beginning of such period (in the
case of such income statement); and
(iv)    projections of balance sheets, income statements and cash flow
statements of the Borrower and its Subsidiaries prepared by management of the
Borrower on a quarterly basis through December 31, 2016 and annually thereafter
through December 31, 2019.
(i)    PATRIOT Act. The Borrower and each of the other Loan Parties shall have
provided to the Administrative Agent and the Lenders at least five (5) Business
Days prior to the Closing Date the documentation and other information requested
by the Administrative Agent or any Lender at least ten (10) Business Days prior
to the Closing Date in order to comply with requirements of the Act, applicable
“know your customer” and anti-money laundering rules and regulations.
(j)    Fees; Expenses. Receipt by (i) the Administrative Agent and the Arrangers
of any fees and reasonable and documented expenses required to be paid on or
before the Closing Date and (ii) the Lenders of any fees required to be paid on
or before the Closing Date, in each case to the extent invoiced at least one (1)
Business Day prior to the Closing Date (or as otherwise set forth in a funds
flow approved by the Borrower).
(k)    Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all reasonable and documented fees, charges and disbursements of
a single primary legal counsel and, if necessary, one local counsel in any
relevant material jurisdiction to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) , in each case to the extent
invoiced at least one (1) Business Day prior to the Closing Date (or as
otherwise set forth in a funds flow approved by the Borrower).
(l)    Prefunding Breakage Letter. If the Borrower selects the Eurodollar Rate
for the initial Credit Extension to be made on the Closing Date, the
Administrative Agent shall have received the letter agreement referred to in
Section 2.02(f).
(m)    No Creative Circle Material Adverse Effect. Since May 9, 2015, there
shall not have been any fact, event or circumstance that has occurred which,
individually or in the aggregate, has had a Creative Circle Material Adverse
Effect.
(n)    Consummation of the Creative Circle Acquisition.
(i)    The Creative Circle Acquisition shall have been consummated substantially
concurrently with the funding of the initial Credit Extensions on the Closing
Date in accordance with the Creative Circle Purchase Agreement without giving
effect to any amendments, modifications or waivers thereof that are materially
adverse to the Lenders (as reasonably determined by the


97

--------------------------------------------------------------------------------



Arrangers) unless such amendments, modifications or waivers are approved in
writing by the Arrangers.
(ii)    Receipt by the Arrangers of a true, correct and fully executed copy of
all material documentation for the Creative Circle Acquisition, including,
without limitation, the Creative Circle Purchase Agreement, in each case in form
and substance reasonably satisfactory to each Arranger.
(iii)    Each of the representations made by the Creative Circle Target, the
Creative Circle Sellers or any of their respective Subsidiaries or Affiliates or
with respect to the Creative Circle Target or its Subsidiaries or its business
in the Creative Circle Purchase Agreement that are material to the interests of
the Lenders are accurate in all material respects (or if qualified by
materiality or reference to material adverse effect, in all respects), but only
to the extent that in the event of an inaccuracy with respect to, or a breach
of, such representations the Borrower or its Affiliates have the right to
terminate their respective obligations under the Creative Circle Purchase
Agreement or otherwise decline to close the Creative Circle Acquisition.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions. TheSubject to Section 1.07, the
obligation of each Lender to honor any Request for Credit Extension (other than
with respect to a Committed Loan Notice requesting only a conversion of Loans to
the other Type or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:
(a)    the representations and warranties of the Borrower and each other Loan
Party contained in Article 5 or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (or, if any such
representation or warranty is by its terms qualified by concepts of materiality
or reference to Material Adverse Effect, such representation or warranty shall
be true and correct in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, if any such representation or warranty is
by its terms qualified by concepts of materiality or reference to Material
Adverse Effect, such representation or warranty shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this Section
4.02, after the delivery of financial statements pursuant to Section 6.01(a) and
(b), the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively; provided that that the only
representations and warranties the accuracy of which shall be a condition to the
availability of the initial Credit Extension on the ClosingRestatement Date
shall be the Specified Representationsrepresentations specified in Section 7 of
the Fifth Amendment.
(b)    other than with respect to the initial Credit Extensions on the
ClosingRestatement Date, no Default shall have occurred and be continuing, or
would result from such proposed Credit Extension or from the application of the
proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof; provided, however,


98

--------------------------------------------------------------------------------



that no L/C Applications shall be required in connection with the Existing
Letters of Credit becoming Letters of Credit issued hereunder pursuant to
Section 2.03(a)(i).
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE 5    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c, clause (c) or, solely with respect
to any Immaterial Subsidiaries that are not Loan Parties, clause (a), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect. No Loan Party nor any Subsidiary thereof is an EEA Financial
Institution.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is a party (a)
have been duly authorized by all necessary corporate or other organizational
action, and (b) do not (i) contravene the terms of any of such Person’s
Organization Documents; (ii) conflict with or result in any material breach or
contravention of any Material Contract to which such Person is a party; (iii)
result in the creation of any Lien (other than the creation of Liens permitted
under this Agreement) under, or require any payment to be made under any
Contractual Obligation to which such Person is a party or affecting such Person
orupon or with respect to the properties of such Person or any of its
Subsidiaries; (iv) conflict with or result in any material breach or
contravention of any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (v) violate any material Law that has or could reasonably be expected to have
or result in a Material Adverse Effect.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except (x) such as have been obtained or made and are in
full force and effect, (y) filings necessary to perfect Liens created by the
Loan Documents, and (z) other approvals, consents, authorizations or other
actions by, or notices to, or filings the failure to obtain or perform which
would not adversely affect the Liens created under the Collateral Documents and
could not reasonably be expected to result in a Material Adverse Effect.


99

--------------------------------------------------------------------------------



5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
5.05    Financial Statements; No Material Adverse Effect.
(a)    (i) The Borrower Audited Financial Statements and, to the knowledge of
the Borrower, the Creative CircleECS Audited Financial Statements were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; (ii) the Borrower Audited
Financial Statements (A) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby; and (B) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness; and (iii) the Creative CircleECS Audited Financial Statements, to
the knowledge of the Borrower, (A) fairly present the financial condition of the
Creative CircleECS Target and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby and (B) show all material
indebtedness and other liabilities, direct or contingent, of the Creative
CircleECS Target and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.
(b)    (i) The Borrower Interim Financial Statements and, to the knowledge of
the Borrower, the Creative CircleECS Interim Financial Statements were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; (ii) the Borrower Interim
Financial Statements fairly present the financial condition of the Borrower and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby; and (iii) the Creative CircleECS Interim Financial
Statements, to the knowledge of the Borrower, fairly present the financial
condition of the Creative CircleECS Target and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i), (ii) and (iii), to the absence of footnotes and to
normal year-end audit adjustments.
(c)    Since December 31, 2014,2016, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
(d)    The consolidated pro forma financial statements delivered pursuant to
Section 4.01(h)(iii)7 of the Fifth Amendment each fairly present the
consolidated pro forma financial condition of the Borrower and its Subsidiaries
as at such date and the consolidated pro forma results of operations of the
Borrower and its Subsidiaries for the period ended on such date, all in
accordance with GAAP.
(e)    The consolidated forecasted balance sheets, statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section
4.01(h)(iv)7 of the Fifth Amendment and Section 6.01(c) were in each case
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed by the Borrower to be reasonable as of the date such
forecasts were made available to the applicable Arrangers.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries


100

--------------------------------------------------------------------------------



or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or (b) either individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect.
5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect any Material Contract. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan DocumentRestatement Date
Transactions.
5.08    Ownership of Property; Liens; Investments.
(a)    Each Loan Party and each of its Subsidiaries has good record and
marketablevalid title in fee simple to, or valid leasehold interests in, all
real property necessary or used in the ordinary conduct of its business, except
for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    There are no Liens on the property or assets of any Loan Party other than
those Liens set forth on Schedule 5.08(b), and the other Liens permitted by
Section 7.01.
(c)    Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Subsidiaries, showing as of
the date hereofRestatement Date (or, if applicable, the most recent date on
which the Borrower has delivered a supplement to Schedule 5.08(c) pursuant to
Section 6.02(j)) the street address, county or other relevant jurisdiction,
state, record owner and book and fair value thereof. Each Loan Party and each of
its Subsidiaries has good, marketablevalid and insurable fee simple title to the
real property owned by such Loan Party or such Subsidiary, free and clear of all
Liens, other than Liens created or permitted by the Loan Documents, and as
otherwise permitted by Section 7.01.
(d)    Leased Real Property.
(i)    Schedule 5.08(d)(i) sets forth a complete and accurate list of all leases
of real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessee, showing as of the date hereofRestatement Date (or, if applicable,
the most recent date on which the Borrower has delivered a supplement to
Schedule 5.08(d)(i) pursuant to Section 6.02(j)) the street address, county or
other relevant jurisdiction, state, lessor, lessee, and expiration date and
annual rental cost thereof. Each such lease is the legal, valid and binding
obligation of the lessor thereof, enforceable in accordance with its terms
except to the extent the failure of such lease to be so enforceable would cause,
or could reasonably be expected to result in, a Material Adverse Effect upon the
Loan Parties.
(ii)    Schedule 5.08(d)(ii) sets forth a complete and accurate list of all
leases of real property under which any Loan Party or any Subsidiary of a Loan
Party is the lessor, showing as of the date hereofRestatement Date (or, if
applicable, the most recent date on which the Borrower has delivered a
supplement to Schedule 5.08(d)(ii) pursuant to Section 6.02(j)) the street
address, county or other relevant jurisdiction, state, lessor, lessee, and
expiration date and annual rental cost thereof. Each such lease is the legal,
valid and binding obligation of the lessee thereof, enforceable in accordance
with its terms, except to the extent the failure of such lease or leases
(individually or in the aggregate) to be so enforceable would cause, or could
reasonably be expected to result in, a Material Adverse Effect upon the Loan
Parties.
(e)    Schedule 5.08(e) sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the date
hereofRestatement Date (other than intercompany


101

--------------------------------------------------------------------------------



Investments by one Loan Party in another Loan Party), showing as of the date
hereofRestatement Date the amount, obligor or issuer and maturity, if any,
thereof.
5.09    Environmental Compliance.
(a)    The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims,
individually or in the aggregate, have not resulted and could not reasonably be
expected to result in liability of the Borrower or any of its Subsidiaries in an
aggregate amount exceeding the Threshold Amounta Material Adverse Effect.
(b)    Except as otherwise set forth in Schedule 5.09 or in such instances that,
individually or in the aggregate, have not resulted and could not reasonably be
expected to result in liability of the Borrower or any of its Subsidiaries in an
aggregate amount exceeding the Threshold Amounta Material Adverse Effect, none
of the properties currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries is listed or proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
property; there are no and never have been any underground or above‑ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the knowledge of the Loan Parties, on any property formerly
owned or operated by any Loan Party or any of its Subsidiaries; there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries; and Hazardous Materials
have not been released, discharged or disposed of on any property currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries.
(c)    (i) Except as otherwise set forth on Schedule 5.09 or in such instances
that, individually or in the aggregate, have not resulted and could not
reasonably be expected to result in liability of the Borrower or any of its
Subsidiaries in an aggregate amount exceeding the Threshold Amounta Material
Adverse Effect, neither any Loan Party nor any of its Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (ii) except as otherwise set forth on
Schedule 5.09, all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries have been disposed of
in a manner that, individually or in the aggregate, has not resulted and could
not reasonably be expected to result in liability of the Borrower or any of its
Subsidiaries in an aggregate amount exceeding the Threshold Amounta Material
Adverse Effect.
5.10    Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such self-insurance through a captive
subsidiary and such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.
5.11    Taxes. The Borrower and its Subsidiaries have filed all federal, state
and other material tax returns and reports required to be filed, and have paid
all federal, state and other material taxes, assessments,


102

--------------------------------------------------------------------------------



fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been established in accordance with GAAP,
and provided, however, that this representation shall not be untrue if (a) the
Borrower has made a good faith judgment that tax returns are not required to be
filed in a particular state but it is subsequently determined or claimed by such
state that the Borrower was required to have so filed in such state, and (b) the
failure to have so filed does not result in a Material Adverse Effect. There is
no proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.
5.12    ERISA Compliance. With respect to paragraphs (b), (c), (d) and (e) of
this Section 5.12, except in such instances that, individually or in the
aggregate, have not resulted and could not reasonably be expected to result in
liability of the Borrower or any of its Subsidiaries which has not been
satisfied in an aggregate amount exceeding the Threshold Amounta Material
Adverse Effect:
(a)    Except as set forth on Schedule 5.12(a), as of the ClosingRestatement
Date neither the Borrower nor any ERISA Affiliate maintains or is obligated to
maintain or contribute to either a Pension Plan or a Multiemployer Plan.
(b)    (i) each Plan is in compliance with the applicable provisions of ERISA,
the Code and other federal or state Laws, (ii) each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the knowledge of the Borrower,
nothing has occurred which would prevent, or cause the loss of, such
qualification, and (iii) the Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to the Pension Funding Rules, and no
application for a funding waiver or an extension of any amortization period
pursuant to the Pension Funding Rules has been applied for or obtained with
respect to any Pension Plan;
(c)    (i) there are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority with
respect to any Plan, and (ii) there has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan;
(d)    (i) no ERISA Event has occurred or is reasonably expected to occur; (ii)
except as set forth on Schedule 5.12(d), no Pension Plan has any Unfunded
Pension Liability; (iii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could reasonably be expected to be subject to
Section 4069 or 4212(c) of ERISA; and
(e)    With respect to any employee benefit plan (i) maintained by any Borrower
or Subsidiary for the benefit of employees of such entity or entities who are
located in jurisdictions that are not subject to the laws of the United States,
and (ii) if (x) the benefits of which such plan are funded by assets set aside
in advance of the benefits being paid (each, a “Foreign Funded Plan”) (if any),
the fair market value of the assets of such Foreign Funded Plan are sufficient
to satisfy the accrued benefit obligations under such Foreign Funded Plan as of
the date hereofRestatement Date and (y) such plan is not a Foreign Funded Plan
(each, a “Foreign Non-Funded Plan”) (if any), the entity or entities responsible
for the payment of any benefits that


103

--------------------------------------------------------------------------------



may become payable under such Foreign Non-Funded Plan maintain adequate reserves
for the payment of any benefits accrued as of the date hereofRestatement Date.
(f)    As of the Restatement Date the Borrower is not nor will be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments.
5.13    Subsidiaries; Equity Interests; Loan Parties. As of the date
hereofRestatement Date (or, if applicable, the most recent date on which the
Borrower has delivered a supplement to Schedule 5.13 pursuant to Section
6.02(j)), (a) no Loan Party has any Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.13, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents and those permitted pursuant to Section 7.01, (b) no Loan
Party has any equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 5.13, and (c) set forth on
Part (c) of Schedule 5.13 is a complete and accurate list of all Loan Parties,
showing as of such date (as to each Loan Party) the jurisdiction of its
incorporation or formation, the address of its chief executive office and its
United States taxpayer identification number or, in the case of any Foreign
Subsidiary that does not have a United States taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation or formation. The copy of the charter of each Loan Party and each
amendment thereto provided pursuant to Section 4.01(c7 of the Fifth Amendment
(or, if applicable, the most recent date on which the Borrower has delivered an
amendment or amendment and restatement, in each case as permitted by this
Agreement) is a true and correct copy of each such document, each of which is
valid and in full force and effect.
5.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    Following the application of the proceeds of each Borrowing or drawing
under each Letter of Credit, not more than 25% of the value of the assets
(either of the Borrower only or the Borrower and its Subsidiaries on a
consolidated basis) that are subject to the provisions of Section 7.01 or
Section 7.05 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.
(c)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15    Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. The written reports, financial statements,
certificates and other information (taken as a whole) furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) do not contain any material
misstatement of fact or omitsomit to state any material fact necessary to make
the statements therein, in the light of the circumstances under which they


104

--------------------------------------------------------------------------------



were made, not materially misleading, in each case as of the date such
information is provided and as of the ClosingRestatement Date; provided that,
with respect to projected financial information and estimates, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17    Intellectual Property; Licenses, Etc. The Borrower and each of its
Subsidiaries own, or possess the right to use, all of the material trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person, and Schedule 5.17 sets
forth a complete and accurate list of all such IP Rights owned or used by the
Borrower and each of its Subsidiaries as of the date hereofRestatement Date (or,
if applicable, the most recent date on which the Borrower has delivered a
supplement to Schedule 5.17 pursuant to Section 6.02(j)). To the knowledge of
the Borrower, no material slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by the Borrower or any of its Subsidiaries infringes upon any
rights held by any other Person. Except as specifically disclosed on the date
hereofRestatement Date in Schedule 5.17, no claim or litigation regarding any of
the foregoing is pending or, to the knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
5.18    Solvency. The Loan Parties are Solvent on a consolidated basis.
5.19    Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
5.20    Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries as of the ClosingRestatement Date and, except in such instances
that, individually or in the aggregate, have not resulted and could not
reasonably be expected to result in liability of the Borrower or any of its
Subsidiaries in an aggregate amount exceeding the Threshold Amounta Material
Adverse Effect, neither the Borrower nor any Subsidiary has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years.
5.21    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the ClosingRestatement Date and as contemplated hereby and by
the Collateral Documents, no filing or other action will be necessary to perfect
or protect such Liens.


105

--------------------------------------------------------------------------------



5.22    Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
(a)    None of (i) the Borrower or any Subsidiary, or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers,
employees or Affiliates, or (ii) to the knowledge of the Borrower, any agent or
representative of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from the Facilities, (A) is a Sanctioned Person or
currently the subject or target of any Sanctions, (B) is controlled by or is
acting on behalf of a Sanctioned Person, (C) has its assets located in a
Sanctioned Country, or (D) derives revenues from investments in, or transactions
with, Sanctioned Persons.
(b)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower and its Subsidiaries
and their respective directors, officers, employees, agents and Controlled
Affiliates with all Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions.
(c)    Each of the Borrower and its Subsidiaries, and to the knowledge of the
Borrower, each director, officer, employee, agent and Controlled Affiliate of
the Borrower and each such Subsidiary, is in compliance with all Anti-Corruption
Laws and Anti-Money Laundering Laws in all material respects and applicable
Sanctions.
(d)    No proceeds of any Credit Extension have been used, by the Borrower or
any of its Subsidiaries in violation of Section 6.11.
5.23    Senior Indebtedness Status. The Obligations of each Loan Party and each
Subsidiary thereof under this Agreement and each of the other Loan Documents (a)
rank and shall continue to rank at least senior in priority of payment to all
Subordinated Indebtedness and at least equal in priority to all senior unsecured
Indebtedness of each such Person and (b) are designated as “Senior Indebtedness”
(or the equivalent) under all instruments and documents, now or in the future,
relating to all Subordinated Indebtedness of such Person.
ARTICLE 6    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than inchoate contingent obligations that by their terms
survive the termination of the Loan Documents) hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless such
Letter of Credit has been Cash Collateralized), the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and
6.11) cause each Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender(which shall promptly make such information available to the Lenders in
accordance with its customary practice), in form and detail consistent with the
Borrower Audited Financial Statements or, as applicable, the Borrower Interim
Financial Statements:
(a)    upon the earlier of the date that is 90 days after the end of each fiscal
year of the Borrower or the date such information is filed with the SEC, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report
containing management’s discussion


106

--------------------------------------------------------------------------------



and analysis of such financial statements for the fiscal year then ended and a
report and opinion of an independent certified public accountant of nationally
recognized standing acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;
(b)    upon the earlier of the date that is 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower or the date such
information is filed with the SEC, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, together with a report containing management’s discussion and
analysis of such financial statements for the fiscal quarter then ended and such
consolidated statements to be certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and
(c)    as soon as available, but in any event not later than 60 days after the
end of each fiscal year of the Borrower, an annual budget of the Borrower and
its Subsidiaries on a consolidated basis, including forecasts prepared by
management of the Borrower with a reasonable disclosure of the key assumptions
and drivers with respect to such budget, in form satisfactory to the
Administrative Agent and the Required Lenders, of consolidated balance sheets
and statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for such fiscal year.
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default with respect to the
financial covenant set forth in Section 7.11, or, if any such Default shall
exist, stating the nature and status of such event (which may be limited to the
extent consistent with industry practice or the policy of the accounting firm
and which shall be in form and detail consistent with that delivered in
connection with the Borrower Audited Financial Statements, except for such
changes thereto as shall be consented to in writing by the Administrative
Agent);
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended June 30, 2015), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower (which
delivery may, unless the Administrative Agent requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes), which shall include a
reasonably detailed calculation of the basket amounts under Sections 7.03(k)(i)
and 7.06(d)(i);


107

--------------------------------------------------------------------------------



(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party by independent accountants in connection with the
accounts or books of any Loan Party or any of its Subsidiaries, or any audit of
any of them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
(e)    promptly after the furnishing thereof, copies of any material financial
statement or report furnished to any holder of debt securities of any Loan Party
or of any of its Subsidiaries in excess of the Threshold Amount pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;
(f)    as soon as available, but in any event within 30 days after the end of
each fiscal year of the Borrower, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably
specify;[Reserved]
(g)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
(h)    (i) not later than five Business Days after receipt thereof by any Loan
Party or any Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) received under
or pursuant to any instrument, indenture, loan or credit or similar agreement
regarding or related to any breach or default by any party thereto or any other,
(A) any event that could materially impair the value of the interests or the
rights of any Loan Party or otherwise have a Material Adverse Effect and, (B) in
the case of any instrument, indenture, loan or credit or similar agreement with
respect to Indebtedness that is in excess of the Threshold Amount, regarding or
related to any material breach or default by any party thereto, and (ii) from
time to time upon request by the Administrative Agent, such information and
reports regarding such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request;
(i)    promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could (i)
reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in any mortgages that are included in the Collateral
Documents after the date hereof to be subject to any material restrictions on
ownership, occupancy, use or transferability under any Environmental Law;
(j)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), (i) a report supplementing Schedules 5.08(b), 5.08(c),
5.08(d)(i) and 5.08(d)(ii), including an identification of all Material Real
Property disposed of by any Loan Party or any Subsidiary thereof during such
fiscal year,


108

--------------------------------------------------------------------------------



a list and description (including the street address, county or other relevant
jurisdiction, state, record owner and book value thereof) of all Material Real
Property, if any, acquired during such fiscal year and a description of such
other changes in the information included in such Schedules as may be necessary
for such Schedules to be accurate and complete; (ii) a report supplementing
Schedule 5.17, setting forth (A) a list of registration numbers for all material
patents, trademarks, service marks, trade names and copyrights awarded to the
Borrower or any Subsidiary thereof during such fiscal year and (B) a list of all
material patent applications, trademark applications, service mark applications,
trade name applications and copyright applications submitted by the Borrower or
any Subsidiary thereof during such fiscal year and the status of each such
application; and (iii) a report supplementing Schedule 5.13 containing a
description of all changes in the information included in such Schedule as may
be necessary for such Schedule to be accurate and complete, each such report to
be signed by a Responsible Officer of the Borrower and to be in a form
reasonably satisfactory to the Administrative Agent;
(k)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request; and
(l)    promptly after any change in the location of the Borrower’s primary cash
management account to a new state.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (A) upon the written request of the
Administrative Agent or any Lender, the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower and the other Loan Parties
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks, SyndTrak or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive MNPI with respect to the Borrower or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,”


109

--------------------------------------------------------------------------------



the Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any MNPI (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
6.03    Notices. Promptly notify the Administrative Agent and each Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
(c)    (i) if the Borrower or any Loan Party begins to maintain or contribute
to, or becomes obligated to maintain or contribute to, a Pension Plan or a
Multiemployer Plan, or (ii) of the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that, individually or in the aggregate,
have occurred, could reasonably be expected to result in liabilities of the Loan
Parties in excess of $5,000,000a Material Adverse Effect;
(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b);
(e)    of the (i) occurrence of any Disposition of property or assets for which
the Borrower is required to make a mandatory prepayment pursuant to Section
2.05(b)(ii), (ii) incurrence or issuance of any Indebtedness for which the
Borrower is required to make a mandatory prepayment pursuant to Section
2.05(b)(iii), and (iii) occurrence of any Insurance and Condemnation Event for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iv); and
(f)    of (i) the receipt of notice from a Governmental Authority that enforces
Sanctions or any Anti-Corruption Laws or Anti-Money Laundering Laws or (ii) any
voluntary disclosure from any Loan Party or any of its Subsidiaries to any
Governmental Authority, in each case of clauses (i) and (ii) of this subsection,
regarding a possible violation of Anti-Corruption Laws, Anti-Money Laundering
Laws or Sanctions, together with any related copies thereof.
Each notice pursuant to Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken or proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies


110

--------------------------------------------------------------------------------



upon it or its properties or assets; (b) all lawful claims which, if unpaid,
would by law become a Lien upon its property; and (c) all Indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness; provided that such
payment and discharge shall not be required with respect to any such tax
liabilities, assessments, governmental charges, levies, claims or Indebtedness
so long as (x)(i) the validity or amount thereof shall be contested in good
faith by appropriate proceedings timely instituted and diligently conducted and
the applicable Loan Party or Subsidiary shall have set aside on its books
adequate reserves or other appropriate provisions with respect thereto in
accordance with GAAP and (ii) such contest operates to suspend collection of the
contested tax liabilities, assessments, governmental charges, levies, claims or
Indebtedness and enforcement of a Lien, if applicable, other than a Lien
permitted under Section 7.01 andor (y) the failure to pay could not reasonably
be expected to result in a Material Adverse Effect.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except (i) for Immaterial Subsidiaries that are
not Loan Parties or (ii) in a transaction permitted by Section 7.04 or 7.05; (b)
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted (provided that
the foregoing shall not be deemed to apply to any casualty or condemnation that
could not reasonably be expected to have a Material Adverse Effect); (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against (including, without limitation, hazard and business
interruption) by Persons engaged in the same or similar business, of such types
and in such amounts as are customarily carried under similar circumstances by
such other Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance
(except as a result of cancellation due to non-payment of premium, in which
case, only 10 days’ prior written notice will be required). From time to time
after the Restatement Date, deliver to the Administrative Agent, upon its
reasonable request, information in reasonable detail as to the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby.
6.08    Compliance with Laws. Comply with the requirements of all applicable
Laws (including ERISA and the Act) and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect. The Borrower will maintain in effect
and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and Affiliates with Anti-Corruption Laws and applicable Sanctions.


111

--------------------------------------------------------------------------------



6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender (in the case of a Lender, coordinated
through the Administrative Agent) to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that in the absence of an Event of Default, the
Borrower will not be required to reimburse the expense of more than one such
visit for the Administrative Agent and the Lenders (or any of their respective
representatives or independent contractors) in a year.
6.11    Use of Proceeds. Use the proceeds of (a) the Initial Term B
LoansRestatement Date Draw to finance a portion of the Restatement Date
Transactions, and (b(b) the Delayed Draw to repay in full all amounts
outstanding (including accrued and unpaid interest) under the ECS Seller Note
and (c) the Revolving Credit Facility for general corporate purposes, including,
but not limited to, financing a portion of the Restatement Date Transactions,
ongoing working capital, permitted share repurchases and Permitted Acquisitions;
provided that in no event shall the proceeds of the Credit Extensions be used in
contravention of any Law or of any Loan Document or, directly or indirectly, (i)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.
6.12    Covenant to Guarantee Obligations and Give Security.
(a)    Subject to the proviso set forth below, (w) upon the formation or
acquisition of any new direct or indirect Subsidiary (other than an Immaterial
Subsidiary or an Excluded Foreign Subsidiary) by any Loan Party, (x) if the
Borrower has knowledge that any Foreign Subsidiary ceases to constitute an
Excluded Foreign Subsidiary, (y) if any Subsidiary ceases to constitute an
Immaterial Subsidiary or (z) if at any time any Subsidiary issues, guarantees or
otherwise is obligated on any SubordinatedJunior Indebtedness or any other
Indebtedness incurred pursuant to Section 7.02(j) and such Subsidiary is not a
Guarantor, in each case promptly notify the Administrative Agent and within 30
days thereafter (or such later times as may be determined by the Administrative
Agent in its sole discretion) and in each case at the Borrower’s expense:
(i)    cause such Subsidiary, and cause each direct and indirect parent of such
Subsidiary (if it has not already done so), to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the Secured
Obligations,
(ii)    cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to duly execute and deliver to the
Administrative Agent security and pledge agreements and supplements and joinders
to existing Collateral Documents, as specified by and in


112

--------------------------------------------------------------------------------



form and substance reasonably satisfactory to the Administrative Agent
(including delivery of all Pledged Interests (as defined in the Pledge
Agreement) in and of such Subsidiary, and other instruments of the type
specified in Section 4.01(d)), securing payment of all the Secured Obligations
of such Subsidiary or such parent, as the case may be, under the Loan Documents
and constituting Liens on all such personal properties,
(iii)    cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to take whatever action (including
the filing of Uniform Commercial Code financing statements, the giving of
notices and the endorsement of notices on title documents) may be necessary or
advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the personal property purported
to be subject to the security and pledge agreements and supplements and joinders
to existing Collateral Documents delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms,
(iv)    deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties acceptable to the Administrative Agent as to the matters
contained in clauses (i), (ii) and (iii) above, and, with respect to such
matters, in substantially the form of the opinions delivered pursuant to Section
4.01(b), and as to such other matters as the Administrative Agent may reasonably
request, and
(v)    deliver to the Administrative Agent such Organization Documents, board
resolutions or consents, incumbency, other documents, and certificates referred
to in Section 4.01, such updated Schedules to the Loan Documents with respect to
such Subsidiary and such other documents, in each case as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent;
provided, that, unless the Borrower and the Administrative Agent otherwise
agree, in no event shall (1) any Excluded Foreign Subsidiary or Immaterial
Subsidiary be required to guaranty the payment of any Secured Obligation (unless
the circumstances described in subclause (3) of this clause (a) apply), (2) the
Loan Parties, individually or collectively, be required to pledge in excess of
65% of the outstanding voting Equity Interests of any Excluded Foreign
Subsidiary or (3) a security interest be required to be granted on any property
of any Excluded Foreign Subsidiary or Immaterial Subsidiary as security for any
Secured Obligation; provided further that (I) any Loan Party that pledges the
Equity Interests of any Foreign Subsidiary shall only be required to execute a
pledge governed by any foreign Laws and (II) any Foreign Subsidiary that is not
an Excluded Foreign Subsidiary or Immaterial Subsidiary shall only be required
to enter into a guaranty or guaranty agreement supplement or take any action to
pledge its assets under the Collateral Documents if, in each case, (A) the
Administrative Agent reasonably determines that the benefits to the Lenders of
having such a pledge by such Loan Party governed by foreign Laws or having a
Foreign Subsidiary enter into such guaranty or guaranty supplement and pledge
its assets outweighs the cost to the Borrower and its Subsidiaries of such
actions and (B) the Administrative Agent requests such foreign Law pledge,
guaranty, guaranty supplement and/or pledge.
(b)    Upon the acquisition of any real property by any Loan Party, if such
property, has a fair market value in excess of $3,000,000 individually or would
cause the aggregate fair market value of all real property acquired since the
Closing Date to exceed $7,000,00030,000,000 individually (any such real
property, the “Material Real Property” (it being acknowledged and agreed that
all real property shall be subject to the negative pledge requirements of
Section 7.01 and the double negative pledge requirements of


113

--------------------------------------------------------------------------------



Section 7.09(c)), that in the judgment of the Administrative Agent is not
already subject to a perfected first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties, at the Borrower’s
expense (i) within 10 Business Days after such acquisition, furnish to the
Administrative Agent (x) a description of the property so acquired in detail
reasonably satisfactory to the Administrative Agent and (y) “life of the loan”
flood zone determinations and, as applicable, flood insurance and borrower
notices (all in compliance with applicable regulations and Flood Laws) with
respect to such real property, each in scope, form and substance reasonably
satisfactory to the Administrative Agent and (ii) within 60 days after such
acquisition (or such later time as may be determined by the Administrative Agent
in its sole discretion):
(A)    cause the applicable Loan Party to deliver to the Administrative Agent,
with respect to such real property, title reports, surveys and engineering,
soils and other reports and environmental assessment reports, each in scope,
form and substance reasonably satisfactory to the Administrative Agent,
provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent,
(B)    cause the applicable Loan Party to duly execute and deliver to the
Administrative Agent deeds of trust, trust deeds, deeds to secure debt,
mortgages, and other security and pledge agreements and supplements and joinders
to existing Collateral Documents, as specified by and in form and substance
reasonably satisfactory to the Administrative Agent, securing payment of all the
Secured Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such real property,
(C)    cause the applicable Loan Party to take whatever action (including the
recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on such real
property, enforceable against all third parties,
(D)    deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (A) and (B) above and, with respect to such
matters, in substantially the form of the opinions delivered pursuant to Section
4.01(b), and as to such other matters as the Administrative Agent may reasonably
request, and
(E)    deliver to the Administrative Agent such Organization Documents, board
resolutions or consents, incumbency, other documents, and certificates referred
to in Section 4.01, such updated Schedules to the Loan Documents with respect to
such Material Real Property and such other documents, in each case as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent;
Notwithstanding anything herein to the contrary, no mortgage, deed of trust,
trust deed, deed to secure debt or other security instrument with respect to any
real property shall be executed until (A) each Revolving Credit Lender has
received, at least twenty (20) days in advance of signing, all of the
documentation described in clause (b)(i) above with respect to such property and
(B) each Revolving Credit Lender has received such other documents that are
necessary to comply with the Flood Laws and all other applicable flood laws and
regulations with respect to such property, but only to the extent such other
documents described


114

--------------------------------------------------------------------------------



in this clause (B) shall have been requested by such Revolving Credit Lender in
a writing received by the Administrative Agent within ten (10) days of such
Revolving Credit Lender’s receipt of the documentation described in clause
(b)(i) above.
(c)    Upon the request of the Administrative Agent following the occurrence and
during the continuance of a Default, the Borrower shall, at the Borrower’s
expense:
(i)    within 10 days after such request, furnish to the Administrative Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail reasonably satisfactory to the Administrative
Agent, and
(ii)    as promptly as practicable after such request, deliver, upon the request
of the Administrative Agent in its sole discretion, to the Administrative Agent
with respect to each parcel of real property owned or held by the Borrower and
its Subsidiaries, title reports, surveys and engineering, soils and other
reports, “life of the loan” flood zone determinations and, as applicable, flood
insurance and borrower notices (all in compliance with applicable regulations)
and environmental assessment reports, each in scope, form and substance
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Loan Party or any of its Subsidiaries shall have otherwise received any
of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent.
(d)    At any time upon request of the Administrative Agent, promptly execute
and deliver any and all further instruments and documents and take all such
other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, deeds of trust, trust deeds, deeds to secure
debt, mortgages, and other security and pledge agreements and supplements and
joinders to existing Collateral Documents.
6.13    Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that (i) its obligation
to do so is being contested in good faith and by proper proceedings and
appropriate reserves are being maintained with respect to such circumstances in
accordance with GAAP or (ii) the failure to take such action, individually or in
the aggregate, has not resulted and could not reasonably be expected to result
in liability of the Borrower or any of its Subsidiaries in an aggregate amount
exceeding the Threshold Amount for all such failuresa Material Adverse Effect.
6.14    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable lawLaw, subject any Loan Party’s or any of its Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter


115

--------------------------------------------------------------------------------



intended to be covered by any of the Collateral Documents, (iii) perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (iv)
assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.
6.15    Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Borrower or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and promptly cure any
such default thereunder, and cause each of its Subsidiaries to do so, except, in
any case, where the failure to do so, either individually or in the aggregate,
could not be reasonably likely to have a Material Adverse Effect.
6.16    Material Contracts. Perform(a) Enforce each Material Contract in
accordance with its terms except where the failure to do so, individually and in
the aggregate, could not reasonably be expected to have Material Adverse Effect,
(b) perform and observe in all material respects all the terms and provisions of
each Material Contract to be performed or observed by it, and (c) maintain each
such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its material terms, take all such action to such end
as may be from time to time reasonably requested by the Administrative Agent
and, upon reasonable request of the Administrative Agent, make to each other
party to each such Material Contract such demands and requests for information
and reports or for action as any Loan Party or any of its Subsidiaries is
entitled to make under such Material Contract, and cause each of its
Subsidiaries to do so; provided, however, that the Loan Parties’ obligations
under this Section 6.16 shall not apply with respect to any operating leases
(including leases of real property) unless the breach or termination of such
lease could reasonably be expected to result in a Material Adverse Effect upon
the Loan Parties.
6.17    Cash Collateral Accounts. Maintain, and cause each of the other Loan
Parties to maintain, all Cash Collateral Accounts with Wells Fargo or another
commercial bank located in the United States, which has accepted the assignment
of such accounts to the Administrative Agent for the benefit of the Secured
Parties pursuant to the terms of the Security Agreement.
6.18    Maintenance of Debt Ratings. Use commercially reasonable efforts to
maintain all Debt Ratings.
6.19    Post-Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 6.19, in each case within the time limits specified
on such schedule (or such later times as the Administrative Agent may agree in
its sole discretion).
ARTICLE 7    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than inchoate contingent obligations that by their
terms survive the termination of the Loan Documents) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless such
Letter of Credit has been Cash Collateralized), the Borrower shall not, nor
shall it permit any Subsidiary to, directly or indirectly:


116

--------------------------------------------------------------------------------



7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Borrower or any of its Subsidiaries as
debtor, or assign any accounts or other right to receive income, other than the
following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereofRestatement Date and listed on Schedule
5.08(b) and any replacements, modifications, renewals or extensions thereof;
provided that (i) the property covered thereby is not changed (except, in the
case of Permitted Refinancing Indebtedness incurred under Section 7.02, to
refinance, refund, renew, extend or replace any existing lease, any replacement
property of a similar type and value subject to a replacement lease), (ii) the
amount secured or benefited thereby is not increased except as contemplated by
Section 7.02(d), (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any replacement, modification, renewal or extension of
the obligations secured or benefited thereby is permitted by Section 7.02(d);
(c)    Liens for taxes, assessments or other governmental charges not yet
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
suppliers’, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, (other than any Lien imposed by ERISA) which has resulted or could
reasonably be expected to result in liability, together with any other Lien
imposed by ERISA, in an aggregate amount in excess of the Threshold Amount;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds, governmental contracts and other obligations of a like nature
incurred in the ordinary course of business;
(g)    easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments and other similar encumbrances and title deficiencies
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(h)    Liens securing judgments, attachments and awards for the payment of money
not constituting an Event of Default under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Section 7.02(f); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;
(j)    Liens arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers so long as such
Liens are for amounts not yet due and payable or delinquent


117

--------------------------------------------------------------------------------



or, to the extent such amounts are so due and payable, such amounts are being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP;
(k)    leases of the real properties of any Loan Party or any Subsidiary, in
each case entered into in connection with a Disposition permitted by Section
7.05 or a Permitted Acquisition or in the ordinary course of the business of
such Loan Party or Subsidiary so long as in each case such leases do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary conduct of the business of any Loan Party or any Subsidiary or (ii)
materially impair the use (for its intended purposes) or the value of the
property subject thereto;
(l)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash, Cash Equivalents and other investment property on deposit
in one or more accounts maintained by any Loan Party or any Subsidiary, in each
case granted in the ordinary course of business in favor of the bank or banks
with which such accounts are maintained, solely securing amounts owing to such
bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; provided
that in no case shall any such Liens secure (either directly or indirectly) the
repayment of any Indebtedness;
(m)    Liens on property of (i) a personPerson existing at the time such
personPerson is acquired or merged with or into or consolidated with any Loan
Party or any Subsidiary and (ii) the Borrower or any of its Subsidiaries
existing at the time such tangible property or tangible assets are purchased or
otherwise acquired by the Borrower or any such Subsidiary, in each case to the
extent securing Indebtedness permitted by Section 7.02 (and not created in
anticipation or contemplation thereof); provided that such Liens do not extend
to property not subject to such Liens at the time of purchase or acquisition
(other than improvements thereon) and are no more favorable to the lienholders
than such existing Lien;
(n)    licenses of IP Rights granted by any Loan Party or any Subsidiary in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Loan Parties and their Subsidiaries;
(o)    the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases or consignment of goods;
(p)    Liens securing Indebtedness incurred pursuant to Section 7.02(h);
provided that (i) such Liens do not extend to, or encumber, property which
constitutes Collateral and (ii) such Liens extend only to the property (or
Equity Interests) of the Foreign Subsidiary incurring such Indebtedness or a
Subsidiary of such Foreign Subsidiary that is not a Loan Party; and
(q)    other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $20,000,000the greater of (x) $40,000,000 and (y) 10% of
Consolidated EBITDA as of the most recent Measurement Period at the time of
incurrence thereof; provided that if any such Lien attaches to any Collateral it
is either junior to, or subordinated to, the Liens created under the Loan
Documents pursuant to agreements in form and substance reasonably satisfactory
to the Administrative Agent; and
(r)    Liens on Collateral securing Indebtedness permitted under Sections
7.02(m); provided that, if applicable, any such Indebtedness is subject to an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent.
7.02    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:


118

--------------------------------------------------------------------------------



(a)    obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
(b)    Indebtedness of (i) a Subsidiary of the Borrower owed to the Borrower or
another Loan Party or of the Borrower owed to a Loan Party, which Indebtedness
shall in each case, (A) constitute Collateral, (B) be on subordination terms, if
any, reasonably acceptable to the Administrative Agent and (C) be otherwise
permitted under the provisions of Section 7.03; or (ii) a Subsidiary of the
Borrower that is not required to be a Loan Party owed to another Subsidiary of
the Borrower that is not a Loan Party;
(c)    Indebtedness under the Loan Documents;
(d)    Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; (ii) such
refinancing, refunding, renewing or extending Indebtedness has a later or equal
final maturity and longer or equal weighted average life than the Indebtedness
being renewed or refinanced; (iii) the terms of the collateral (if any) and the
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended; and (iv) the interest rate applicable
to any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;Restatement Date and listed on
Schedule 7.02 and any Permitted Refinancing Indebtedness in respect thereof;
(e)    Guarantees of any Loan Party in respect of Indebtedness otherwise
permitted under this Section 7.02; provided that any Guarantee of any
Refinancing Debt shall only be permitted if it meets the requirements of Section
2.19(a); provided further that any Guarantee of Permitted Refinancing
Indebtedness shall only be permitted if it meets the requirements of the
definition of Permitted Refinancing Indebtedness;
(f)    Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i) and refinancing and renewalsany
Permitted Refinancing Indebtedness in respect thereof; provided, however, that
the aggregate amount of all such Indebtedness (including any such Permitted
Refinancing Indebtedness) at any one time outstanding shall not exceed
$20,000,000the greater of (x) $40,000,000 and (y) 10% of Consolidated EBITDA as
of the most recent Measurement Period at the time of incurrence thereof;
(g)    Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of any Loan Party in the ordinary course of business, including
guarantees or obligations of any Loan Party with respect to letters of credit
supporting such bid, performance or surety bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for money borrowed); provided, however, that the aggregate amount
of all such Indebtedness at any one time outstanding when combined with the


119

--------------------------------------------------------------------------------



aggregate outstanding amount at such time of all Indebtedness incurred pursuant
to Section 7.02(l) shall not exceed $10,000,00025,000,000;
(h)    other Indebtedness (whether of Loan Parties or Subsidiaries that are not
Loan Parties) and any Permitted Refinancing Indebtedness in respect thereof, in
an aggregate principal amount (including the aggregate principal amount of such
Permitted Refinancing Indebtedness) not to exceed $30,000,000 at any time
outstandingthe greater of (x) $75,000,000 and (y) 25% of Consolidated EBITDA as
of the most recent Measurement Period at the time of incurrence thereof;
(i)    unsecured Earnout Obligations in an aggregate amount not to exceed (i)
$50,000,000 at any time outstanding if the Consolidated Total Leverage Ratio
(determined at the time of incurrence on a pro forma basis after giving effect
to such Earnout Obligations) is greater than or equal to 2.50 to 1.00; or (iithe
greater of (x) $75,000,000 at any time outstanding if theand (y) 25% of
Consolidated Total Leverage Ratio (determinedEBITDA as of the most recent
Measurement Period at the time of incurrence on a pro forma basis after giving
effect to such Earnout Obligations) is less than 2.50 to 1.00thereof;
(j)    (i) unsecured Indebtedness (including unsecured Subordinated Indebtedness
and Permitted Convertible Indebtedness) of the Borrower or any other Loan Party;
provided that (A) no Default shall have occurred and be continuing or would be
caused by the incurrence of such Indebtedness; (B) after giving effect to the
incurrence of such Indebtedness and the receipt and application of the proceeds
thereof, the Consolidated Total Leverage RatioBorrower shall be in pro forma
compliance with the Debt Incurrence Test (determined based on the financial
information received for the fiscal quarter most recently ended prior to the
date of incurrence of such Indebtedness for which financial statements have been
delivered to the Administrative Agent pursuant to Section 4.01(h)(ii),7 of the
Fifth Amendment, Section 6.01(a) or Section 6.01(b), as applicable, and assuming
the funding in full of such Indebtedness) would be at least 0.25 below the then
applicable ratio set forth in Section 7.11; (C) such Indebtedness does not
mature, require any scheduled payment of principal, require any mandatory
payment, redemption or repurchase prior to the date that is six months91 days
after the latest of the maturity dates of all Term Loans or Commitments in
effect at the time of issuance of such Indebtedness (other than a customary
mandatory prepayment or mandatory offer to repurchase in connection with a
change of control or asset sale that requires the prior payment in full of, and
termination of all commitments with respect to, the Obligations as a condition
to such mandatory prepayment or mandatory offer to repurchase); provided that
(x) any Indebtedness that automatically converts to, or is exchangeable into,
notes or other Indebtedness that meet this clause (C) shall be deemed to satisfy
this condition so long as the Borrower or applicable Loan Party irrevocably
agrees at the time of the issuance thereof to take all actions necessary to
convert or exchange such Indebtedness); and (y) neither (1) any provision of
such Indebtedness requiring an offer to purchase Permitted Convertible
Indebtedness as a result of a change of control, delisting or asset sale or
other fundamental change nor (2) any early conversion or exchange of (or the
ability to convert or exchange early) any Permitted Convertible Indebtedness in
accordance with the terms of the documentation governing such Permitted
Convertible Indebtedness shall violate this clause (i)(C); and (D) such
Indebtedness does not include any financial performance “maintenance” covenants
(whether stated as a covenant, default or otherwise, although “incurrence-based”
financial tests may be included) or cross-defaults (but may include
cross-payment defaults and cross-defaults at the final stated maturity thereof
and cross-acceleration); and (E) such Indebtedness bears interest at a rate that
has been approved by the Borrower’s board of directors (or other equivalent
governing body); and (ii) any refinancings, refundings, renewals or extensions
of such Indebtedness; provided that (A) the principal amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and the direct or contingent obligor with respect thereto
is not changed, as a result or


120

--------------------------------------------------------------------------------



in connection with such refinancing; (B) no Default shall have occurred and be
continuing or would be caused by such refinancing, refunding, renewal or
extension; (C) such refinancing, refunding, renewing or extending Indebtedness
shall have a maturity date that is equal to or later than the final maturity
date of the Indebtedness being refinanced, refunded, renewed or extended; (D)
the terms of the subordination (if any) and other material terms taken as whole,
of any such refinancing, refunding, renewing or extending Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are (1) no less favorable in any material respect to the Loan Parties or the
Lenders than the terms of any agreement or instrument governing the Indebtedness
being refinanced, refunded, renewed or extended or (2) otherwise permitted under
clause (i) above; and (E) the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate; and and (ii) any Permitted Refinancing
Indebtedness in respect of any Indebtedness incurred under subclause (i) of this
clause (j);
(k)    Indebtedness in connection with an overdraft line in an aggregate
principal amount not to exceed $10,000,00015,000,000 at any one time
outstanding.;
(l)    (i) Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 7.03, to the extent that (A) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (B) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and (C)
the aggregate outstanding principal amount of such Indebtedness at any time when
combined with the aggregate outstanding amount at such time of any Permitted
Refinancing Indebtedness incurred pursuant to subclause (ii) of this clause (l)
and Indebtedness incurred pursuant to Section 7.02(g) does not exceed
$25,000,000 and (ii) any Permitted Refinancing Indebtedness in respect of
Indebtedness incurred pursuant to subclause (i) of this clause (l); and
(m)    (i) Indebtedness under Refinancing Notes, one hundred percent (100%) of
the Net Cash Proceeds of which are applied to repay outstanding Loans and (ii)
any Permitted Refinancing Indebtedness in respect of Indebtedness incurred
pursuant to subclause (i) of this clause (m).
7.03    Investments. Make or hold any Investments, except:
(a)    Investments held by the Borrower and its Subsidiaries in the form of cash
and Cash Equivalents;
(b)    (i) loans and advances to officers, directors and employees of the
Borrower and Subsidiaries in an aggregate amount not to exceed
$5,000,00010,000,000 at any time outstanding, for travel, entertainment,
relocation and analogous ordinary business purposes and to purchase Equity
Interests of Borrower and (ii) commission draws made in the ordinary course of
business;
(c)    (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereofRestatement Date as set forth on
Schedule 5.08(e), (ii) additional Investments by the Borrower and its
Subsidiaries in Loan Parties, (iii) additional Investments by Subsidiaries of
the Borrower that are not Loan Parties in other Subsidiaries that are not Loan
Parties and (iv) so long as no Default has occurred and is continuing at the
time of such Investment or would result from such Investment, additional
Investments by the Loan Parties in Subsidiaries that are not Loan Parties
(including, Acquisitions of Excluded Foreign Subsidiaries or Persons that do not
become Loan Parties to the extent such Acquisitions otherwise satisfy the
requirements for Permitted Acquisitions) in an aggregate outstanding amount not
to


121

--------------------------------------------------------------------------------



exceed $20,000,000the greater of (x) $40,000,000 and (y) 10% of Consolidated
EBITDA as of the most recent Measurement Period at the time such Investment is
made;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Guarantees permitted by Section 7.02;
(f)    Investments existing on the date hereofRestatement Date (other than those
referred to in Section 7.03(c)(i)) and set forth on Schedule 5.08(e) and any
extensions, renewals or reinvestments thereof;
(g)    Permitted Acquisitions of Persons that become Guarantors or otherwise
become Loan Parties pursuant to and in accordance with all applicable provisions
of Section 6.12;
(h)    Investments consisting of (i) negotiable instruments held for collection
in the ordinary course of business or (ii) lease, utility and other similar
deposits in the ordinary course of business;
(i)    Investments made by the Borrower or any Subsidiary that consist of
consideration received in connection with a Disposition made in compliance with
Section 7.05;
(j)    purchases of Equity Interests of Borrower to the extent permitted
pursuant to Sections 7.06(d) or (e);
(k)    so long as no Default shall exist or result therefrom, the Borrower may
make Investments; provided that after giving effect thereto:
(i)    the amount of such Investment shall be limited as follows:
(i)    (A) the aggregate amount of all Investments made since the Restatement
Date pursuant to this Section 7.03(k) and all Restricted Payments made since the
Restatement Date pursuant to Section 7.06(d) in each case when the Applicable
Total Leverage Ratio is less than or equal to 3.25 to 1.00 shall not exceed an
amount equal to the sum of (1) $50,000,000 plus (2)$75,000,000 plus Retained
Excess Cash Flow (such amount, the “Investment/RP Basket”); provided that no
more than (A) $75,000,000 of the Investment/RP Basket may be utilized at any
time when the Applicable Total Leverage Ratio is greater than 3.50 to 1.00 and
(B) $25,000,000 of the Investment/RP Basket may be utilized at any time when the
Applicable Total Leverage Ratio is greater than 4.00 to 1.00;
(B)    the aggregate amount of all Investments made pursuant to this Section
7.03(k) and all Restricted Payments made pursuant to Section 7.06(d) in each
case when the Applicable Total Leverage Ratio is greater than 3.25 to 1.00 but
less than or equal to 3.75 to 1.00 shall not exceed $50,000,000; and
(C)    the aggregate amount of all Investments made pursuant to this Section
7.03(k) and all Restricted Payments made pursuant to Section 7.06(d) in each
case when the Applicable Total Leverage Ratio is not as set forth in clauses (A)
or (B) above shall not exceed $10,000,000;


122

--------------------------------------------------------------------------------



(ii)    after giving effect to such Investment and any Indebtedness incurred in
connection therewith, the Borrower shall be in pro forma compliance (determined
at the time such Investment is made based on the financial information received
for the fiscal quarter most recently ended prior to such time for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 4.01(h)(ii),7 of the Fifth Amendment, Section 6.01(a) or Section
6.01(b), as applicable, and on a pro forma basis after giving effect to such
Investment and any Indebtedness incurred in connection therewith) with (A) the
Debt Incurrence Test and (B) the financial covenant set forth in Section 7.11
(after giving effect to any then applicable Secured Leverage Ratio Increase);
and
(iii)    Liquidity shall not be less than $25,000,000 immediately after giving
effect to any such Investment and any Indebtedness incurred in connection
therewith;
provided, in each case, that, for the avoidance of doubt, any Investment
permitted to be made pursuant to the applicable basket amount set forth in
clauses (i)(A) or (i)(B) of this Section 7.03(k) based on the Consolidated Total
Leverage Ratio determined at such time shall not result in an Event of Default
under this Section 7.03(k) solely due to a change in the Consolidated Total
Leverage Ratio after the date such Investment is made;
(l)    Each of (i) the Creative Circle Acquisition and (ii) the ECS Acquisition;
and
(m)    other Investments not exceeding $10,000,000 in the aggregate in any
fiscal year of the Borrowerin an aggregate amount outstanding not to exceed the
greater of (x) $40,000,000 and (y) 10% of Consolidated EBITDA as of the most
recent Measurement Period at the time such Investment is made; provided,
however, that no Investments made pursuant to this Section 7.03(m) shall be
Investments of Loan Parties in Foreign Subsidiaries; and
(n)    the purchase of any Permitted Bond Hedge Transaction by the Borrower or
any of its Subsidiaries and the performance of its obligations thereunder.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that the following
shall be permitted:
(a)    any Subsidiary may merge with or dissolve or liquidate into (i) the
Borrower; provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries; provided that when any Loan
Party is merging with another Subsidiary, such Loan Party shall be the
continuing or surviving Person;
(b)    any Loan Party other than the Borrower may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party;
(c)    any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation or dissolution) to (i) another Subsidiary that is not a Loan Party
or (ii) to a Loan Party;
(d)    in connection with any Permitted Acquisition, the Borrower or any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) in the case of a merger to which the Borrower is not a party, the Person
surviving such merger shall be a direct or indirect wholly-owned Subsidiary of
the Borrower, (ii) in the case


123

--------------------------------------------------------------------------------



of any such merger to which the Borrower is a party, the Borrower is the
surviving Person and (iii) in the case of any such merger to which any Loan
Party (other than the Borrower) is a party, the surviving Person in such merger
is, or becomes, a Loan Party;
(e)    so long as no Default has occurred and is continuing or would result
therefrom, any Subsidiary of the Borrower may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided, however, that in each case, immediately after giving effect thereto
(i) in the case of any such merger to which the Borrower is a party, the
Borrower is the surviving corporation and (ii) in the case of any such merger to
which any Loan Party (other than the Borrower) is a party, such Loan Party is
the surviving corporation;
(f)    any Dispositions in compliance with Section 7.05; and
(g)    Investments in compliance with Section 7.03(c)(iv).
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete, surplus or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business and the
write-off, discount, sale or other disposition of defaulted or past-due
receivables and similar obligations in the ordinary course of business and not
undertaken as part of an accounts receivable financing transaction;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property in the form of an Investment permitted pursuant
to Section 7.03;
(e)    Dispositions permitted by Section 7.04 (other than Section 7.04(f));
(f)    Dispositions consisting of exclusive licenses permitted under Section
7.01(n), provided, however, that such exclusive licenses shall consist of
licenses granted in the ordinary course of the Borrower’s or other Loan Parties’
business;
(g)    Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) the book value
of any individual piece of property or business unit Disposed of in reliance on
this clause (g) shall not exceed $2,500,0005,000,000 and (iii) the aggregate
book value of all property Disposed of in reliance on this clause (g) in any
fiscal year shall not exceed $5,000,00010,000,000;
(h)    so long as no Default shall occur and be continuing, the grant of any
option or other right to purchase any asset in a transaction that would be
permitted under the provisions of Section 7.05(g);
(i)    leases or subleases of real or personal property in the ordinary course
of business and in accordance with the applicable Collateral Documents; and


124

--------------------------------------------------------------------------------



(j)    Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of any such Disposition,
no Default shall exist or would result from such Disposition, (ii) the aggregate
consideration received for all such Dispositions in any given fiscal year shall
be less than or equal to $50,000,000 (the “Consideration Limit”), provided
further that if the Borrower and its Subsidiaries have previously utilized the
Consideration Limit in any given fiscal year, they may nonetheless Dispose of
any Person or any business or division of any Person so long as the aggregate
amount of Consolidated EBITDA for the four fiscal quarter period ended as of the
last day of the immediately prior fiscal year that is attributable to all
Persons, businesses or divisions Disposed of pursuant to this clause (j) in such
fiscal year (including, those Disposed of pursuant to the Consideration Limit)
shall not exceed seven and a half percent (7.5%) of such Consolidated EBITDA for
such period, (iii) any such Disposition is for fair market value, (iv) not less
than 75% of the purchase price for any such Disposition shall be paid to the
Borrower or such Subsidiary in cash and (v) after giving effect to such
Disposition, the Borrower shall be in pro forma compliance with the Debt
Incurrence Test and Section 7.11 (in each case, determined at the time each such
Disposition is made based on the financial statements received hereunder for the
most recently completed Measurement Periodmost recently delivered to the
Administrative Agent pursuant to Section 7 of the Fifth Amendment, Section
6.01(a) or Section 6.01(b), as applicable, and after giving pro forma effect to
each such Disposition); and after giving effect to any then applicable Secured
Leverage Ratio Increase)); and
(k)    non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the ordinary conduct of business of the
Borrower and its Subsidiaries;
provided, however, that any Dispositions made pursuant to this Section
(excluding Dispositions made pursuant to clause (j)) of assets with a fair
market value in excess of the Threshold Amount shall be for fair market value.
To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 7.05 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 7.05, such Collateral
(unless sold to a Loan Party) shall be sold free and clear of the Liens created
by the Collateral Documents, and, so long as the Borrower shall have provided
the Administrative Agent such certifications or documents as Administrative
Agent shall reasonably request in order to demonstrate compliance with this
Section 7.05, the Administrative Agent shall take all actions they deem
appropriate or that is reasonably requested by the Borrower in order to effect
the foregoing.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except the following:
(a)    (i) each Subsidiary may make Restricted Payments to a Loan Party and any
other Person that owns a direct Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made and (ii) each Subsidiary that is
not a Loan Party may make Restricted Payments to any other Subsidiary that is
not a Loan Party and any other Person that owns a direct Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;
(c)    so long as no Default shall exist or result therefrom, the Borrower and
each Subsidiary may (i) purchase, redeem or otherwise acquire its Equity
Interests with the proceeds received from the substantially concurrent issuance
of new Qualified Equity Interests and (ii) prepay, redeem, purchase, defease or
otherwise


125

--------------------------------------------------------------------------------



satisfy any SubordinatedJunior Indebtedness or Indebtedness permitted under
Section 7.02(j) with the proceeds received from the substantially concurrent
issuance of new Qualified Equity Interests;
(d)    so long as no Default shall exist or result therefrom, the Borrower may
make Restricted Payments; provided that after giving effect thereto:
(i)    the amount of such Restricted Payment shall be limited as
follows:(A)    the aggregate amount of all Restricted Payments made since the
Restatement Date pursuant to this Section 7.06(d) and all Investments made since
the Restatement Date pursuant to Section 7.03(k) in each case when the
Applicable Total Leverage Ratio is less than or equal to 3.25 to 1.00 shall not
exceed the sum of (1) $50,000,000 plus (2) Retained Excess Cash Flow;
(B)    the aggregate amount of all Restricted Payments made pursuant to this
Section 7.06(d) and all Investments made pursuant to Section 7.03(k) in each
caseshall not exceed the Investment/RP Basket; provided that no more than (A)
$75,000,000 of the Investment/RP Basket may be utilized at any time when the
Applicable Total Leverage Ratio is greater than 3.25 to 1.00 but less than or
equal to 3.75 to 1.00 shall not exceed $50,000,000; and(C)    the aggregate
amount of all Restricted Payments made pursuant to this Section 7.06(d) and all
Investments made pursuant to Section 7.03(k) in each case when the Applicable
Total Leverage Ratio is not as set forth in clauses (A) or (B) above shall not
exceed $10,000,000;3.50 to 1.00 and (B) $25,000,000 of the Investment/RP Basket
may be utilized at any time when the Applicable Total Leverage Ratio is greater
than 4.00 to 1.00;
(ii)    the Borrower shall be in pro forma compliance (determined at the time
such Restricted Payment is made based on the financial information received for
the fiscal quarter most recently ended prior to such time for which financial
statements have been delivered to the Administrative Agent pursuant to Section
4.01(h)(ii),7 of the Fifth Amendment, Section 6.01(a) or Section 6.01(b), as
applicable, and on a pro forma basis after giving effect to such Restricted
Payment and any Indebtedness incurred in connection therewith) with (A) the Debt
Incurrence Test and (B) the financial covenant set forth in Section 7.11 (after
giving effect to any then applicable Secured Leverage Ratio Increase); and
(iii)    Liquidity shall not be less than $25,000,000 immediately after giving
effect to any such Restricted Payment and any Indebtedness incurred in
connection therewith;
provided, in each case, that, for the avoidance of doubt, any Restricted Payment
permitted to be made pursuant to the applicable basket amount set forth in
clauses (i)(A) or (i)(B) of this Section 7.06(d) based on the Consolidated Total
Leverage Ratio determined at such time shall not result in an Event of Default
under this Section 7.06(d) solely due to a change in the Consolidated Total
Leverage Ratio after the date such Restricted Payment is made;
(e)    so long as no Default shall exist or result therefrom, repurchases of
Equity Interests of the Borrower from employees or directors of the Borrower and
its Subsidiaries to the extent that (i) the proceeds of such repurchases are
applied to satisfy withholding tax obligations arising in connection with the
vesting of restricted Equity Interests and (ii) the aggregate amount of such
repurchases pursuant to this Section 7.06(e) duringfrom the Restatement Date
through the term of this Agreement shall not exceed $35,000,000; and50,000,000;
 


126

--------------------------------------------------------------------------------



(f)    the Borrower and each Subsidiary may refinance, refund, renew or extend
any SubordinatedJunior Indebtedness and any unsecured Indebtedness incurred
under Section 7.02(j), in each case in accordance with Section 7.02(j)(ii). or
7.02(m)(ii);
(g)    the Borrower (or any Loan Party that is an obligor under such Permitted
Convertible Indebtedness) may deliver cash in connection with any conversion or
exchange of Permitted Convertible Indebtedness in an aggregate amount since the
date of the indenture governing such Permitted Convertible Indebtedness not to
exceed the sum of (i) the principal amount of such Permitted Convertible
Indebtedness plus (ii) any payments received by the Borrower or any of its
Subsidiaries pursuant to the exercise, settlement or termination of any related
Permitted Bond Hedge Transaction; and
(h)    the Borrower (or any other Loan Party that is an obligor under the
applicable Permitted Convertible Indebtedness) may (i) convert or exchange any
Permitted Convertible Indebtedness in accordance with its terms into shares of
common stock and make a payment of cash in lieu of fractional shares of the
Borrower’s common stock deliverable upon any such conversion or exchange and
(ii) make any payments in connection with a Permitted Bond Hedge Transaction and
make the settlement of any related Permitted Warrant Transaction (A) by delivery
of shares of the Borrower’s common stock upon settlement thereof or (B) by (1)
set off against the related Permitted Bond Hedge Transaction or (2) payment of
an early termination amount thereof in common stock upon any early termination
thereof.
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereofRestatement Date or any business
substantially related or incidental thereto or reasonable extensions thereof.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable in
all material respects to the Borrower or such Subsidiary as would be obtainable
by the Borrower or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided that the foregoing
restriction shall not apply to the following:
(a)    transactions between or among the Loan Parties;
(b)    Restricted Payments permitted pursuant to Section 7.06;
(c)    Investments permitted pursuant to Section 7.03(b);
(d)    reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, equity
compensation and other benefit plans) and indemnification arrangements, in each
case approved by the board of directors or applicable senior management of the
Borrower; and
(e)    transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods and services, in each case in the ordinary
course of business and otherwise not prohibited by the Loan Documents.; and
(f)    actions permitted pursuant to Section 7.04 or Section 7.05.
7.09    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that:


127

--------------------------------------------------------------------------------



(a)    limits the ability of any Subsidiary to make Restricted Payments to the
Borrower or any Subsidiary Guarantor or to otherwise transfer property to or
invest in the Borrower or any Subsidiary Guarantor, except (i) any agreement in
effect on the date hereofRestatement Date and set forth on Schedule 7.09; (ii)
any agreement in effect at the time any Subsidiary becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of the Borrower; (iii) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of a Subsidiary; (iv) customary provisions restricting assignment of any
agreement or license entered into by a Subsidiary in the ordinary course of
business; (v) any holder of a Lien permitted by Section 7.01 restricting the
transfer of the property subject thereto; (vi) customary restrictions and
conditions contained in any agreement relating to the Disposition of any
property permitted under Section 7.05 pending the consummation of such
Disposition; (vii) in the case of any joint venture which is not a Loan Party,
restrictions in such joint venture’s Organization Documents or pursuant to any
joint venture agreement or stockholders agreements solely to the extent of the
Equity Interests of or property held in the subject joint venture or other
entity, so long as the Investment in such joint venture is otherwise permitted
by Section 7.03, (viii) customary provisions in Indebtedness permitted pursuant
to this Agreement but no more restrictive than the provisions in this Agreement
and provided that no such provision shall prohibit a Loan Party from, or
adversely affect a Loan Party’s ability to, make Restricted Payments to the
Borrower or any Subsidiary Guarantor, or (ix) pursuant to any document or
instrument governing purchase money Indebtedness, Capitalized Leases or
Synthetic Lease Obligations incurred pursuant to SectionSections 7.02(d) or (f)
(provided that any such restriction contained therein relates only to the asset
or assets financed thereby) or (x) by reason of applicable Law;
(b)    limits the ability of any Subsidiary (other than an Excluded Foreign
Subsidiary) to Guarantee the Indebtedness of the Borrower and the other Loan
Parties under the Loan Documents other than in the case of any joint venture
which is not a Loan Party, restrictions in such joint venture’s Organization
Documents or pursuant to any joint venture agreement or stockholders agreements,
so long as the Investment in such joint venture is otherwise permitted by
Section 7.03;
(c)    limits the ability of the Borrower or any Subsidiary (other than an
Excluded Foreign Subsidiary) to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Administrative Agent pursuant to this
Agreement or the other Loan Documents other than (i) customary limitations on
Liens contained in any agreement with respect to Indebtedness incurred pursuant
to (iA) Section 7.02(j) or any Refinancing Notes that are based upon an
incurrence based financial test that is less restrictive than the financial
ratio requirements set forth in Sections 2.14 and 7.02(j) hereof and permits, as
of the date of execution thereof, Liens to secure the Commitments and Loans
hereunder as well as the Incremental Increases permitted to be incurred pursuant
to Section 2.14(a)(i)(A) or, (iiB) Section 7.02(d) or (f); provided that such
limitation relates only to the assets or asset financed thereby or (C) Section
7.02(l), but only to the extent of the assets subject to Liens permitted under
Section 7.01(m) that secure such Indebtedness or (ii) in the case of any joint
venture which is not a Loan Party, restrictions in such joint venture’s
Organization Documents or pursuant to any joint venture agreement or
stockholders agreements solely to the extent of the Equity Interests of or
property held in the subject joint venture or other entity, so long as the
Investment in such joint venture is otherwise permitted by Section 7.03; or
(d)    requires the grant of a Lien to secure an obligation of the Borrower or
any Loan Party if a Lien is granted to the Administrative Agent pursuant to this
Agreement or the other Loan Documents other (i) than customary provisions in any
agreement with respect to Indebtedness incurred pursuant to Section 7.02(j) or
any Refinancing Notes to the extent that such requirement would occur only as a
result of the violation by the Borrower or any Subsidiary (other than an
Excluded Foreign Subsidiary) of a limitation on the creation, incurrence,
assumption or suffering to exist of Liens on its property that is permitted
under


128

--------------------------------------------------------------------------------



clause (c) of this Section. or (ii) in the case of any joint venture which is
not a Loan Party, restrictions in such joint venture’s Organization Documents or
pursuant to any joint venture agreement or stockholders agreements solely to the
extent of the Equity Interests of or property held in the subject joint venture
or other entity, so long as the Investment in such joint venture is otherwise
permitted by Section 7.03.
7.10    Use of Proceeds.
(a)    Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
(b)    The Borrower will not request any Credit Extension, and the Borrower
shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and Affiliates shall not use, the
proceeds of any Credit Extension (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of, or with, any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
7.11    Consolidated TotalSecured Leverage Ratio. Permit the Consolidated
TotalSecured Leverage Ratio at any time during any Measurement Period to be
greater than the corresponding ratio set forth below:
Period
Maximum Consolidated
TotalSecured Leverage Ratio
 
Second Amendment EffectiveRestatement Date through March 30, 2018June 29, 2019
4.004.75 to 1.00
 
March 31, 2018 through September 29, 2018
3.75 to 1.00
SeptemberJune 30, 20182019 through March 30, 20192020
3.504.50 to 1.00
 
March 31, 2020 through December 30, 2020
4.25 to 1.00
 
December 31, 2020 through September 29, 2021
4.00 to 1.00
 
March 31, 2019September 30, 2021 and thereafter
3.253.75 to 1.00
 



Notwithstanding the foregoing, so long as no Default has occurred and is
continuing or would result therefrom, if during any twelve consecutive month
period (a) the Borrower and its Subsidiaries have incurred Consolidated Secured
Indebtedness (excluding any Consolidated Secured Indebtedness in connection with
the funding of the ECS Acquisition) and (b) substantially concurrently with the
incurrence of such Consolidated Secured Indebtedness, at least $150,000,000 of
the cash proceeds of such Consolidated Secured Indebtedness have been applied to
consummate one or more Permitted Acquisitions and/or Investments permitted under
Section 7.03(k) or Section 7.03(m) or to pay expenses incurred in connection
with such Permitted Acquisitions and/or Investments (the date of the incurrence
of the Consolidated Secured Indebtedness which causes the conditions set forth
in clauses (a) and (b) of this paragraph to be satisfied, the “Material
Acquisition/Investment Date”), then the Borrower may elect, as designated in the
Compliance Certificate delivered with respect to the fiscal quarter in which the
Material Acquisition/Investment Date occurs, or in an earlier written notice
delivered by the Borrower in connection with such Consolidated Secured
Indebtedness incurrence, to increase the required Consolidated Secured Leverage
Ratio pursuant to this


129

--------------------------------------------------------------------------------



Section by 0.50 solely for the quarter in which such Material
Acquisition/Investment Date occurs and each of the next three consecutive fiscal
quarters ending immediately following such quarter (each, a “Secured Leverage
Ratio Increase”); provided that in no event may any Secured Leverage Ratio
Increase cause the required Consolidated Secured Leverage Ratio pursuant to this
Section to exceed 4.25 to 1.00 for any Measurement Period; provided further that
the Borrower shall be permitted to make only two Secured Leverage Ratio
Increases during the term of this Agreement. The parties hereto also agree that
if the Borrower is making the election referred to in the previous sentence in
connection with any Permitted Acquisition or Investment permitted under Section
7.03(k) or Section 7.03(m) (or the incurrence of Consolidated Secured
Indebtedness in connection therewith), then the Secured Leverage Ratio Increase
shall also be deemed to apply to the covenant level for the period subject to
such pro forma compliance.
7.12    Amendments of Organization Documents and Creative Circle Purchase
AgreementAgreements. (a) Amend or modify any of its Organization Documents,
other than any such amendments or modifications that are not materially adverse
to the interests of the Administrative Agent or the Secured Parties or (b) amend
or modify the Creative Circle Purchase Agreement or the ECS Purchase Agreement,
other than any such amendments or modifications that are not materially adverse
to the interests of the Administrative Agent or the Secured Parties.
7.13    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.
7.14    Prepayments, Etc. of SubordinatedJunior Indebtedness. Pay, prepay,
redeem, purchase, defease or otherwise satisfy any SubordinatedJunior
Indebtedness prior to the scheduled maturity thereof in any manner that would be
in violation of any subordination terms of such SubordinatedJunior Indebtedness,
except (a) prepayments, redemptions, purchases, defeasances or satisfaction of
any SubordinatedJunior Indebtedness (i) with proceeds of a substantially
concurrent issuance of Qualified Equity Interests or (ii) permitted by Section
7.06 or (b) refinancings and refundingsPermitted Refinancing Indebtedness in
respect of any Subordinated Indebtedness in accordance with Section 7.02(j)(ii).
permitted by Section 7.02, and by any subordination provisions applicable
thereto.
7.15    Modifications of Certain Indebtedness. Amend, modify, waive or
supplement in any respect any of the terms or provisions (or permit any such
amendment, modification, waiver or supplement) of any SubordinatedJunior
Indebtedness or any Indebtedness permitted under Section 7.02(j), which would
materially and adversely affect the rights or interests of the Administrative
Agent and Lenders hereunder.
ARTICLE 8    
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following (an “Event of Default”):
(a)    Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within four Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.02(g) or (h), 6.03(a),
6.03(b), 6.03(c), 6.05(a) (with respect to the Borrower, and solely with respect
to existence, any other Loan Party (other any Immaterial Subsidiaries that


130

--------------------------------------------------------------------------------



are Loan Parties)), 6.10, 6.11, 6.12, or Article 7; provided that a breach of
Section 7.11 shall not constitute an Event of Default with respect to any Term B
Loans unless and until the Required Pro Rata Lenders have declared all amounts
outstanding under the Revolving Credit Facility or any applicable Incremental
Increase to be due and payable and all outstanding Revolving Credit Commitments
to be terminated, in each case in accordance with this Agreement and such
declaration has not been rescinded; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues and is not waived for a period of 30 days after the earlier to occur
of (i) the date upon which the Borrower receives written notice thereof from the
Administrative Agent or any Lender and (ii) the date upon which any Loan Party
has knowledge of such failure; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (or, if any such representation, warranty,
certification or statement is by its terms qualified by concepts of materiality
or reference to Material Adverse Effect, such representation, warranty,
certification or statement shall be incorrect or misleading in any respect) when
made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
(beyond the grace period, if any, provided in the agreement pursuant to which
such Indebtedness was created, but not exceeding 30 days) make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate outstanding principal amount (including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided, that conversions or exchanges of (or the
ability by holders to convert or exchange) any Permitted Convertible
Indebtedness as a result of (or upon the satisfaction of) a contingent
conversion trigger (including the passage of time) that does not constitute or
arise from a default under the definitive documentation for such Permitted
Convertible Indebtedness will not constitute such a default or other event or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as
defined in such Swap Contract) under such Swap Contract as to which a Loan Party
or any Subsidiary thereof is an Affected Party (as defined in such Swap
Contract) and, in either event, the Swap Termination Value owed by such Loan
Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver,


131

--------------------------------------------------------------------------------



trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 consecutive calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 consecutive calendar days,
or an order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writs or warrants of attachment or
execution or similar processes issued or levied against all or any material part
of the property of any such Person remain undischarged, unvacated, unbonded or
unstayed for 30 consecutive days after its issue or levy and with respect to
obligations that in the aggregate exceed the Threshold Amount; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third‑party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 7 of the Fifth Amendment, Section 4.01 or Section 6.12 shall
for any reason (other than pursuant to the terms thereof) cease to create a
valid and perfected first priority Lien (subject to Liens permitted by Section
7.01) on the Collateral purported to be covered thereby, in each case other than
in accordance with the express terms hereof or thereof or solely as a result of
an action or inaction by the Administrative Agent.
8.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders (or if such Event of Default results solely
from a breach of Section 7.11 that has not become an Event of Default with
respect to the Term B FacilityLoans pursuant to Section 8.01(b), the Required
Pro Rata Lenders), take any or all of the following actions:


132

--------------------------------------------------------------------------------



(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document (or, in the case the Required Pro
Rata Lenders are taking such action, only the Loans and Obligations under the
Revolving Credit Facility and any applicable Incremental Increase) to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall, subject to the provisions
of Section 2.15 and 2.16, be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article 3), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements, ratably
among the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them;


133

--------------------------------------------------------------------------------



Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and
Last, the balance, if any, after all of the Secured Obligations have been paid
in full in cash, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article 9
hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE 9    
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except for the Borrower’s
specific rights contained in Section 9.06, the provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article 9 and Article 10
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.


134

--------------------------------------------------------------------------------



9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be


135

--------------------------------------------------------------------------------



created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
(d)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not (x)
be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower (such consent not to be
unreasonably withheld, delayed or conditioned and not to be required if an Event
of Default has occurred and is continuing), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders, consented to by the Borrower (such consent
not to be unreasonably withheld, delayed or conditioned and not to be required
if an Event of Default has occurred and is continuing) and accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that in no event shall


136

--------------------------------------------------------------------------------



any successor Administrative Agent be a Disqualified Institution; provided
further that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) except for any
indemnity payments owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint and the
Borrower consents to (such consent not to be unreasonably withheld, delayed or
conditioned and not to be required if an Event of Default has occurred and is
continuing) a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent (other than any rights to indemnity payments owed to the
retiring Administrative Agent), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swing Line Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender
(other than any rights to indemnity payments owed to the retiring L/C Issuer or
Swing Line Lender, as the case may be), (ii) the retiring L/C Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the bookrunners, arrangers, syndication agents or co-documentation
agents listed on the cover page hereof shall


137

--------------------------------------------------------------------------------



have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer in any such proceeding.
9.10    Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), payment in full of all obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements for which the Administrative Agent has received written notice
pursuant to Section 9.11 (other than any such Secured Cash Management Agreements
and Secured Hedge Agreements as to which arrangements satisfactory to the
applicable Cash Management Bank or Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
L/C Issuer shall have been made), (ii) that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing in accordance
with Section 10.01;


138

--------------------------------------------------------------------------------



(b)    to release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
9.11    Secured Cash Management Agreements and Secured Hedge Agreements. Except
as otherwise expressly set forth herein or in any Guaranty or any Collateral
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article 9 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. The Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements in the event all the following have
occurred: (a) the Aggregate Commitments have terminated, (b) all Obligations
have been paid in full (other than contingent indemnification obligations), and
(c) all Letters of Credit have terminated or expired (other than Letters of
Credit as to which other arrangements with respect thereto satisfactory to the
Administrative Agent and the L/C Issuer shall have been made).
ARTICLE 10
MISCELLANEOUS


10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or the Administrative Agent with the consent of
the Required Lenders) and the Borrower or the applicable Loan Party, as the case
may be, and


139

--------------------------------------------------------------------------------



acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.01 without the written consent
of each Lender;
(b)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 or any other provision of this Agreement or any other
Loan Document, if the effect of such amendment, modification or waiver is to
require the Revolving Credit Lenders to make Revolving Credit Loans (pursuant to
a substantially concurrent request by the Borrower) when such Revolving Credit
Lenders would not otherwise be required to do so without the written consent of
the Required Revolving Credit Lenders;
(c)    extend or increase the Commitment of any Lender (or reinstate the
Commitment of any Lender terminated pursuant to Section 8.02) without the
written consent of such Lender;
(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to any Lender hereunder or under such other Loan Document
(except as expressly provided in Section 2.17) without the written consent of
each Lender directly and adversely affected thereby;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document to any Lender entitled to such amount without the written consent
of each Lender directly and adversely affected thereby; provided, however, that
only the consent of the Required Lenders shall be necessary (i) to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate or (ii) subject to clause
(viv) of the “provided further” clause below to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;
(f)    change (i) Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby or (ii) the order of application
of any reduction in the Commitments or any prepayment of Loans among the
Facilities from the application thereof set forth in the applicable provisions
of Section 2.05(b) or 2.06(b), respectively, in each case in any manner that
directly and adversely affects the Lenders under a Facility without the written
consent of each Lender directly and adversely affected thereby except that (A)
Extensions may be made pursuant to Section 2.17, (B) Auctions may be held
pursuant to Section 2.18 and (C) assignments of Term B Loans may be made to
Affiliates of the Borrower on terms and conditions (including an aggregate
Dollar cap) approved by the Administrative Agent and the Required Lenders;
(g)    change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” to reduce the percentage set forth therein or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder (other than the definitions specified in clauses
(ii) through (iv) of this Section 10.01(g)), without the written consent of each
Lender, (ii) the definition of “Required Revolving Credit Lenders” to reduce the
percentage set forth therein without the written consent of each Revolving
Credit Lender, (iii) the definition of “Required Term B Lenders” to reduce the
percentage set forth therein without the written consent of each Term B Lender
or (iv) the definition of “Required Pro Rata Lenders” to reduce the percentage
set forth therein without the written consent of each Lender that is not a Term
B Lender (acting in such capacity);


140

--------------------------------------------------------------------------------



(h)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
(i)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or
(j)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term B Facility, the Required
Term B Lenders, (ii) if such Facility is the Revolving Credit Facility, the
Required Revolving Credit Lenders and (iii) if such Facility is a separate
tranche of Incremental Term Loans, those Incremental Lenders holding at least
50% of the Outstanding Amount of such Incremental Term Loans;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document or modify
Section 10.25 hereof; (iv) no Fee Letter may be amended, or rights or privileges
thereunder waived, except in a writing executed only by the parties thereto; (v)
unless a breach of Section 7.11 has become an Event of Default with respect to
the Term B Loans in accordance with Section 8.01, any amendment, waiver or
consent of Section 1.03(b) or Section 7.11 (or any defined terms used therein,
but only for purposes of Section 7.11 and not for any other purposes, including,
without limitation, any pro forma compliance or incurrence tests) may only be
effected with consent of the Borrower and the Required Pro Rata Lenders (or the
Administrative Agent with the consent of the Required Pro Rata Lenders) and
shall not require the vote of any Term B Lender, in its capacity as such, and;
(vi) the Administrative Agent and the Borrower shall be permitted to amend any
provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision; (vii) any amendment, waiver or consent that by its terms
affects the rights or duties of Lenders holding Loans or Commitments of a
particular Class (but not the Lenders holding Loans or Commitments of any other
Class) will require only the requisite percentage in interest of the affected
Class of Lenders that would be required to consent thereto if such Class of
Lenders were the only Class of Lenders, including, without limitation, (A) any
waiver of any condition set forth in Section 4.02 as to any Credit Extension
under the Revolving Credit Facility shall only require the consent of the
Required Revolving Credit Lenders, (B) any waiver of the “MFN” requirement set
forth in Section 2.14(d)(v) shall only require the Required Term B Lenders and
(C) any modifications made in connection with an amendment that solely addresses
a repricing transaction in which any Class of Loans or Commitments is refinanced
with a replacement Class of Loans or Commitments hereunder bearing (or is
modified in such a manner such that the resulting replacement Class bears) a
lower “effective yield” (taking into account, for example, upfront fees,
interest rate spreads, interest rate benchmark floors and original issue
discount, but excluding the effect of any arrangement, structuring, syndication
or other fees payable in connection therewith that are not shared with all
lenders or holders of such new or replacement Class) shall only require the
consent of the affected Lenders under the Class being refinanced; and (viii) the
Administrative Agent and the Borrower may, without the consent of any Lender,
enter into amendments or modifications to this Agreement or any of the other
Loan Documents or to enter into additional Loan Documents as the Administrative
Agent reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms


141

--------------------------------------------------------------------------------



of Section 3.03(b) in accordance with the terms of Section 3.03(b).
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent that, by its terms, requires the consent
of all Lenders or each affected Lender under a Facility may be effected with the
consent of the applicable Lenders other than Defaulting Lenders), except that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender under a Facility
that, by its terms, affects any Defaulting Lender disproportionately adversely
relative to other affected Lenders shall require the consent of such Defaulting
Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each Lender directly affected thereby and that has been approved by
the Required Lenders, the Borrower may replace such non-consenting Lender in
accordance with Section 10.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this paragraph).
Notwithstanding any provision herein to the contrary, this Agreement may be
amended in accordance with Section 2.14 in connection with any Incremental
Increaseeach Lender hereby irrevocably authorizes the Administrative Agent, on
its behalf, and without further consent of any Lender (but with the consent of
the Borrower and the Administrative Agent) to (x) amend and restate this
Agreement, if, upon giving effect to such amendment and restatement, such Lender
shall no longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated, such Lender shall have no
other commitment or other obligation hereunder and shall have been paid in full
for all principal, interest and other amounts owing to it or accrued for its
account under this Agreement and (y) amend this Agreement as the Administrative
Agent reasonably deems appropriate in order to effectuate the terms of Section
2.14, 2.17 and/or 2.19 (including, without limitation, as applicable, (A) to
provide that additional Classes of Loans and/or Commitments shall share ratably
in the benefits of this Agreement and the other Loan Documents with the
Obligations, (B) to include appropriately the Lenders holding such Classes in
any determination of (1) Required Lenders, (2) Required Pro Rata Lenders, (3)
Required Revolving Credit Lenders, (4) Required Term B Lenders or (5) similar
required lender terms applicable thereto and (C) to permit any such additional
credit facilities to share ratably with the Term Loans in the application of
prepayments; provided that no amendment or modification shall result in any
increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Applicable Percentage, in each case, without the written consent of
such affected Lender.
10.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and


142

--------------------------------------------------------------------------------



(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnigARTIht courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices and other communications sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article 2
if such Lender or the L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).


143

--------------------------------------------------------------------------------



(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain MNPI with
respect to the Borrower or its securities for purposes of United States federal
or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or the Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person


144

--------------------------------------------------------------------------------



acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay, promptly following written
demand therefor, (i) all reasonable and documented out-of-pocket costs and
expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates (but limited, in the case of legal fees and expenses, to
the reasonable and documented fees, disbursements and other charges of one
counsel to the Administrative Agent and its Affiliates and, if necessary, a one
local counsel in any relevant material jurisdiction), in connection with the
syndication of the credit facilities provided for herein, due diligence in
connection therewith, and the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable out of pocket expenses
incurred by the Administrative Agent, any Lender or the L/C Issuer (but limited,
in the case of legal fees and expenses, to the reasonable and documented fees,
disbursements and other charges of (x) one counsel to the Administrative Agent
and Wells Fargo Securities taken as a whole, special or foreign counsel and, if
necessary, of one local counsel to the Administrative Agent and Wells Fargo
Securities, taken as a whole, in any relevant material jurisdiction, and in the
case of an actual or perceived conflict of interest, one additional counsel in
each relevant jurisdiction to each group of affected persons similarly situated
taken as a whole and (y) one counsel to the Lenders (taken as a whole), special
or foreign counsel and, if necessary, of one local counsel to the Lenders (taken
as a whole) in any relevant material jurisdiction; provided that in the case of
an actual or perceived conflict of interest, one additional counsel in each
relevant jurisdiction to each group of affected Lenders similarly situated
(taken as a whole)), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower and each other Loan Party
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Arranger, each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonable and documented costs and expenses (but
limited, in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket fees, disbursements and other charges of (x) one
counsel to the Administrative Agent and its Affiliates and, if reasonably
necessary, a single specialty or local counsel for the Administrative Agent and
its Affiliates in each relevant specialty or jurisdiction, as applicable and (y)
one counsel to all Indemnitees taken as a whole (other than the Administrative
Agent and its Affiliates) and, if reasonably necessary, a single specialty or
local counsel for all Indemnitees taken as a whole (other than the
Administrative Agent and its Affiliates) in each relevant specialty or
jurisdiction, as applicable; provided that in the case of an actual or perceived
conflict of interest with respect to any of the foregoing counsel, one
additional counsel in each relevant specialty or jurisdiction, as applicable, to
each group of affected Indemnitees similarly situated and taken as a whole),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,


145

--------------------------------------------------------------------------------



or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions, the Restatement Date
Transactions or any other transactions contemplated hereby or thereby, or, in
the case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related costs or
expenses (x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or such Indemnitee’s Related Indemnified Parties
(as defined below), (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or any other Loan Document, if the Borrower or such Loan
Party has obtained a final and nonappealable judgment from a court of competent
jurisdiction in its favor on such claim, or (z) any dispute solely among the
Indemnitees (other than any claims (i) against an Indemnitee in its capacity as
or in fulfilling its role as an agent or arranger or any similar role under this
Agreement or any other Loan Document or (ii) arising out of any act or omission
of the Borrower or any Subsidiary of the Borrower or any of their respective
Affiliates). Neither Borrower nor any Loan Party shall, as to any Indemnitee, be
liable for any settlement entered into by such Indemnitee if such settlement was
effected without the Borrower’s or such Loan Party’s consent (which consent
shall not be unreasonably withheld, delayed or conditioned), but if settled with
the written consent of the Borrower or such Loan Party or if there is a final
judgment for the plaintiff in connection therewith, the Borrower and the Loan
Parties agree to indemnify and hold harmless each Indemnitee from and against
any and all losses, claims, damages, liabilities and expenses by reason of such
settlement or judgment in accordance with this Section 10.04(b); provided
further that if any Indemnitee shall have requested indemnification or
contribution in accordance with this Agreement, the Borrower and the other Loan
Parties shall be liable for any settlement or other action referred to in this
sentence effected without their consent, if (1) such settlement or other action
is entered into more than thirty (30) days after receipt by the Borrower or such
Loan Party of such request for indemnification or contribution and (2) the
Borrower or such Loan Party has not provided such indemnification or
contribution in accordance with such request prior the date of such settlement
or other action. This Section 10.04(b) shall not apply with respect to any Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim. As used herein, “Related Indemnified Party” means, as to any
Indemnitee, such Indemnitee’s Controlled Affiliates or its or their respective
employees, partners or Controlled Persons.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to pay in full in cash any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, but without relieving the Borrower from its obligation to do so,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer, the Swing Line Lender or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be,


146

--------------------------------------------------------------------------------



was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shalleach party to this Agreement agrees not to
assert, and hereby waives, any claim against any Indemniteeother party to this
Agreement, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that nothing in this sentence shall limit the Borrower’s or
any other Loan Parties’ indemnity or reimbursement obligations herein or in the
other Loan Documents to the extent that such special, indirect, consequential or
punitive damages are included in any third party claim with which any Indemnitee
is entitled to indemnification or reimbursement hereunder or under the other
Loan Documents. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or, willful
misconduct or breach in bad faith of such Indemnitee as determined by a final
and nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than five Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby,


147

--------------------------------------------------------------------------------



except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (other than a Defaulting Lender) and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an assignee in accordance with the provisions of Section 10.06(b), (ii) by way
of participation in accordance with the provisions of Section 10.06(d), or (iii)
by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.06(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time after the Delayed Draw
Termination Date, assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 10.06(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term B Facility, or an amount to be determined and
set forth in the applicable Incremental Amendment, in the case of any assignment
in respect of a separate tranche of Incremental Term Loans, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld, delayed or conditioned) to a lesser amount;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;


148

--------------------------------------------------------------------------------



(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably
withheld, delayed or conditioned) shall be required unless (1) an Event of
Default under Section 8.01(a) or (f) has occurred and is continuing at the time
of such assignment, (2) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund or (3) in the case of any assignment of Initial Term B-2
Loans that is made in connection with the primary syndication of the Facilities
and during the period commencing on the ClosingRestatement Date and ending on
the date that is 60 days following the ClosingRestatement Date; provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned) shall be required for assignments
in respect of (1) any Revolving Credit Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the Revolving Credit
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and
(C)    the consent of the L/C Issuer and the Swing Line Lender (such consents
not to be unreasonably withheld, delayed or conditioned) shall be required for
any assignment in respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person or (D) a Disqualified Institution.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata


149

--------------------------------------------------------------------------------



share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption and each Incremental Amendment delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or, the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver


150

--------------------------------------------------------------------------------



or other modification described in the first proviso to Section 10.01 that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(f) shall be delivered to the Lender who sells the
participation); provided that such Participant (A) agrees to provide to the
applicable Lender the forms described in Section 3.01(f) as though it were a
Lender providing such forms to the Borrower and to be subject to the provisions
of Sections 3.06 and 10.13 as if it were an assignee under subsection (b) of
this Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive unless the sale of such participation to such Participant is made with
the Borrower’s prior written consent. Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Revolving Credit Commitment and Revolving Credit Loans
pursuant to Section 10.06(b), Wells Fargo may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Wells Fargo as L/C Issuer or
Swing Line Lender, as the case may be. If Wells Fargo resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Wells Fargo resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in any such outstanding


151

--------------------------------------------------------------------------------



Swing Line Loans pursuant to Section 2.04(c). Upon the appointment of a
successor L/C Issuer and/or Swing Line Lender, (A) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (B) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements reasonably satisfactory to Wells Fargo to effectively assume
the obligations of Wells Fargo with respect to such Letters of Credit.
(g)    Disqualified Institutions.
(i)    No assignment shall be made to any Person that was a Disqualified
Institution as of the date (the “Trade Effective Date”) on which the assigning
Lender entered into a binding agreement to sell and assign all or a portion of
its rights and obligations under this Agreement to such Person (unless the
Borrower has consented to such assignment in writing in its sole and absolute
discretion, in which case such Person will not be considered a Disqualified
Institution for the purpose of such assignment). For the avoidance of doubt,
with respect to any assignee that becomes a Disqualified Institution after the
applicable Trade Effective Date (including as a result of the delivery of a
notice pursuant to the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and (y)
the execution by the Borrower of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment in violation of this
clause (g)(i) shall not be void, but the other provisions of this clause (g)
shall apply.
(ii)    If any assignment is made to any Disqualified Institution without the
Borrower’s prior written consent in violation of clause (i) above, or if any
Person becomes a Disqualified Institution after the applicable Trade Effective
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Revolving Credit Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Revolving Credit Commitment, (B) in the case of outstanding Term Loans
held by Disqualified Institutions, purchase or prepay such Term Loan by paying
the lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 10.06), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented


152

--------------------------------------------------------------------------------



to such matter, and (y) for purposes of voting on any on any plan of
reorganization or plan of liquidation pursuant to any Debtor Relief Laws (a
“Bankruptcy Plan”), each Disqualified Institution party hereto hereby agrees (1)
not to vote on such Bankruptcy Plan, (2) if such Disqualified Institution does
vote on such Bankruptcy Plan notwithstanding the restriction in the foregoing
clause (1), such vote will be deemed not to be in good faith and shall be
“designated” pursuant to Section 1126(e) of the Bankruptcy Code of the United
States (or any similar provision in any other Debtor Relief Laws), and such vote
shall not be counted in determining whether the applicable class has accepted or
rejected such Bankruptcy Plan in accordance with Section 1126(c) of the
Bankruptcy Code of the United States (or any similar provision in any other
Debtor Relief Laws) and (3) not to contest any request by any party for a
determination by any bankruptcy court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same.
(h)    Cashless Settlement. Notwithstanding anything to the contrary contained
in this Agreement, any Lender may exchange, continue or rollover all or a
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14 or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) with the prior written consent of the
Borrower, (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(i) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer


153

--------------------------------------------------------------------------------



on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof; provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include MNPI concerning the Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of MNPI and (c) it will handle such MNPI in accordance with
applicable Law, including United States federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such Lender, or the L/C Issuer or Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all


154

--------------------------------------------------------------------------------



of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to any L/C Issuer, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01,4.01 and the Fifth Amendment, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of an original executed
counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
10.13    Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) any Lender is a Defaulting Lender, (iv) any Lender does not
approve any consent, waiver or amendment that (A) requires the approval of all
Lenders or all affected Lenders in accordance with the terms of Section 10.01
and (B) has been approved by the Required Lenders, or (v) any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b) and any premiums due pursuant to Section
2.05(c);


155

--------------------------------------------------------------------------------



(b)    except as otherwise provided in Section 10.06(g) with respect to
Disqualified Institutions, such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment pursuant to clause (a)(iv) above, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN


156

--------------------------------------------------------------------------------



DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    California Judicial Reference. If any action or proceeding is filed in
a court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision; provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Section
10.04, the Borrower shall be solely responsible to pay all fees and expenses of
any referee appointed in such action or proceeding.
10.17    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and


157

--------------------------------------------------------------------------------



accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent, the
Arrangers and the Lenders is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) neither the Administrative
Agent, any Arranger nor any Lender has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, any Arranger nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
10.18    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
10.19    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) and any other Anti-Money Laundering Laws, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Loan Party in accordance with the Act and any other Anti-Money Laundering Laws.
The Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” an anti-money laundering rules
and regulations, including the Act and any other Anti-Money Laundering Laws.
10.20    Time of the Essence. Time is of the essence of the Loan Documents.
10.21    Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
10.22    Amendment and Restatement; No Novation. This Agreement constitutes an
amendment and restatement of the Existing Credit Agreementthat certain Second
Amended and Restated Credit Agreement dated as of June 5, 2015 (as amended,
restated, supplemented or otherwise modified through the Restatement Date, the
“Second A&R Credit Agreement”), among the Borrower, the lenders party thereto
and Wells Fargo, as administrative agent, effective from and after the
ClosingRestatement Date. The execution and delivery of the Fifth Amendment to
which this Agreement is attached shall not constitute a


158

--------------------------------------------------------------------------------



novation of any indebtedness or other obligations owing to the Lenders or the
Administrative Agent under the ExistingSecond A&R Credit Agreement based on
facts or events occurring or existing prior to the execution and delivery of the
Fifth Amendment to which this Agreement is attached. On the ClosingRestatement
Date, the credit facilities described in the ExistingSecond A&R Credit
Agreement, shall be amended, supplemented, modified and restated in their
entirety by the facilities described herein, and all loans and other obligations
of the Borrower outstanding as of such date under the ExistingSecond A&R Credit
Agreement, shall be deemed to be loans and obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance of such Loans, together
with any Loans funded on the ClosingRestatement Date, reflect the respective
Commitments of the Lenders hereunder.
10.23    Reinstatement. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Agreement and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Borrower under this paragraph
shall survive termination of this Agreement.
10.24    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
10.25    Certain ERISA Matters.


159

--------------------------------------------------------------------------------



(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:


(i)     such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;


(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;


(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or


(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:


(i)     none of the Administrative Agent, any Arranger nor any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);


(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of


160

--------------------------------------------------------------------------------



Credit, the Commitments and this Agreement is independent (within the meaning of
29 CFR § 2510.3-21) and is a bank, an insurance carrier, an investment adviser,
a broker-dealer or other Person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);


(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Secured Obligations);


(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and


(v) no fee or other compensation is being paid directly to the Administrative
Agent, each Arranger or their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.


(c) The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


[SIGNATURE PAGES FOLLOW]END OF DOCUMENT]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
ON ASSIGNMENT, INC.,
a Delaware corporation
By:    

Name:


161

--------------------------------------------------------------------------------




Title:






162

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, an L/C Issuer,
Swing Line Lender and Lender
By:                            

Name:

Title:


 


163

--------------------------------------------------------------------------------







SCHEDULE 1.01


EXISTING LETTERS OF CREDIT


Section A: Letters of Credit issued by Wells Fargo Bank, National Association


Letter of Credit No.
Applicant
Beneficiary
USD Amount
Issue Date
Expiry Date
[***]1
Apex Systems, Inc.
[***]
[***]
[***]
[***]
[***]
Apex Systems, Inc.
[***]
[***]
[***]
[***]
[***]
Apex Systems, Inc.
[***]
[***]
[***]
[***]
[***]
Apex Systems, Inc.
[***]
[***]
[***]
[***]
[***]
Creative Circle, LLC
[***]
[***]
[***]
[***]

1 "[***]" Represents confidential material redacted and filed separately with
the Securities and Exchange Commission.


Section B: Letters of Credit issued by Bank of America, N.A.


Letter of Credit No.
Applicant
Beneficiary
USD Amount
Issue Date
Expiry Date
[***]2
ASGN Incorporated
[***]
[***]
[***]
[***]

2 "[***]" Represents confidential material redacted and filed separately with
the Securities and Exchange Commission.







--------------------------------------------------------------------------------






SCHEDULE 5.08(b)


EXISTING LIENS


Debtor
Jurisdiction
Secured Party
Filing Info
Collateral Description
Apex Systems, LLC (f/k/a Apex Systems, Inc.)
Virginia State Corporation Commission
AG-PCPI Urban Towers Owner, L.P.
140523 56193
Filed: 05-23-14
Furniture, computers, printers related to office space lease in Dallas
Apex Systems, LLC (f/k/a Apex Systems, Inc.)
Virginia State Corporation Commission
GreatAmerica Financial Services Corporation
13-12-27-5840-3
Filed: 12-27-13
Copiers and Printers
Apex Systems, LLC (f/k/a Apex Systems, Inc.)
Virginia State Corporation Commission
GreatAmerica Financial Services Corporation
14-10-08-5874-2
Filed: 10-08-14
Copiers and Printers
Apex Systems, LLC (f/k/a Apex Systems, Inc.)
Virginia State Corporation Commission


GreatAmerica Financial Services Corporation


170609 39121
Filed: 06-09-17


Copiers and Printer Systems


ASGN Incorporated (f/k/a On Assignment, Inc.)
Delaware Secretary of State
De Lage Landen Financial Services, Inc.
2008 4201180
Filed: 12-9-08


Amendment:
2008 4334197
Filed: 12-31-08


Continuation:
20133860328
Filed: 9-23-13
Computer equipment


Creative Circle, LLC
Delaware Secretary of State
Dell Financial Services L.L.C.
20180502845
Filed: 01-22-18
Computer equipment
CyberCoders, Inc.
California Secretary of State
Marlin Business Bank
13-7373460852
Filed: 08-12-13
Leased equipment – Invoice #237200-ADV (dated 7/25/2013)
ECS Federal, LLC
Delaware Secretary of State
Xerox Corporation
2016 4329833
Filed: 07-18-16
Xerox machines
InfoReliance LLC (f/k/a InfoReliance Corporation)
Virginia State Corporation Commission
Dell Financial Services, L.P.
050204 71986
Filed: 02-04-05


Continuation:
100122 70284
Computer equipment






--------------------------------------------------------------------------------



Debtor
Jurisdiction
Secured Party
Filing Info
Collateral Description
 
 
 
Filed: 01-22-10


Continuation:
150120 55199
Filed: 01-20-15
 
InfoReliance LLC (f/k/a InfoReliance Corporation)
Virginia State Corporation Commission
KMBS Business Solutions U.S.A., Inc
140514 40040
Filed: 05-14-14
Lease of (4) BH C654E plus other office equipment and products
InfoReliance LLC (f/k/a InfoReliance Corporation)
Virginia State Corporation Commission
Key Government Finance, Inc.
161267 56629
Filed: 12-07-16


Amendment:
161227 63880
Filed: 12-27-16


Amendment:
170208 61457
Filed: 02-08-17
Purchase orders pursuant to Master Purchase Agreement by and between Key
Government Finance, Inc. and SEWP Solutions, LLC
KSH Solutions, Inc.
Texas Secretary of State
Dell Financial Services L.L.C.
17-0023099364
Filed: 07-07-17
Computer equipment
SEWP Solutions, LLC
Virginia State Corporation Commission
Key Government Finance, Inc.
161207 56491
Filed: 12-07-16


Amendment:
161227 63830
Filed: 12-27-16


Amendment:
170208 61596
Filed: 02-08-17
Purchase orders pursuant to Master Purchase Agreement by and between Key
Government Finance, Inc. and SEWP Solutions, LLC
Apex Systems, LLC (f/k/a Apex Systems, Inc.)
Virginia State Corporation Commission
Capital One, N.A.
12051153934 Filed: 5-11-12 Continuation: 17012452373
Equipment






--------------------------------------------------------------------------------



Debtor
Jurisdiction
Secured Party
Filing Info
Collateral Description
 
 
 
Filed 1-24-17
 
Apex Systems, LLC
Virginia State Corporation Commission
GreatAmerica Financial Services Corporation
15033156364
Filed: 3-31-15
Equipment
Apex Systems, LLC
Virginia State Corporation Commission
GreatAmerica Financial Services Corporation
16020260069
Filed : 2-2-16
Equipment
ECS Federal, LLC
Delaware Secretary of State
Carahsoft Technology Corporation
2017 6467283
9-28-17
Purchase money security interest in collateral










--------------------------------------------------------------------------------




SCHEDULE 5.08(c)


OWNED REAL PROPERTY


None.







--------------------------------------------------------------------------------




SCHEDULE 5.08(d)(i)


LEASED REAL PROPERTY (LESSEE)


Lessee
Lessor
Address
(with county)
Expiration Date
ASGN Incorporated
[***]1
26745 Malibu Hills Road
Calabasas, CA 91301
Los Angeles County
[***]
LAB SUPPORT, LLC
[***]
6150 Stoneridge Mall Road, Suite 180
Pleasanton, CA 94588
Alameda County
[***]
LAB SUPPORT, LLC


[***]
9095 Rio San Diego Drive, Suite 240
San Diego, CA 92108
San Diego County
[***]


LAB SUPPORT, LLC
[***]
7777 Bonhomme Avenue, Suite 2150
Clayton, MO 63105
St. Louis County
[***]
LAB SUPPORT, LLC
[***]
8300 Health Park, Suite 233
Raleigh, NC 27615
Wake County
[***]
LAB SUPPORT, LLC
[***]
3 Executive Campus, Suite 560
Cherry Hill, NJ 08002
Camden County
[***]
LAB SUPPORT, LLC
[***]
4555 Lake Forest Drive, Suite 430
Cincinnati, OH 45242
Hamilton County
[***]
LAB SUPPORT, LLC
(assigned to Local Staff, LLC)2


[***]
85 NE Loop 410, Suite 404 San Antonio, TX 78216 Bexar County


[***]
LAB SUPPORT, LLC
[***]
6230 Old Jonestown Road, Suite A
Harrisburg, PA 17112
Dauphin County
[***]
LAB SUPPORT, LLC


[***]
12750 Merit Drive, Suite 850
Dallas, TX 75251
Dallas County
[***]






--------------------------------------------------------------------------------



Lessee
Lessor
Address
(with county)
Expiration Date
LAB SUPPORT, LLC
[***]
1325 Fourth Avenue, Suite 1305
Seattle, WA 98101
King Country
[***]
Oxford Global Resources, LLC


[***]
3100 West Way Rd. Chandler, AZ 85226 Maricopa County
[***]
Oxford Global Resources, LLC
[***]
2766 Bayview Dr.
Freemont, CA 94538
Alameda County
[***]
Oxford Global Resources, LLC
[***]
23422 Mill Creek Drive, Suite 110
Laguna Hills, CA 92653
Orange County
[***]
Oxford Global Resources, LLC
[***]
2105 S. Bascom Ave., Suite 390
Campbell, CA 95008
Santa Clara County
[***]
Oxford Global Resources, LLC
[***]
100 Corporate Drive, Suite 102
Windsor, CT 06095
Hartford County
[***]
Oxford Global Resources, LLC
[***]
4200 Northcorp Parkway, Suite 300
Palm Beach Gardens, FL 33410
Palm Beach County
[***]
Oxford Global Resources, LLC
[***]
400 North Ashley Drive, Suite 2600
Tampa, FL 33602
Hillsborough County
[***]
Oxford Global Resources, LLC
[***]
1515 E. Woodfield Road, Suite 810
Schaumburg, IL 60173
Cook County
[***]
Oxford Global Resources, LLC


[***]
10 New England Business Center, Suite 201
Andover, MA 01810
Essex County
[***]






--------------------------------------------------------------------------------



Lessee
Lessor
Address
(with county)
Expiration Date
Oxford Global Resources, LLC
[***]
100 Cummings Center, #206C, 206N, 206L, 365G
Beverly, MA 01915
Essex County
[***]
Oxford Global Resources, LLC
[***]
211 Congress St., 8th floor
Boston, MA 02110
Suffolk County
[***]
Oxford Global Resources, LLC
[***]
5 Mount Royal Ave., Suite 80
Marlborough, MA 01752
Middlesex County
[***]
Oxford Global Resources, LLC


[***]
23250 Chagrin Blvd., Suite 375
Beachwood, OH 44122
Cuyahoga County
[***]
Oxford Global Resources, LLC


[***]
23250 Chagrin Blvd., Suite 375
Beachwood, OH 44122
Cuyahoga County
[***]
Oxford Global Resources, LLC
[***]
5700 Corporate Drive, Suite 100
Pittsburgh, PA 15237
Allegheny County
[***]
Oxford Global Resources, LLC
[***]
400 Westminister, Suite 46, 47, 48
Providence, RI 02903
Providence County
[***]
Oxford Global Resources, LLC
[***]
901 S. Mopac Expressway, Bld III, Suite 120
Austin, TX 78746
Travis County
[***]
Oxford Global Resources, LLC
[***]
9800 Hillwood Parkway, Suite 240
Ft. Worth, TX 76177
Tarrant County
[***]
Oxford Global Resources, LLC
[***]
525 Junction Rd., Suite 4000
Madison, WI 53717
Dane County
[***]
Oxford Global Resources, LLC


[***]
330 E. Kilbourn Ave., Suite 1030
Milwaukee, WI 53202
Milwaukee County
[***]






--------------------------------------------------------------------------------



Lessee
Lessor
Address
(with county)
Expiration Date
Oxford Global Resources,
LLC
[***]
2106 Pacific Ave., Suite 201
Tacoma, WA 98402
Pierce County
[***]
Apex Systems, LLC
[***]
3280 Bloor Street West Centre Tower
3rd Floor, Suite 320
Ontario, ON M8X2X3
[***]
LabResource B.V.
[***]
Base A – 6de etage, Evert van de beekstraat 1-6, 1118 CL Schiphol, The
Netherlands
[***]
Lab Support N.V.
[***]
Koningin Astridplein 41-42, 2018
Antwerpen, Belgium


[***]
Lab Support UK Limited




[***]
Faraday Street, Suite 401, 408, Birchwood Park, Birchwood, Warrington, WA3 6GA
United Kingdom
[***]
Oxford Global Resources, LLC
[***]
Penrose Wharf, Penrose Quay
Cork, Ireland
[***]
Oxford Global Resources, LLC
[***]
Unit 30 & 31, Penrose Wharf, Penrose Quay, Cork, Ireland
[***]
Oxford Global Resources, LLC


[***]
Riverside Business Centre, Fort Road,
Tilbury, Essex RM18 7ND, UK
[***]
Oxford Global Resources, LLC
[***]
Postsrasse 18, 1st floor, 6300
Zug, Switzerland
[***]
Valesta ETT S.L.
[***]
Paseo de la Castellana 135, Office 509, 28046 Madrid, Spain
[***]
Valesta Consulting S.L.
[***]
5th Floor Edificio Galia, Avenida De Eduardo Dato 69, Seville, Madrid 41005
Spain
[***]
Valesta ETT S.L.
[***]
Gran Vía de les Corts Catalanes 583,Planta 5ª, 08011 Barcelona, Spain
[***]
Valesta N.V.
[***]
Schalienhoevedreef 20T, Building T 2nd floor, 2800 Mechelen, Belgium
[***]
Valesta N.V.


[***]
5 rue Emile Francqui,
1435 Mont-Saint-Guibert, Belgium
[***]
Apex Systems, LLC
[***]
One Perimeter Park South, Suite 410
South Birmingham, AL 35243
Jefferson County
[***]






--------------------------------------------------------------------------------



Lessee
Lessor
Address
(with county)
Expiration Date
Apex Systems, LLC
[***]
7027 Old Madison Pike, Suite 108
Huntsville, AL 35806
Madison County
[***]
Apex Systems, LLC


[***]
16435 North Scottsdale Road, Suite 130
Scottsdale, AZ 85254
Maricopa County
[***]
Apex Systems, LLC


[***]
2100 East Grand Ave., Suite 525
El Segundo, CA 90245
Los Angeles County
[***]
Apex Systems, LLC
[***]
4100 Newport Place, Suite 410
Newport Beach, CA 92660
Orange County
[***]
Apex Systems, LLC


[***]
1111 Bayhill Dr., Suite 415
San Bruno, CA 94066
San Mateo County
[***]
Apex Systems, LLC
[***]
1455 Frazee Road, Suite 450
San Diego, CA 92108
San Diego County
[***]
Apex Systems, LLC
[***]
351 California Street, Suite 800
San Francisco, CA 94104
San Francisco County
[***]
Apex Systems, LLC
[***]
2350 Mission College Blvd., Suite 1165
Santa Clara, CA 95054
Santa Clara County
[***]
Apex Systems, LLC


[***]
1755 Telstar Dr., Suite 305
Colorado Springs, CO 80920
El Paso County
[***]
Apex Systems, LLC


[***]
3900 East Mexico Avenue, Suite 1000
Denver, CO 80210
Denver County
[***]
Apex Systems, LLC
[***]
111 Founders Plaza, Suite 501
East Hartford, CT 06108
Hartford County
[***]
Apex Systems, LLC


[***]
501 Merritt 7 Corp Park Unit A
Norwalk, CT 06851
Fairfield County
[***]






--------------------------------------------------------------------------------



Lessee
Lessor
Address
(with county)
Expiration Date
Apex Systems, LLC


[***]
4601 Touchton Rd East, Building 300, Suite 3205 Jacksonville, FL 32246
Duval County
[***]
Apex Systems, LLC


[***]
1100 Lee Wagener Boulevard, Suite 330
Fort Lauderdale, FL 33315
Broward County
[***]
Apex Systems, LLC


[***]
11486 Corporate Boulevard, Suite 100
Orlando, FL 32817
Orange County
[***]
Apex Systems, LLC


[***]
13 Palafox Place
Pensacola, FL 32502
Escambia County
[***]
Apex Systems, LLC


[***]
4010 Boy Scout Boulevard, Suite 400
Tampa, FL 33607
Hillsborough County
[***]
Apex Systems, LLC


[***]
1 Concourse Pkwy NE, Suite 620
Atlanta, GA 30328
Fulton County
[***]
Apex Systems, LLC


[***]
4601 Westown Parkway Suite 150
West Des Moines, IA 50266
Polk County
[***]
Apex Systems, LLC


[***]
950 Bannock St., Suite 1100
Boise ID 83702
Ada County
[***]
Apex Systems, LLC


[***]
6 Heartland Dr., Suite B
Bloomington, IL 61704
McLean County
[***]
Apex Systems, LLC


[***]
30 S. Wacker Drive, Suite 1310
Chicago, IL 60606
Cook County
[***]
Apex Systems, LLC


[***]
8700 West Bryn Mawr, Suite 700S
Chicago, IL 60631
Cook County
[***]






--------------------------------------------------------------------------------



Lessee
Lessor
Address
(with county)
Expiration Date
Apex Systems, LLC


[***]
9000 Keystone Crossing, Suite 930
Indianapolis, IN 46240
Marion County
[***]
Apex Systems, LLC


[***]
Corporate Woods 27
10975 Grandview Dr. Suite 390
Overland Park, KS 66210
Johnson City County
[***]
Apex Systems, LLC


[***]
950 Breckenridge Lane, Suite 235
Louisville, KY 40207
Jefferson County
[***]
Apex Systems, LLC


[***]
2400 District Avenue, Suite 210
Burlington, MA 01803
Middlesex County
[***]
Apex Systems, LLC


[***]
8820 Columbia 100 Pkwy, Suite 402
Columbia, MD 21045
Howard County
[***]
Apex Systems, LLC


[***]
1700 Rockville Pike, Suite 320
Rockville, MD 20852
Montgomery County
[***]
Apex Systems, LLC


[***]
2000 Town Center, Suite 1170
Southfield, MI 48075
Oakland County
[***]
Apex Systems, LLC


[***]
250 Monroe NW, Suite 400
Grand Rapids, MI 49503
Kent County
[***]
Apex Systems, LLC


[***]
3601 West 76th Street, Suite 250
Edina, MN 55435
Hennepin County
[***]
Apex Systems, LLC


[***]
625 Maryville Centre Drive, Suite 350
St. Louis, MO 63141
Saint Louis County
[***]
Apex Systems, LLC


[***]
232 Market Street
Flowood, MS 39232
Rankin County
[***]






--------------------------------------------------------------------------------



Lessee
Lessor
Address
(with county)
Expiration Date
Apex Systems, LLC


[***]
301 S. McDowell St., Suite 1200,
Charlotte, NC 28204
Mecklenburg County
[***]
Apex Systems, LLC


[***]
101 Centre Port Drive, Suite 330
Greensboro, NC 27409
Guilford County
[***]
Apex Systems, LLC


[***]
5430 Wade Park Boulevard, Suite 302
Raleigh, NC 27607
Wake County
[***]
Apex Systems, LLC


[***]
10250 Regency Circle, Suite 550
Omaha, NE 68114
Douglas County
[***]
Apex Systems, LLC


[***]
517 US Highway 1 South, Suite 5600
Iselin, NJ 08830
Middlesex County
[***]
Apex Systems, LLC


[***]
150 JFK Parkway, 4th Floor
Short Hills, NJ 07078
Essex County
[***]
Apex Systems, LLC


[***]
3753 Howard Hughes Pkwy, Suite 360
Las Vegas, NV 89169
Clark County
[***]
Apex Systems, LLC


[***]
350 Motor Pkwy, Suite 108
Hauppauge, NY 11788
Suffolk County
[***]
Apex Systems, LLC


[***]
100 Wall Street, Suite 201
New York, NY 10005
New York County
[***]
Apex Systems, LLC


[***]
9987 Carver Rd. Building II, Suite 230
Blue Ash OH 45242
Hamilton County
[***]
Apex Systems, LLC


[***]
6480 Rockside Woods Blvd., Suite 270 Independence, OH 44131
Cuyahoga County
[***]
Apex Systems, LLC


[***]
5455 Rings Rd, Suite 425
Dublin, OH 43017
Franklin County
[***]






--------------------------------------------------------------------------------



Lessee
Lessor
Address
(with county)
Expiration Date
Apex Systems, LLC


[***]
101 Park Ave, Suite 1300
Oklahoma City, OK 73102
Oklahoma County
[***]
Apex Systems, LLC


[***]
7633 E. 63rd Place, Suite 300
Tulsa, OK 74113
Tulsa County
[***]
Apex Systems, LLC


[***]
10220 SW Greenburg Road, Suite 551
Portland, OR 97223
Washington County
[***]
Apex Systems, LLC


[***]
10220 SW Greenburg Road, Suite 220
Portland, OR 97223
Washington County
[***]
Apex Systems, LLC
[***]
111 Presidential Blvd., Suite 240
Bala Cynwyd, PA 19004
Montgomery County
[***]
Apex Systems, LLC
[***]
1501 Reedsdale Street, Suite 1002
Pittsburgh, PA 15233
Allegheny County
[***]
Apex Systems, LLC
[***]
610 W. Germantown Pike, Suite 210
Plymouth Meeting, PA 19462
Montgomery County
[***]
Apex Systems, LLC
[***]
10 Dorrance St., Suite 700
Providence, RI 02903
Providence County
[***]
Apex Systems, LLC
[***]
4130 Faber Place Drive, Suite 500
North Charleston, SC 29405
Charleston County
[***]
Apex Systems, LLC
[***]
12 Maple Tree Court, Suite 202
Greenville, SC 29615
Greenville County
[***]
Apex Systems, LLC


[***]
1661 International Dr., Suite 400
Memphis, TN 38120
Shelby County
[***]
Apex Systems, LLC
[***]
12 Cadillac Dr., Suite 350
Brentwood, TN 37027
Williamson County
[***]






--------------------------------------------------------------------------------



Lessee
Lessor
Address
(with county)
Expiration Date
Apex Systems, LLC
[***]
Westech Building 360
8911 Capital of Texas Highway, Suite 3200
Austin, TX 78759
Travis County
[***]
Apex Systems, LLC
[***]
222 West Las Colinas Blvd., Suite 645E
Irving, TX 75039
Dallas County
[***]
Apex Systems, LLC
[***]
222 West Las Colinas Blvd., Suite 640E
Irving, TX 75039
Dallas County
[***]
Apex Systems, LLC
[***]
669 Airport Freeway, Suite 410
Hurst, TX 76053
Tarrant County
[***]
Apex Systems, LLC
[***]
10777 Westheimer Road, Suite 1150
Houston, TX 77042
Harris County
[***]
Apex Systems, LLC
[***]
1790 Hughes Landing Blvd, Suite 400
The Woodlands, TX 77380
Montgomery County
[***]
Apex Systems, LLC
[***]
2825 East Cottonwood Pkwy., Suite 450
Salt Lake City, UT 84121
Salt Lake County
[***]
Apex Systems, LLC
[***]
5020 Sadler Place
Glen Allen, VA 23060
Henrico County
[***]
Apex Systems, LLC
[***]
3190 Fairview Park Drive, Suite 200
Falls Church, VA 22042
Fairfax County
[***]
Apex Systems, LLC
[***]
4870 Sadler Rd., Suite 200
Glen Allen, VA 23060
Henrico County
[***]
Apex Systems, LLC
[***]
840 Greenbriar Circle, Suite 110
Chesapeake, VA 23320
Chesapeake City County
[***]






--------------------------------------------------------------------------------



Lessee
Lessor
Address
(with county)
Expiration Date
Apex Systems, LLC
[***]
211 N. Union Street, Suite 220
Alexandria, VA 22314
Alexandria City County
[***]
Apex Systems, LLC
[***]
4400 Cox Road, Suite 200
Glen Allen, VA 23060
Henrico County
[***]
Apex Systems, LLC
[***]
10 Franklin Road SE, Suite 520
Roanoke, VA 24011
Roanoke City County
[***]
Apex Systems, LLC
[***]
400 Lincoln Tower 10400 NE 4th St, Suite 2050
Bellevue, WA 98004
King County
[***]
Apex Systems, LLC
[***]
4321 W. College Ave., Suite 200
Appleton, WI 54915
Outagamie County
[***]
Apex Systems, LLC


[***]
5315 Wall St., Suite 290
Madison, WI 53718
Dane County
[***]
Apex Systems, LLC
[***]
300 North Executive Drive, Suite 101
Brookfield, WI 53005
Waukesha County
[***]
Apex Life Sciences, LLC
[***]
1 Cate Street, Suite 200
Portsmouth, NH 03801
Rockingham County
[***]
CyberCoders, Inc.
[***]
12181 Bluff Creek Drive, Suite 1E
Playa Vista, CA 90094
Los Angeles County
[***]
CyberCoders, Inc.


[***]
6591 Irvine Center Drive, Suite 200
Irvine, CA 92618
Orange County
[***]
CyberCoders, Inc.


[***]
6531 Irvine Center Drive, Suite 250
Irvine, CA 92618
Orange County
[***]






--------------------------------------------------------------------------------



Lessee
Lessor
Address
(with county)
Expiration Date
CyberCoders, Inc.


[***]
550 Cochituate Rd third floor, East Wing Farmingham, MA 01701
Middlesex County
[***]
CyberCoders, Inc.


[***]
179 Lincoln St., Suite 402,
Boston, MA 02111
Suffolk County
[***]
Creative Circle, LLC




[***]
40 E. Rio Salado Parkway, Suite 505
Tempe, AZ 85281
Maricopa County
[***]
Creative Circle, LLC




[***]
5900 Wilshire Blvd., 11th Floor
Los Angeles, CA 90036
Los Angeles County
[***]
Creative Circle, LLC




[***]
5900 Wilshire Blvd., Suite 610
Los Angeles, CA 90036
Los Angeles County
[***]
Creative Circle, LLC




[***]
18400 Von Karman Ave., Suite 610
Irvine, CA 92612
Orange County
[***]
Creative Circle, LLC


[***]
4350 La Jolla Village Drive, Suite 850
San Diego, CA 92122
San Diego County
[***]
Creative Circle, LLC


[***]
595 Market Street, Suite 2400
San Francisco, CA 94105
San Francisco County
[***]
Creative Circle, LLC


[***]
2 Bloor Street West, Suite 1602
Toronto, ON M4W 3R1


[***]
Creative Circle, LLC




[***]
1200 17th St., Suite 2325
Denver, CO 80202
Denver County
[***]
Creative Circle, LLC




[***]
263 Tresser Blvd, 9th Floor
Stamford, CT 06901
Fairfield County
[***]
Creative Circle, LLC




[***]
1130 Connecticut Ave NW, Suite 650 Washington, DC 20036
District of Columbia
[***]






--------------------------------------------------------------------------------



Lessee
Lessor
Address
(with county)
Expiration Date
Creative Circle, LLC




[***]
350 East Las Olas Blvd, Suite 1220
Ft. Lauderdale, FL 33301
Broward County
[***]
Creative Circle, LLC


[***]
333 S.E. 2nd Ave, Suite 2000
Miami, FL 33131
Miami Dade County
[***]
Creative Circle, LLC




[***]
1180 Peachtree Street NE, Suite 1820
Atlanta, GA 30309
Fulton County
[***]
Creative Circle, LLC


[***]
999 Peachtree Street, Suite 1225
Atlanta, GA 30309
Fulton County
[***]
Creative Circle, LLC


[***]
330 North Wabash Ave, Suite 1430
Chicago, IL 60611
Cook County
[***]
Creative Circle, LLC




[***]
33 Arch Street, Suite 2030
Boston, MA 02110
Suffolk County
[***]
Creative Circle, LLC


[***]
100 International Drive. 23rd Floor
Baltimore, MD 21202
Baltimore City County
[***]
Creative Circle, LLC


[***]
719 Griswold, Suite 1140
Detroit, MI 48226
Wayne County
[***]
Creative Circle, LLC




[***]
33 South Sixth Street, Suite 4150
Minneapolis, MN 55402
Hennepin County
[***]
Creative Circle, LLC


[***]
435 Nichols Rd, Suite 200
Kansas City, MO 64112
Jackson County
[***]
Creative Circle, LLC




[***]
200 North Broadway, Suite 120
St. Louis, MO 63102
St. Louis City County
[***]
Creative Circle, LLC


[***]
401 North Tyron St, 10th floor
Charlotte, NC 28202
Mechlenburg County
[***]






--------------------------------------------------------------------------------



Lessee
Lessor
Address
(with county)
Expiration Date
Creative Circle, LLC




[***]
300 Frank W Burr Blvd, Fifth Floor, Suite 9
Teaneck, NJ 07666
Bergen County
[***]
Creative Circle, LLC
[***]
300 Park Ave South, 7th Floor
New York, NY 10010
New York County
[***]
Creative Circle, LLC


[***]
111 SW 5th Ave., Suite 2260
Portland, OR 97204
Multnomah County
[***]
Creative Circle, LLC
[***]
201 E. Fifth Street, 19th Floor
Cincinnati, OH 45202
Hamilton County
[***]
Creative Circle, LLC




[***]
100 N 18th Street, Suite 815
Philadelphia, PA 19103
Philadelphia County
[***]
Creative Circle, LLC
[***]
111 Congress Ave., Suite 400
Austin, TX 78701
Travis County
[***]
Creative Circle, LLC


[***]
1920 McKinney Ave., Suite 940
Dallas, TX 75202
Dallas County
[***]
Creative Circle, LLC
[***]
1221 McKinney St., Suite 4135,
Houston, TX 77010
Harris County
[***]
Creative Circle, LLC


[***]
600 University St., Suite 2808
Seattle, WA 98101
King County
[***]
ECS Federal, LLC
[***]
2750 Prosperity Ave., Suites 600 & 300
Fairfax, VA 22031
Fairfax County
[***]
ECS Federal, LLC
[***]
2750 Prosperity Ave., Suite 100
Fairfax, VA 22031
Fairfax County
[***]
ECS Federal, LLC
[***]
901 N. Pitt Street, Suites 270, 330 & 370
Alexandria, VA 22314
Fairfax County
[***]






--------------------------------------------------------------------------------



Lessee
Lessor
Address
(with county)
Expiration Date
ECS Federal, LLC
[***]
23330 Cottonwood Parkway, Suite 350
California, MD 20619
St. Mary’s County
[***]
ECS Federal, LLC
[***]
2231 Crystal Drive, Suite 807
Arlington, VA 22202
Arlington County
[***]
ECS Federal, LLC
[***]
24 Center Street, Suite 101 & 105
Stafford, VA 22556
Stafford County
[***]
ECS Federal, LLC
[***]
3865 Wilson Blvd., Suite 600
Arlington, VA 22203
Arlington County
[***]
ECS Federal, LLC
[***]
700 North Saint Mary's Street
Suite 1400, Office 12 & 13
San Antonio, TX 78205
Bexar County
[***]
ECS Federal, LLC
[***]
2456 Remount Road, Suite 305
N. Charleston, SC 29406
Charleston County
[***]
ECS Federal, LLC
[***]
5965 Core Road, Suite 624
N. Charleston, SC 29406
Charleston County
[***]
ECS Federal, LLC
[***]
14432 Albemarle Point Place
Suite 110, Chantilly, VA 20151
Fairfax County
[***]
ECS Federal, LLC
[***]
2310 Executive Circle
Colorado Springs, CO 80906
El Paso County
[***]
ECS Federal, LLC
[***]
4601 North Fairfax Drive, Suite 800
Arlington, VA 22203
Arlington County
[***]
ECS Federal, LLC
[***]
4050 Legato Road, Suites 600 & 700
Fairfax, VA 22033
Fairfax County
[***]






--------------------------------------------------------------------------------



Lessee
Lessor
Address
(with county)
Expiration Date
ECS Federal, LLC
[***]
1000 Corporate Drive, Suite 307
Stafford, VA 22554
Stafford County
[***]
ECS Federal, LLC
[***]
500 N Garden Ave, Suite 4B
Sierra Vista, AZ 85635
Cochise County
[***]
ECS Federal, LLC
[***]
289 South Highway 92, Apt. 6104
Sierra Vista, AZ 85635
Cochise County
[***]
ECS Federal, LLC
[***]
289 South Highway 92, Apt. 7205
Sierra Vista, AZ 85635
Cochise County
[***]
ECS Federal, LLC
[***]
289 South Highway 92, Apt. 9201
Sierra Vista, AZ 85635
Cochise County
[***]
ECS Federal, LLC
[***]
289 South Highway 92, Apt. 10202
Sierra Vista, AZ 85635
Cochise County
[***]
ECS Federal, LLC
[***]
11750 Old Georgetown Road, Apt 2223
North Bethesda, MD 20852
Montgomery County
[***]
ECS Federal, LLC
[***]
122 C Street NW, Suite 300
Washington, DC 20001
District of Columbia
[***]
ECS Federal, LLC
[***]
5 Eagle Center
O’Fallon, IL 62269
St. Clair County
[***]
ECS Federal, LLC
[***]
655 North Garden Ave., Suite 102
Sierra Vista, AZ
Cochise County
[***]

1 "[***]" Represents confidential material redacted and filed separately with
the Securities and Exchange Commission.















--------------------------------------------------------------------------------




SCHEDULE 5.08(d)(ii)


LEASED REAL PROPERTY (LESSOR)




Lessee
Lessor
Street Address (including county, if applicable)
Expiration Date
[***]1
InfoReliance LLC
4050 Legato Road, Suite 600
Fairfax, VA
Fairfax County
[***]

1 "[***]" Represents confidential material redacted and filed separately with
the Securities and Exchange Commission.




















































































--------------------------------------------------------------------------------





SCHEDULE 5.08(e)


EXISTING INVESTMENTS




See Schedule 5.13.







SCHEDULE 5.09


ENVIRONMENTAL MATTERS


None.



SCHEDULE 5.12(a)


ERISA PLANS


None.



SCHEDULE 5.12(d)


UNFUNDED PENSION LIABILITIES


None.









--------------------------------------------------------------------------------






SCHEDULE 5.13


SUBSIDIARIES AND OTHER EQUITY INVESTMENTS; LOAN PARTIES


Part (A): Equity Interests Owned in Subsidiaries


Subsidiary
Owner
Percentage Owned
Apex Life Sciences, LLC
ASGN Incorporated
100
%
Apex Systems, Inc. (Canada)
Apex Systems, LLC
100
%
Apex Systems, LLC
ASGN Incorporated
100
%
Creative Circle, LLC
ASGN Incorporated
100
%
Creative Circle ULC
Creative Circle, LLC
100
%
CyberCoders, Inc.
ASGN Incorporated
100
%
CyberCoders Staffing Services, LLC
CyberCoders, Inc.
100
%
ECS Federal, LLC
ASGN Incorporated
100
%
HIM Staffing Services, LLC
Oxford Global Resources, LLC
100
%
i_SW, LLC
ECS Federal, LLC
100
%
InfoReliance LLC
ECS Federal, LLC
100
%
InfoReliance Solutions JV
ECS Federal, LLC
[***]1


KSH Solutions, Inc.
ECS Federal, LLC
100
%
LabResource B.V.
Oxford Global Resources Limited
100
%
LAB SUPPORT, LLC
ASGN Incorporated
100
%
Lab Support N.V.
ASGN Incorporated
100
%
Lab Support UK Limited
On Assignment UK Limited
100
%
Mystikal Solutions, LLC
KSH Solutions, Inc.
100
%
On Assignment UK Limited
ASGN Incorporated
100
%
Oxford Global Resources, LLC
ASGN Incorporated
100
%
Oxford Global Resources Limited
Oxford Global Resources, LLC
100
%
Oxford International GmbH
Oxford Global Resources, LLC
100
%
SEWP Solutions, LLC
ECS Federal, LLC
[***]


SPC Federal, LLC
ECS Federal, LLC
100
%
TENX Associates, LLC
ECS Federal, LLC
100
%
Valesta B.V.
Warphi N.V.
100
%
Valesta Consulting S.L.
Warphi N.V.
100
%
Valesta ETT S.L.
Warphi N.V.
100
%
Valesta N.V.
Warphi N.V.
Lab Support N.V.
99.84%
0.16%


Warphi N.V.
Lab Support N.V.
100
%



1 "[***]" Represents confidential material redacted and filed separately with
the Securities and Exchange Commission.







--------------------------------------------------------------------------------







Part (B): Equity Interests Owned in Other Entities


Entity
Owner
Percentage Owned
Eminent JV, LLC
InfoReliance LLC
[***]2
Advanced Quality Alliance LLC
ECS Federal, LLC
[***]



2 "[***]" Represents confidential material redacted and filed separately with
the Securities and Exchange Commission.







--------------------------------------------------------------------------------



Part (C): Loan Parties


Loan Party
Jurisdiction of Incorporation
Chief Executive Office Address
Taxpayer Identification No.
Apex Life Sciences, LLC
Delaware
26745 Malibu Hills Road
Calabasas, CA 91301
01-0660445
Apex Systems, LLC
Virginia
4400 Cox Road, Suite 200
Glen Allen, Virginia 23060
54-1773546
Creative Circle, LLC
Delaware
5900 Wilshire Boulevard,
11th Floor
Los Angeles, CA 90036
80-0209929
CyberCoders, Inc.
California
6591 Irvine Center Drive
Irvine, CA 92618
33-0916502
CyberCoders Staffing Services, LLC
Delaware
26745 Malibu Hills Road
Calabasas, CA 91301
47-5450533
ECS Federal, LLC
Delaware
2750 Prosperity Avenue,
Suite 600
Fairfax, VA 22031
59-3176720
HIM Staffing Services, LLC
Delaware
26745 Malibu Hills Road
Calabasas, CA 91301
47-5439983
InfoReliance LLC
Virginia
2750 Prosperity Avenue,
Suite 600
Fairfax, VA 22031
54-1979520
KSH Solutions, Inc.
Texas
2750 Prosperity Avenue,
Suite 600
Fairfax, VA 22031
45-3784838
LAB SUPPORT, LLC
Delaware
26745 Malibu Hills Road
Calabasas, CA 91301
95-4608103
ASGN Incorporated
Delaware
26745 Malibu Hills Road
Calabasas, CA 91301
95-4023433
Oxford Global Resources, LLC
Delaware
100 Cummings Center
Suite 206 L
Beverly, MA 01915
04-2838827






















--------------------------------------------------------------------------------








SCHEDULE 5.17


INTELLECTUAL PROPERTY MATTERS
U.S. Patents
Owner: ECS Federal, LLC
Title
Filing Date
Issue Date
Patent No.
Fare Card Explosive
07/08/2005
10/03/2006
USP 7,116,798
Spectrometer For Identifying Analyte Materials
02/26/2010
1/22/2013
USP 8,358,420
Method And Apparatus For Destroying Pathogenic Bacteria
04/30/2010
1/22/2013
USP 8,357,329
Method And Apparatus For Detecting Explosives Using Differential Inverse Hilbert
Spectroscopy Facilitated By A High Temperature Superconducting Quantum System
08/24/2010
8/14/2012
USP 8,242,447
Apparatus For Detecting And Imaging Explosives On A Suicide Bomber
09/20/2011
1/22/2013
USP 8,357,902
System For Enhanced Detection Of A Target
10/29/2004
6/26/2007
USP 7,236,123



Foreign Patents


None.































--------------------------------------------------------------------------------





U.S. Trademarks


Owner: Apex Systems, LLC


Mark
International
Class(es)
Application No.
Filing Date
Registration No.
Registration Date
APEX LIFE SCIENCES
35
87403119
07-APR-2017
5373465
09-JAN-2018
APEX SYSTEMS
35
75319401
02-JUL-1997
2165921
16-JUN-1998
APEX SYSTEMS INC.
fifthamendmenttosched_image1.gif [fifthamendmenttosched_image1.gif]
35
75302390
03-JUN-1997
2165837
16-JUN-1998
BECAUSE PEOPLE ARE THE FUTURE OF TECHNOLOGY
35
76273945
20-JUN-2001
2605883
06-AUG-2002





Owner: Creative Circle, LLC


Mark
International
Class(es)
Application No.
Filing Date
Registration No.
Registration Date
CREATIVE CIRCLE
35
76579944
08-MAR-2004
2941387
19-APR-2005
LIGHTBOX
35, 42
87795052
12-FEB-2018
 




















































--------------------------------------------------------------------------------



Owner: CyberCoders, Inc.
Mark
International
Class(es)
Application No.
Filing Date
Registration No.
Registration Date
CYBERCODERS
35
78036518
25-NOV-2000
2570205
14-MAY-2002
CYRUS
9
85957594
12-JUN-2013
4732142
05-MAY-2015
CYRUS
42
86523377
03-FEB-2015
4920753
22-MAR-2016
cybermana05.jpg [cybermana05.jpg]Design Only
35
86255747
18-APR-2014
4644881
25-NOV-2014
liona01.jpg [liona01.jpg] Design Only
9, 42
87784075
05-FEB-2018
 








































































--------------------------------------------------------------------------------



Owner: ECS Federal, LLC
Mark
International
Class(es)
Application No.
Filing Date
Registration No.
Registration Date
Design Only
fifthamendmenttosched_image4.gif [fifthamendmenttosched_image4.gif]
35, 41, 42, 45
85797367
07-DEC-2012
4468935
21-JAN-2014
ECS
35, 41, 42, 45
85797332
07-DEC-2012
4476966
04-FEB-2014
MEET THE CHALLENGE. MAKE A DIFFERENCE.
35, 41, 42, 45
87605061
12-SEP-2017
 



Owner: InfoReliance LLC


Mark
International
Class(es)
Application No.
Filing Date
Registration No.
Registration Date
CAPITOL CLOUD
35, 42
85396243
12-AUG-2011
5237303
04-JUL-2017


fifthamendmenttosched_image5.gif [fifthamendmenttosched_image5.gif]CLOUD NOW
35
86783684
09-OCT-2015
 


fifthamendmenttosched_image6.gif [fifthamendmenttosched_image6.gif]CLOUD NOW
35
86783669
09-OCT-2015
 
cloudnowwhiteonblack.jpg [cloudnowwhiteonblack.jpg] CLOUD NOW
WWW.INFORELIANCE.COM
35
86783648
09-OCT-2015
 
cloudnowblackongraya01.jpg [cloudnowblackongraya01.jpg] CLOUD NOW
WWW.INFORELIANCE.COM
35
86783660
09-OCT-2015
 




fifthamendmenttosched_image9.gif [fifthamendmenttosched_image9.gif]INFO RELIANCE
35
76604512
28-JUL-2004
2996793
20-SEP-2005




fifthamendmenttosched_image9.gif [fifthamendmenttosched_image9.gif]INFO RELIANCE
41
76604511
28-JUL-2004
3078171
11-APR-2006






--------------------------------------------------------------------------------



Mark
International
Class(es)
Application No.
Filing Date
Registration No.
Registration Date
INFO RELIANCE


fifthamendmenttosched_image9.gif [fifthamendmenttosched_image9.gif]
42
76604510
28-JUL-2004
3061699
28-FEB-2006
inforeliance_cloudnowcombo.jpg [inforeliance_cloudnowcombo.jpg] INFO RELIANCE
CLOUD NOW
35
86783613
09-OCT-2015
 
inforeliancecloudnowcombofli.jpg [inforeliancecloudnowcombofli.jpg] INFO
RELIANCE CLOUD NOW
35
86783619
09-OCT-2015
 
INFORELIANCE
35
76604515
28-JUL-2004
2994083
13-SEP-2005
INFORELIANCE
41
76604514
28-JUL-2004
3052452
31-JAN-2006
INFORELIANCE
42
76604513
28-JUL-2004
3059846
21-FEB-2006
INFORELIANCE CAPITOL CLOUD
35, 42
85396251
12-AUG-2011
5237304
04-JUL-2017
i_r.jpg [i_r.jpg]IR
35
76604509
28-JUL-2004
2996792
20-SEP-2005
i_r.jpg [i_r.jpg] IR
41
76604516
28-JUL-2004
3214473
06-MAR-2007
i_r.jpg [i_r.jpg] IR
42
76604517
28-JUL-2004
3214474
06-MAR-2007
















--------------------------------------------------------------------------------



Owner: ASGN Incorporated


Mark
International
Class(es)
Application No.
Filing Date
Registration No.
Registration Date
ASGN
9, 35, 38, 41, 42, 44
87742187
03-JAN-2018
 
asgn.jpg [asgn.jpg]ASGN INCORPORATED
9, 35, 38, 41, 42, 44
87817997
02-MAR-2018
 
ASSIGNMENT READY
16
75341090
14-AUG-1997
2371940
01-AUG-2000
CLEAR
35, 37, 41, 42, 44
87162310
06-SEP-2016
 
beaker.jpg [beaker.jpg] Design Only
35
74278215
21-MAY-1992
1746037
12-JAN-1993
unity.jpg [unity.jpg] Design Only 
9, 35, 38, 41, 42, 44
87149996
24-AUG-2016
 
LAB SUPPORT
35
75341089
14-AUG-1997
2169709
30-JUN-1998
LAB SUPPORT
fifthamendmenttosche_image16.gif [fifthamendmenttosche_image16.gif]
35
78188703
25-NOV-2002
2912668
21-DEC-2004
ON ASSIGNMENT
35
75341091
14-AUG-1997
2349235
16-MAY-2000
oascript.jpg [oascript.jpg] ON ASSIGNMENT
35
77351370
13-DEC-2007
3475824
29-JUL-2008
STAFFING IN STEP WITH THE FUTURE
35
86543610
23-FEB-2015
4856961
17-NOV-2015
TALENT FOR THE DIGITAL WORLD
35
86887338
26-JAN-2016
5187704
18-APR-2017
THE QUALITY ASSIGNMENT
35
75341088
14-AUG-1997
2371939
01-AUG-2000
VALESTA
35
79103477
22-DEC-2010
4204131
11-SEP-2012
VALESTA
35, 41, 44
85431765
26-SEP-2011
4373087
23-JUL-2013




























--------------------------------------------------------------------------------



Owner: Oxford Global Resources, LLC


Mark
International
Class(es)
Application No.
Filing Date
Registration No.
Registration Date
IN-DEMAND TALENT FOR TODAY'S ON-DEMAND WORLD
35, 42
87358067
03-MAR-2017
5296176
26-SEP-2017
OXFORD
35, 42
87022865
03-MAY-2016
 
OXFORD & ASSOCIATES
42
76589185
28-APR-2004
3305080
09-OCT-2007
OXFORD GLOBAL RESOURCES
42
76516101
21-MAY-2003
2871112
10-AUG-2004
OXFORD HEALTHCARE IT
44
85563452
07-MAR-2012
4481694
11-FEB-2014
OXFORD HEALTHCARE IT
35, 42
87023012
03-MAY-2016
 
OXFORD HIM
35, 42
87022998
03-MAY-2016
 
OXFORD INTERNATIONAL
42
76589186
28-APR-2004
3305081
09-OCT-2007
OXFORD LIFE SCIENCES
35, 42
87022894
03-MAY-2016
 
RECRUITING WITH PRECISION
35, 42
87022739
03-MAY-2016
5404228
20-FEB-2018
THE RIGHT TALENT. RIGHT NOW.
35
76446912
05-SEP-2002
2729053
24-JUN-2003
WE MANAGE THE DETAILS SO YOU DON'T HAVE TO
35, 42
87022830
03-MAY-2016
 
WE'RE READY BEFORE YOU ARE
35, 42
87022850
03-MAY-2016
5404229
20-FEB-2018



State Trademarks/Trade Names


Owner: Apex Systems, LLC


State
Mark
International
Class(es)
Registration No.
Registration Date
Texas
APEX LIFE SCIENCES
35
802700634
13-APR-2017






















--------------------------------------------------------------------------------



Foreign Trademarks


Owner: Creative Circle, LLC


Country
Mark
International
Class(es)
Application No.
Filing Date
Registration No.
Registration Date
Australia
CREATIVECIRCLE
fifthamendmenttosche_image18.gif [fifthamendmenttosche_image18.gif]
35
1235982
17-APR-2008
1235982
17-APR-2008
Australia
CREATIVECIRCLE
fifthamendmenttosche_image19.gif [fifthamendmenttosche_image19.gif]
35
1581448
19-SEP-2013
1581448
19-SEP-2013
Canada
CREATIVE CIRCLE
 
1484287
8-JUN-2010
TMA865311
18-NOV-2013
Canada
creativecircle Design
fifthamendmenttosche_image20.gif [fifthamendmenttosche_image20.gif]
 
1484288
8-JUN-2010
TMA865312
18-NOV-2013
Canada
LIGHTBOX
 
1885143
27-FEB-2018
 
China
CREATIVECIRCLE _
fifthamendmenttosche_image21.gif [fifthamendmenttosche_image21.gif]
35
6675815
22-APR-2008
6675815
14-NOV-2010
European Union
CREATIVE CIRCLE
35
6839997
18-APR-2008
6839997
07-APR-2009
European Union
CREATIVE CIRCLE
35, 45
13418785
30-OCT-2014
13418785
31-JUL-2015
European Union
Creativecircle
fifthamendmenttosche_image22.gif [fifthamendmenttosche_image22.gif]
35
6843742
18-APR-2008
6843742
18-NOV-2008
European Union
LIGHTBOX
35, 42
17872857
12-MAR-2018
 
Hong Kong
Creativecircle
fifthamendmenttosche_image23.gif [fifthamendmenttosche_image23.gif]
35
301104984
30-APR-2008
301104984
30-APR-2008
Hong Kong
Creativecircle
fifthamendmenttosche_image24.gif [fifthamendmenttosche_image24.gif]
35
301131227
04-JUN-2008
301131227
04-JUN-2008
Indonesia
CREATIVE CIRCLE
35
J002011036476
16-SEP-2011
407475
18-FEB-2014
Japan
Creativecircle
fifthamendmenttosche_image24.gif [fifthamendmenttosche_image24.gif]
35
2008-030893
18-APR-2008
5226140
24-APR-2009
Taiwan
CREATIVE CIRCLE                     ___ __
fifthamendmenttosche_image25.gif [fifthamendmenttosche_image25.gif]
35
097020786
02-MAY-2008
01358736
16-APR-2009
Taiwan
CREATIVE CIRCLE                     ___ __
fifthamendmenttosche_image25.gif [fifthamendmenttosche_image25.gif]
35
097027139
09-JUN-2008
01370786
16-JUL-2009














--------------------------------------------------------------------------------



Owner: CyberCoders, Inc.


Country
CyberCoders, Inc.
Mark
International
Class(es)
Application No.
Filing Date
Registration No.
Registration Date
Canada
CYBERCODERS
 
1699198
22-OCT-2014
TMA932882
29-MAR-2016
Canada
CYRUS
 
1699199
22-OCT-2014
TMA982568
11-OCT-2017
Canada
cyberman.jpg [cyberman.jpg] Design Only
 
1698567
17-OCT-2014
TMA932896
29-MAR-2016
European Union
CYBERCODERS
35
13387451
22-OCT-2014
13387451
10-MAR-2015
European Union
CYRUS
9, 42
13387469
22-OCT-2014
13387469
16-MAR-2015
European Union
cybermana03.jpg [cybermana03.jpg] Design Only
35
13370515
17-OCT-2014
13370515
19-MAY-2016



Owner: ASGN Incorporated
Country
Mark
International
Class(es)
Application No.
Filing Date
Registration No.
Registration Date
Australia
STAFFING IN STEP WITH THE FUTURE
35
1676823
24-FEB-2015
1676823
24-FEB-2015
Benelux
oalsrealise.jpg [oalsrealise.jpg] On Assignment Lab Support realise your
potential
35
1069865
18-JAN-2005
R 770550
10-AUG-2005
Benelux
VALESTA
35, 41, 42, 44
1151158
15-JAN-2008
R 838361
12-MAY-2008
Canada
ASGN
 
1882670
12-FEB-2018
 
Canada
CLEAR
 
1825601
1-MAR-2017
 
Canada
unitya01.jpg [unitya01.jpg] Design Only
 
1799792
6-SEP-2016
 
Canada


fifthamendmenttosche_image30.gif [fifthamendmenttosche_image30.gif]     LAB
SUPPORT A DIVISION OF ON ASSIGNMENT & Design
 
1662479
4-FEB-2014
TMA900207
1-APR-2015






--------------------------------------------------------------------------------



Country
Mark
International
Class(es)
Application No.
Filing Date
Registration No.
Registration Date
Canada
arlsca.jpg [arlsca.jpg]   LAB SUPPORT CANADA & DESIGN
 
892191
2-OCT-1998
TMA530116
13-JUL-2000
Canada
lspada01.jpg [lspada01.jpg]  LAB SUPPORT SCIENCES PROFESSIONALS ON ASSIGNMENT &
DESIGN
 
836935
19-FEB-1997
TMA513185
23-JUL-1999
Canada
sarlsc.jpg [sarlsc.jpg]    SERVICE A.R. LAB SUPPORT CANADA PERSONNEL
SCIENTIFIQUE SUR DEMANDE & DESIGN
 
1002714
25-JAN-1999
TMA529930
30-JUN-2000
Canada
STAFFING IN STEP WITH THE FUTURE
 
1742742
21-AUG-2015
 
Canada
TALENT FOR THE DIGITAL WORLD
 
1792713
22-JUL-2016
TMA986408
7-DEC-2017
European Union
ASGN
9, 35, 38, 41, 42, 44
17682139
12-JAN-2018
 
European Union
CLEAR
35, 41, 42
16427511
01-MAR-2017
16427511
18-OCT-2017
European Union
unitya02.jpg [unitya02.jpg] Design Only
9, 35, 41, 42
15798077
05-SEP-2016
15798077
13-JAN-2017
European Union
LAB SUPPORT A DIVISION OF ON ASSIGNMENT
fifthamendmenttosche_image34.gif [fifthamendmenttosche_image34.gif]
16, 35
7172844
20-AUG-2008
7172844
27-OCT-2009
European Union
oascripta01.jpg [oascripta01.jpg] On Assignment
16, 35
7172927
20-AUG-2008
7172927
07-OCT-2009
European Union
VALESTA
35, 41, 42, 44
10321347
07-OCT-2011
10321347
20-APR-2012
International Register
SHARPSTREAM
35
 
1065677
27-JAN-2011






--------------------------------------------------------------------------------



Country
Mark
International
Class(es)
Application No.
Filing Date
Registration No.
Registration Date
International Register
VALESTA
35, 41, 42, 44
 
999900
15-JUL-2008
Norway
LAB SUPPORT
fifthamendmenttosche_image36.gif [fifthamendmenttosche_image36.gif]
35
201508771
17-JUL-2015
284323
05-NOV-2015



Owner: Oxford Global Resources, LLC


Country
Mark
International
Class(es)
Application No.
Filing Date
Registration No.
Registration Date
Canada
OXFORD
 
1859242
25-SEP-2017
 
Canada
OXFORD LIFE SCIENCES
 
1859247
25-SEP-2017
 
Canada
RECRUITING WITH PRECISION
 
1808357
3-NOV-2016
 
Canada
WE MANAGE THE DETAILS SO YOU DON'T HAVE TO
 
1808804
3-NOV-2016
 
Canada
WE'RE READY BEFORE YOU ARE
 
1808805
3-NOV-2016
 
European Union
OXFORD
35
17137423
22-AUG-2017
17137423
20-DEC-2017
European Union
OXFORD LIFE SCIENCES
35, 42
17137449
22-AUG-2017
 
International Register
OXFORD INTERNATIONAL
42
 
1168877
28-JUN-2013



U.S. Copyrights Registrations
Owner: Apex Systems, LLC


Title
Registration No.
Registration Date
Apex Systems, LLC website.
TX0006775278 2007-07-17



Owner: ASGN Incorporated


Title
Registration No.
Registration Date
ASGN Incorporated’s website.
TX0008256745 2016-04-14












--------------------------------------------------------------------------------



Service Marks


None.


Trade Names
D/B/As
Entities using the D/B/A
State
County (if applicable)
Lab Support
LAB SUPPORT, LLC
NC
Mecklenburg
Lab Support
LAB SUPPORT, LLC
NC
Wake
Sharpstream Life Sciences
Apex Life Sciences, LLC
CA
Los Angeles
Sharpstream Life Sciences
LAB SUPPORT, LLC
NJ
 
Life Sciences Staffing
Apex Life Sciences, LLC
TX
 
Valesta
Apex Life Sciences, LLC
NJ
 
CyberCoders
Apex Life Sciences, LLC
CA
Orange
CyberCoders
Apex Life Sciences, LLC
CA
San Diego
CyberCoders
ASGN Incorporated
DE
Newcastle
CyberCoders
Apex Life Sciences, LLC
IN
 
Creative Circle Staffing, LLC
Creative Circle, LLC
FL
Broward
Creative Circle
Creative Circle, LLC
IL
Cook
Creative Circle
Creative Circle, LLC
NY
New York
Apex Systems Technical Staffing, Inc.
Apex Systems, LLC
NJ
 
Scientific Staffing Lab Support, LLC
LAB SUPPORT, LLC
TX
Dallas County
Apex Systems Inc. of Virginia, LLC
Apex Systems, LLC
NV
 

Domain Names
[***]1

Franchises
None.


Licenses
In the ordinary course of business, the Borrower and its Subsidiaries use
commercially available software solutions with some extensions.


1 "[***]" Represents 569 Domain Names which have been redacted and filed
separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------




SCHEDULE 6.19


POST-CLOSING MATTERS


1.
Within 90 days after the Restatement Date (or such later date as agreed to by
the Administrative Agent), the Loan Parties shall use their commercially
reasonable efforts to deliver to the Administrative Agent duly executed control
agreements, in form and substance reasonably satisfactory to the Administrative
Agent, with respect to the Deposit Accounts listed on Schedule 8.3 to the
Security Agreement for which control agreements have not been obtained, as
required by Section 4.2 of the Security Agreement.

2.
Within 30 days after the Restatement Date (or such later date as agreed to by
the Administrative Agent in its sole discretion), the Loan Parties shall have
delivered to the Administrative Agent, in each case in form and substance
reasonably satisfactory to the Administrative Agent, appropriate endorsements to
insurance policies naming the Administrative Agent as additional insured (in the
case of liability insurance) or lender’s loss payee (in the case of hazard
insurance) on behalf of the Lenders.



3.
Within 30 days after the Restatement Date (or such later date as agreed to by
the Administrative Agent in its sole discretion), the Loan Parties shall have
delivered to the Administrative Agent evidence confirming the due and proper
filing of a UCC financing statement amendment, whereby the UCC-1 financing
statement No. 20176467283 naming ECS Federal, LLC, as debtor, and Carahsoft
Technology Corporation, as secured party, filed with the office of the Delaware
Secretary of State on September 28, 2017 is amended to restate the collateral
description thereof, in each case in form and substance reasonably satisfactory
to the Administrative Agent.









































--------------------------------------------------------------------------------



SCHEDULE 7.02


EXISTING INDEBTEDNESS


1.    Earnout pursuant to Section 1.4 of the Stock Purchase Agreement dated
October 7, 2015 by and between ECS Federal, LLC and KSH Solutions, Inc., the
shareholders of KSH Solutions, Inc. identified therein, and James F. Kier, as
the Sellers’ Representative.1 


2.    Amounts contemplated by Sections 1.2(c) and 1.4 of the Asset Purchase
Agreement dated July 31, 2017 by and between Zerone, Inc. and ECS Federal,
LLC.2 


3.    Master Purchase Agreement dated November 1, 2016 by and between Key
Government Finance, Inc. and InfoReliance LLC (under its former name,
InfoReliance Corporation), as modified by the Assignment Schedule thereto dated
November 1, 2016.3 


4.    Parental Letter of Guarantee, dated July 19, 2017, from ECS Federal, LLC
to McAfee Public Sector, LLC.


5.     Earnout pursuant to Section 1.4 of the Membership Interest Purchase
Agreement, dated April 17, 2017, by and among ECS Federal, LLC, InfoReliance
LLC, Highland Federal, Inc. and William Williams, Andrew Butler, and the Butler
Family Generation Trust.4 
































1 Balance outstanding of $[***]5 as of 12/31/17.
2 Balance outstanding of $[***] as of 3/20/18.
3 Balance outstanding of $[***] as of 12/31/17.
4 Balance outstanding of $[***] as of 12/31/17.
5 "[***]" Represents material which has been redacted and filed separately with
the Securities and Exchange Commission.







--------------------------------------------------------------------------------




SCHEDULE 7.09


BURDENSOME AGREEMENTS


None.







--------------------------------------------------------------------------------




SCHEDULE 10.02


ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES


BORROWER:


ASGN Incorporated
26745 Malibu Hills Road
Calabasas, CA 91301
Attention: James L. Brill
Telephone: (818) 878-7900
Telecopier: (818) 878-6877
Electronic Mail: [***]1 
Website Address: www.onassignment.com
Taxpayer Identification Number: 95-4023433


ADMINISTRATIVE AGENT:


Administrative Agent’s Office:
(for payments and Requests for Credit Extensions)
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd
Mail Code: D1109-019
Charlotte, NC 28262
Attention: Shawn Horton
Telephone: 704-590-2727
Group Electronic Mail agencyservices.requests@wellsfargo.com:
Electronic Mail: shawn.horton@wellsfargo.com


Account No.: 01104331628807
ABA#: 121000248
Attn: Agency Services Clearing A/C
Ref: On Assignment


Other Notices as Administrative Agent:


Wells Fargo Bank, National Association
21255 Burbank Blvd, 1st Floor Suite 110
Mail Code: E2155-011
Woodland Hills, CA 91367-6610
Attention: Jamie Chen
Telephone: 818-595-3944
Facsimile: 818-347-1675
Electronic Mail: JAMIE.CHEN@WELLSFARGO.COM









--------------------------------------------------------------------------------





L/C ISSUER:


Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd
Mail Code: D1109-019
Charlotte, NC 28262
Attention: Shawn Horton
Telephone: 704-590-2782
Group Electronic Mail agencyservices.requests@wellsfargo.com:
Electronic Mail: shawn.horton@wellsfargo.com


NON-CASH MANAGEMENT SWING LINE LENDER:


Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd
Mail Code: D1109-019
Charlotte, NC 28262
Attention: Shawn Horton
Telephone: 704-590-2782
Group Electronic Mail agencyservices.requests@wellsfargo.com:
Electronic Mail: shawn.horton@wellsfargo.com


Account No.: 01104331628807
ABA#: 121000248
Attn: Agency Services Clearing A/C
Ref: On Assignment










































1 "[***]"Represents material which has been redacted and filed separately with
the Securities and Exchange Commission.



